EXHIBIT 10

 

AGREEMENT AND PLAN OF MERGER

 

among

 

LATIN AMERICA MONEY SERVICES, LLC,

 

GLOBAL PAYMENTS INC.,

 

GP VENTURES (TEXAS), INC.,

 

ADVENT INTERNATIONAL CORPORATION,

 

as Shareholder Representative,

 

THE SHAREHOLDERS

OF LATIN AMERICA MONEY SERVICES, LLC,

 

and

 

THE CLASS B SHAREHOLDERS

OF DOLEX DOLLAR EXPRESS, INC.

 

Dated as of August 11, 2003

 

 



--------------------------------------------------------------------------------

ARTICLE I

  1

1.1.

     Definitions   1

ARTICLE II

  15

2.1.

     The Merger   15

2.2.

     Effects of the Merger   15

2.3.

     Board of Managers of the Surviving Entity   15

2.4.

     No Appraisal Rights   15

ARTICLE III

  15

3.1.

     Conversion Terms   15

3.2.

     Delivery of LAMS Certificates   16

3.3.

     Delivery of DolEx Certificates   16

ARTICLE IV

  16

4.1.

     Closing Date   16

4.2.

     Filing Certificate of Merger and Effectiveness   17

4.3.

     Payment of Acquisition Cost; Payment of BNP Paribas Debt, Wells Fargo
Debt and DolEx Class B Purchase Price; Cash Adjustment Procedure   17

4.4.

     Parent’s Additional Deliveries   20

4.5.

     Mergersub’s Deliveries   21

4.6.

     The Company’s Deliveries   22

4.7.

     Shareholder Representative Deliveries   24

4.8.

     Shareholder and DolEx Class B Shareholder Deliveries and Additional
Agreements   24

ARTICLE V

  29

5.1.

     Organization and Capital Structure   29

5.2.

     Subsidiaries and Investments   29

5.3.

     Authority   31

5.4.

     Financial Statements   32

5.5.

     Operations   32

5.6.

     Taxes   33

5.7.

     Governmental Permits   36

5.8.

     Real Property   37

5.9.

     Real Property Leases   37

5.10.

     Intellectual Property and Software   38

5.11.

     Title to Property   40

5.12.

     Employee Benefit Plans   41

5.13.

     Employee Relations   42

5.14.

     Contracts   44

5.15.

     No Litigation or Regulatory Action   45

5.16.

     Environmental Matters   46

5.17.

     Insurance   47

5.18.

     Finders   48

5.19.

     Related-Party Transactions   48

5.20.

     Foreign Corrupt Practices Act   48

5.21.

     Absence of Undisclosed Liabilities   48

5.22.

     Bank Accounts   48

 

i



--------------------------------------------------------------------------------

5.23.

     Attorneys-In-Fact   49

5.24.

     CISA and IFMX Liabilities   49

ARTICLE VI

  49

6.1.

     Organization and Capital Structure   49

6.2.

     Authority   49

6.3.

     Sufficient Funds   51

ARTICLE VII

  51

7.1.

     Action by the Parent to Obtain Approvals   51

7.2.

     Cooperation by the Company   51

7.3.

     Conduct of Business by the Company Pending the Merger   51

7.4.

     Tax Elections   54

7.5.

     Non-Solicitation Covenant   54

7.6.

     Tax Returns   54

7.7.

     Parent Monitor   54

7.8.

     Employee Resignations   54

7.9.

     1996 Tax Return   54

7.10.

     Verification of Immigration Status   54

7.11.

     Preparation of Financial Statements   55

7.12.

     Compliance Program Report   55

7.13.

     Quarterly Financial Statements   55

ARTICLE VIII

  56

8.1.

     No Breach of Representations and Warranties   56

8.2.

     No Restraint or Litigation   56

8.3.

     Significant Governmental Approvals   56

8.4.

     Resignations   56

8.5.

     Performance of Agreements and Covenants   56

8.6

     Distribution or Sale of CISA and IFMX   57

8.7

     CISA Settlement Agreement   57

8.8

     IFMX Exchange Agreement   57

8.9

     Ownership of Company   57

8.10

     No Material Adverse Effect   57

8.11

     Releases   57

8.12

     Working Capital; Tax Reserve   57

8.13

     Termination of Shareholder Agreements   58

8.14

     Payment of Branch Acquisition Debt   58

8.15

     Receipt of Payoff Letters   58

8.16

     Transfer Pricing Reports   58

ARTICLE IX

  58

9.1.

     No Breach of Representations and Warranties   58

9.2.

     No Restraint or Litigation   59

9.3.

     Significant Governmental Approvals   59

9.4

     Releases   59

9.5

     Performance of Agreements and Covenants   59

ARTICLE X

  60

10.1.

     Tax Matters   60

10.2.

     Tax Return Filings, Etc.   61

 

ii



--------------------------------------------------------------------------------

10.3.

     Distribution or Sale of CISA and IFMX   64

10.4.

     Deconsolidation   64

10.5.

     Sales and Transfer Taxes   64

10.6.

     Indemnification of Parent Group Members for CISA and IFMX   64

10.7.

     Indemnification of Parent Group Members   64

10.8.

     Indemnification of Shareholder Group Members   65

10.9.

     Obligations for Indemnification of Parent Group Members   66

10.10.

     Notice and Determination of Claims   69

10.11.

     Third Person Claims   70

10.12.

     After-Tax Basis; Adjustment to Acquisition Cost   71

10.13.

     Exclusive Remedy   71

ARTICLE XI

  71

11.1.

     Termination Rights   71

11.2.

     Notice of Termination   72

11.3.

     Effect of Termination   72

11.4.

     Termination Fee   72

ARTICLE XII

  72

12.1.

     Survival of Obligations   72

12.2.

     Confidential Nature of Information   72

12.3.

     Notices   73

12.4.

     Successors and Assigns   75

12.5.

     Access to Records After Effective Time   76

12.6.

     Entire Agreement; Amendments   76

12.7.

     Interpretation   76

12.8.

     Waivers   76

12.9.

     Fees and Expenses   76

12.10.

     Partial Invalidity   77

12.11.

     Execution in Counterparts   77

12.12.

     Governing Law   77

12.13.

     Shareholder Representative   77

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

A

       Escrow Agreement

B

       Summary of Bidder Legal Opinion

C

       Summary of Company Legal Opinions

D

       Summary of Regulatory Opinion

E

       Form of Note

F

       Earnout Agreement

G

       Form of Stock Pledge Agreement

H

       Summary of Advent Opinion

I

       Summary of Non-Advent Shareholder Opinion SCHEDULES

A

       Allocation Schedule

4.8

 

(b)(iv)

   Settlement Agents

4.8

 

(d)

   Stock Purchase Terms

5.1

 

(b)

   Capital Structure of the Company

5.1

 

(c)

   List of Shareholders, Encumbrances on Company Shares

5.2

 

(a)

   Subsidiaries

5.2

 

(b)

   Qualification of the Subsidiaries

5.2

 

(c)

   Capital Structure of the Subsidiaries, and Special Arrangements

5.3

 

(a)

   Company Ancillary Agreements

5.3

 

(b)

   Authority and Conflicts

5.4

       Financial Statements

5.5

       Operations Since Balance Sheet

5.6

 

(b)

   Tax Powers of Attorney

5.6

 

(c)

   Audits, Examination Reports, and Statements of Deficiencies

5.6

 

(g)

   Withholding Taxes

5.6

 

(l)

   Tax Liens

5.6

 

(p)

   Tax Elections

5.6

 

(v)

   Amended Tax Returns

5.6

 

(x)

   Foreign Source Income Computations

5.7

 

(a)

   Governmental Permits

5.7

 

(b)

   Effectiveness of Governmental Permits

5.8

       Real Property

5.8

 

(b)

   Real Property Encumbrances

5.8

 

(c)

   Real Property Disputes

5.9

       Leased Real Property

5.10

 

(b)

   Intellectual Property

5.10

 

(c)

   Licensed Intellectual Property

5.10

 

(d)

   Encumbrances on Licensed Intellectual Property

5.10

 

(e)

   Intellectual Property Disputes

5.10

 

(h)

   License Fees

5.10

 

(j)

   Software

 

iv



--------------------------------------------------------------------------------

5.11

       Title to Property and Encumbrances

5.12

 

(a)

   Company Plans

5.12

 

(b)

   U.S. Non-ERISA Plans

5.12

 

(g)

   Non-U.S. Benefit Plans

5.13

 

(a)

   Employees

5.13

 

(b)

   Collective Bargaining Agreements

5.13

 

(c)

   Employment Laws

5.13

 

(e)(i)

   Foreign Employees

5.13

 

(e)(ii)

   Management Employee Visa Status

5.14

 

(a)

   Contracts

5.14

 

(b)

   Contract Defaults

5.15

       Litigation or Regulatory Action

5.16

 

(a)

   Environmental Matters

5.16

 

(b)

   Environmental Reports

5.16

 

(c)

   USTs

5.17

 

(a)

   Insurance Claims

5.17

 

(b)

   Insurance Policies

5.19

       Related Party Transactions

5.21

       Liabilities

5.22

       Bank Accounts

5.23

       Attorneys-In-Fact

5.24

       CISA and IFMX Liabilities

6.2

       Parent Ancillary Agreements

7.3

 

(e)

   Branch Revenue Targets

8.7

       CISA Settlement Agreement Terms

8.8

       IFMX Agreement Terms

 

 

v



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER, dated as of August 11, 2003, among Global Payments
Inc., a Georgia corporation (“Parent”), GP Ventures (Texas), Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Parent (“Mergersub”), Latin
America Money Services, LLC, a Delaware limited liability company (the
“Company”), the Shareholders (as hereinafter defined), the DolEx Class B
Shareholders (as hereinafter defined), and Advent International Corporation, a
Delaware corporation as Shareholder Representative (as hereinafter defined).

 

WITNESSETH:

 

WHEREAS, Mergersub is a Delaware corporation having an authorized capital of
1,000 shares of common stock, par value $0.001 per share, all of which are
issued and outstanding and owned of record and beneficially by Parent; and

 

WHEREAS, the Company is a Delaware limited liability company having authorized
and outstanding capital of 276,301 shares (the “Company Shares”); and

 

WHEREAS, the respective Boards of Directors of the Parent and Mergersub and the
Board of Managers and a majority in interest of the members of the Company have
approved the merger (the “Merger”) of the Company with Mergersub pursuant to the
terms and conditions of this Agreement; and

 

WHEREAS, in order to induce Parent and Mergersub to enter into this Agreement,
Parent, the Escrow Agent and the Shareholder Representative shall enter into the
Escrow Agreement (the “Escrow Agreement”) substantially in the form of the
attached Exhibit A;

 

WHEREAS, in order to induce Parent and Mergersub to enter into this Agreement,
the Shareholders have agreed to the conditional payment of a portion of the
consideration offered by Parent in the form of the Earnout Agreement (as
hereinafter defined);

 

WHEREAS, Parent, Mergersub and the Company desire to make certain
representations, warranties and agreements in connection with the Merger and
also to prescribe various conditions to the Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among the parties as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1.    Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1 and shall be equally applicable to
both the singular and plural forms. Any agreement referred to below shall mean
such agreement as amended,

 

1



--------------------------------------------------------------------------------

supplemented and modified from time to time to the extent permitted by the
applicable provisions thereof and by this Agreement.

 

“Accrued Taxes” has the meaning specified in Section 4.6(h).

 

“Acquisition Cost” shall mean (i) One-Hundred-Ninety-Million and No/100 Dollars
($190,000,000.00), plus (ii) the Initial Cash on Hand, plus (iii) the Branch
Acquisition Value, plus (iv) one-half of the fees charged by Katten Muchin Zavis
Rosenman for preparation of the regulatory opinion required by Section 4.6(o),
minus (v) the amount required to discharge in full the Wells Fargo Debt, minus
(vi) the Merger Expenses of the Company and the DolEx Class B Shareholders.

 

“Acquisition Transaction” means any transaction or series of related
transactions (other than the transactions contemplated by this Agreement)
involving: (i) any acquisition or purchase from the Company or any Subsidiary by
any Person of 50% or more in interest of the total outstanding voting interests
of the Company, DolEx or Dolex Envíos; (ii) any sale or lease (other than in the
ordinary course of business), or exchange, transfer, license (other than in the
ordinary course of business) acquisition or disposition of 50% or more of the
assets of the Company, DolEx or Dolex Envíos; or (iii) any liquidation or
dissolution of the Company, DolEx or Dolex Envíos.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

 

“After-Tax Basis” means, with respect to any amount which is to be paid
hereunder on an “After-Tax Basis,” an amount which, after subtraction of the
amount of all federal, state, local and foreign Taxes payable by the recipient
thereof as a result of the receipt or accrual of such payment and, to the extent
not taken into account in measuring the related Loss or Expense after taking
into account (i) the increase in federal, state, local and foreign Taxes
(including estimated Taxes) payable by such recipient for all affected taxable
years in connection with or arising from the event or occurrence giving rise to
such payment (the “Indemnified Event”), and (ii) the reduction in federal,
state, local and foreign Taxes (including estimated Taxes) payable by the
recipient for all applicable taxable years ending on or before the end of the
taxable year in which such payment is made in connection with or arising from
the Indemnified Event, shall be sufficient as of the date of payment to
compensate the recipient for such Indemnified Event.

 

“Aggregate Basket Amount” has the meaning specified in Section 10.9(c).

 

“Audited Financial Statements” has the meaning specified in Section 5.4.

 

“Audited Statements of Income” has the meaning specified in Section 5.4.

 

“Balance Sheet” means the audited consolidated balance sheet of the Company and
the Subsidiaries as of December 31, 2002 included in Schedule 5.4.

 

2



--------------------------------------------------------------------------------

“Balance Sheet Date” means December 31, 2002.

 

“Base Amount” means $190,000,000.

 

“Benefit Plans” has the meaning specified in Section 5.12(g)(i)(A).

 

“BNP Paribas Debt” means the aggregate amount of debt of the Company owed to BNP
Paribas immediately prior to the Closing, including any accrued, but unpaid,
interest thereon, as evidenced by a certificate delivered by the Company to
Parent in accordance with Section 4.6(h).

 

“Branch Acquisitions” has the meaning specified in Section 6.1 of the Earnout
Agreement.

 

“Branch Acquisition Amount” has the meaning specified in Section 6.1 of the
Earnout Agreement.

 

“Branch Acquisition Value” means the sum of (i) the total cash consideration
paid by the Company or any Subsidiary for Branch Acquisitions closed before
September 30, 2003, plus (ii) reasonable costs and expenses incurred by the
Company or its Subsidiaries to complete such Branch Acquisitions, such as
professional advisory fees (i.e., lawyers and accountants) and travel expenses,
but excluding any interest or fees associated with the financing of such Branch
Acquisitions.

 

“Cash Measurement Date” has the meaning specified in Section 4.3(g)(i).

 

“Cash on Hand” means the amount of cash and cash equivalents (calculated in
accordance with GAAP and including marketable securities, short term
investments, and foreign currencies held) of the Company and its Subsidiaries,
excluding CISA and IFMX, on hand as of a particular date, measured in dollars at
exchange rates as of such dates as set forth by Banco de Mexico on the Diario
Oficial de la Federacion on that date.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any successor
statutes, and any regulations promulgated thereunder.

 

“Certificate of Formation” means the Certificate of Formation of the Company,
dated September 12, 1999, as amended on September 14, 1999.

 

“CFC” has the meaning specified in Section 8.3.

 

“CISA” means Consultoría Internacional Casa de Cambio, S.A. de C.V., a Mexican
Sociedad Anónima de Capital Variable.

 

“Claim Notice” has the meaning specified in Section 10.10(a).

 

3



--------------------------------------------------------------------------------

“Claim Threshold” has the meaning specified in Section 10.9(c).

 

“Closing” means the closing of the Merger of the Company with Mergersub in
accordance with Article II.

 

“Closing Date” has the meaning specified in Section 4.1.

 

“COBRA” has the meaning specified in Section 5.12(d).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
the Treasury Regulations promulgated thereunder.

 

“Company” has the meaning specified in the first paragraph of this Agreement.

 

“Company Agreements” means the agreements specified in Schedule 5.14.

 

“Company Ancillary Agreements” means the agreements to be executed and delivered
by the Company or the Subsidiaries under this Agreement or in connection
herewith that are listed in Schedule 5.3(a).

 

“Company Plan” has the meaning specified in Section 5.12(a).

 

“Company Property” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by the Company or the Subsidiaries (including any
surface water thereon or adjacent thereto and any soil or ground water
thereunder), whether currently or at any previous time.

 

“Company Shares” has the meaning specified in the second WHEREAS clause of this
Agreement.

 

“Company Software” has the meaning specified in Section 5.10(j).

 

“Competitive Position” means an employment relationship, or other position as
consultant, officer, director, advisor, independent contractor or owner, with a
Competitor in which any Shareholder or DolEx Class B Shareholder will use or is
likely to use any Confidential Information or Trade Secrets, or in which any
Shareholder or DolEx Class B Shareholder has duties for such Competitor that
relate to Competitive Services.

 

“Competitive Services” means the business of arranging for, facilitating, or
marketing the transmission of money to Persons in Argentina, Bolivia, Canada,
any country in the Caribbean, Colombia, Costa Rica, Cuba, the Dominican
Republic, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Peru, Spain, or
Venezuela; but shall not mean the activity of settling money transfers to the
beneficiaries of such transfers.

 

4



--------------------------------------------------------------------------------

“Competitor” means any Person engaged in the business of providing or selling
Competitive Services.

 

“Confidential Information” means all information regarding the Company, its
Subsidiaries, or any of their activities, business or customers that is (or was,
when such information was owned by the Company prior to the information being
transferred to Parent pursuant to the Merger) the subject of reasonable efforts
by the Company or its Subsidiaries to maintain its confidentiality and that is
not generally disclosed by practice or authority to persons not employed by the
Company or its Subsidiaries. “Confidential Information” shall include, but is
not limited to, sales and marketing techniques and plans, lists of contact data,
customer lists and databases, contractor lists and databases, consultant lists
and databases, technical data relating to the Company’s products or production
techniques, prices paid by customers, pricing strategies, branch expansion
strategies, customer billing information, financial plans and data concerning
the Company, and management planning information. “Confidential Information”
shall not include information that has become generally available to the public
by the act of one who has the right to disclose such information without
violating any right or privilege of the Company or Parent. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

 

“Contaminant” means any waste, pollutant, hazardous or toxic substance or waste,
petroleum, petroleum-based substance or waste, special waste, or any constituent
of any such substance or waste.

 

“Copyrights” has the meaning specified in Section 5.10(a)(iii).

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.

 

“Delaware Law” means the Delaware General Corporation Law, as amended, and the
Delaware Limited Liability Company Act, as amended.

 

“DolEx” means DolEx Dollar Express, Inc., a Texas corporation.

 

“DolEx Class B Cash Consideration” is an amount equal to the DolEx Class B
Purchase Price minus the DolEx Class B Note Consideration.

 

“DolEx Class B Closing Note” means a note having a principal amount as set forth
on Schedule A, substantially in the form contained in Exhibit E.

 

“DolEx Class B Escrow Note” means a note having a principal amount as set forth
on Schedule A, substantially in the form contained in Exhibit E.

 

“DolEx Class B Note Consideration” means an amount equal to $30,137,536.22, to
be paid in the form of (i) the DolEx Class B Closing Note and (ii) the DolEx
Class B Escrow Note.

 

5



--------------------------------------------------------------------------------

“DolEx Class B Purchase Price” shall be an amount equal to the Acquisition Cost
multiplied by the DolEx Class B Percentage.

 

“DolEx Class B Shareholders” means the owners and beneficial owners of the
portion of DolEx not owned by the Company, as set forth in Schedule 5.2(a).

 

“DolEx Class B Percentage” means, rounded to the nearest hundredth, 24.11%.

 

“Dolex Envíos” means Dolex Envíos, S.A. de C.V., a sociedad anonima organized
under the laws of Mexico.

 

“Earnout” means up to $10 million payable to the Shareholders and the DolEx
Class B Shareholders in accordance with the Earnout Agreement.

 

“Earnout Agreement” means the agreement dated as of the date hereof among Parent
and the Shareholder Representative, substantially in the form contained in
Exhibit F.

 

“Earnout—DolEx Class B Portion” means an amount equal to the Earnout multiplied
by the DolEx Class B Percentage.

 

“Earnout—LAMS Portion” means an amount equal to the Earnout multiplied by the
LAMS Percentage.

 

“Effective Date” and “EffectiveTime” have the respective meanings specified in
Section 4.2.

 

“Employee” has the meaning specified in Section 5.13(a).

 

“Encumbrance” means any conditional sale agreement, default of title, easement,
encumbrance, encroachment, hypothecation, infringement, lien, mortgage, pledge,
reservation, restriction, security interest, title retention or other security
arrangement, or any adverse right or interest, charge, or claim of any nature
whatsoever on, or with respect to, any property or property interest, other than
(i) liens for current property Taxes not yet due and payable, and (ii) liens
which do not materially impair the use of or title to the assets subject to such
lien.

 

“Environmental Law” means all Requirements of Laws derived from or relating to
the Ley General de Equilibrio Ecológico y Protección al Ambiente and its
regulations; Mexican Official Standards (Normas Oficiales Mexicanas—NOMS) and
all applicable Mexican statutes and regulations; and all United States federal,
state and local laws or regulations relating to or addressing the pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface, or surface strata), including but not limited
to CERCLA, OSHA and RCRA and any state equivalent thereof.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any entity that may be treated as a single employer
along with Company under Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” means the escrow agent which shall be named pursuant to the
Escrow Agreement.

 

“Escrow Agreement” has the meaning specified in the fourth WHEREAS clause of
this Agreement.

 

“Escrow Amount—DolEx Class B Cash Portion” shall be set forth on Schedule A.

 

“Escrow Amount—DolEx Class B Note Portion” shall be set forth on Schedule A.

 

“Escrow Amount—DolEx Class B Portion” shall be comprised of the Escrow Amount –
DolEx Class B Cash Portion and the Escrow Amount—DolEx Class B Note Portion.

 

“Escrow Amount—LAMS Cash Portion” shall be set forth on Schedule A.

 

“Escrow Amount—LAMS Note Portion” shall be set forth on Schedule A.

 

“Escrow Amount—LAMS Portion” shall be comprised of the Escrow Amount—LAMS Cash
Portion and the Escrow Amount—LAMS Note Portion.

 

“Expense” means any and all expenses reasonably incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including, without
limitation, court filing fees, court costs, arbitration fees or costs, witness
fees and reasonable fees and disbursements of legal counsel, investigators,
expert witnesses, consultants, accountants and other professionals).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Body” means any foreign, federal, state, local or other
governmental authority, legislative body, or regulatory body.

 

“Governmental Permits” has the meaning specified in Section 5.7.

 

“Hazardous Material” shall mean any chemical, substance, waste, pollutant,
contaminant, equipment or fixture defined as hazardous or toxic or the
manufacturing,

 

7



--------------------------------------------------------------------------------

compounding, processing, distribution in commerce, transportation, treatment,
storage, or disposal of which is regulated or otherwise governed by any
Environmental Law, including but not limited to RCRA hazardous waste, CERCLA
hazardous materials, TSCA regulated substances, any pesticides, agricultural
treatment products or byproducts, oil and petroleum products and byproducts or
constituents, urea formaldehyde insulation, lead in paint or drinking water,
friable asbestos, and polychlorinated biphenyls (PCBs).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“IFMX” means IFMX International Money Exchange Corporation, a Delaware
corporation.

 

“Indemnified Person” has the meaning specified in Section 10.10(a).

 

“Indemnifying Person” has the meaning specified in Section 10.11.

 

“Indemnity Fund” has the meaning specified in Section 10.9(a).

 

“Independent Accountants” has the meaning specified in Section 4.3(g)(iv).

 

“Initial Cash on Hand” has the meaning specified in Section 4.3(g)(i).

 

“Intellectual Property” has the meaning specified in Section 5.10(a).

 

“IRS” means the Internal Revenue Service.

 

“LAMS Closing Note” means a note having a principal amount as set forth on
Schedule A, substantially in the form contained in Exhibit E.

 

“LAMS Escrow Note” means a note having a principal amount as set forth on
Schedule A, substantially in the form contained in Exhibit E.

 

“LAMS Percentage” means, rounded to the nearest hundredth, 75.89%.

 

“LAMS Shareholder Cash Consideration” is an amount equal to the LAMS Shareholder
Consideration minus the LAMS Shareholder Note Consideration.

 

“LAMS Shareholder Consideration” is an amount equal to the Acquisition Cost,
minus the DolEx Class B Purchase Price, minus the BNP Paribas Debt.

 

“LAMS Shareholder Note Consideration” is an amount equal to $94,862,463.78, to
be paid in the form of (i) the LAMS Closing Note and (ii) the LAMS Escrow Note.

 

8



--------------------------------------------------------------------------------

“Law” means any code, law (including common law), ordinance, regulation,
reporting or licensing requirement, rule, statute applicable to a Person or its
assets, Liabilities, or business, including those promulgated, interpreted or
enforced by any Regulatory Authority.

 

“Leased Real Property” has the meaning specified in Section 5.9.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company as
amended at all dates prior to execution of this Agreement.

 

“Liability” means any direct or indirect, primary or secondary, liability
(including any liability for Taxes), indebtedness, obligation, penalty, cost or
expense (including costs of investigation, collection and defense), claim
deficiency, guaranty or endorsement of or by the Company or any of its
Subsidiaries (other than endorsements of notes, bills, checks, and drafts
presented for collection or deposit in the ordinary course of business) of any
type, whether accrued, absolute or contingent, liquidated or unliquidated,
matured or unmatured, or otherwise, and shall include, without limitation, the
BNP Paribas Debt.

 

“License” has the meaning specified in Section 5.10(c).

 

“Licensed Intellectual Property” has the meaning specified in Section 5.10(c).

 

“Licensed Software” has the meaning specified in Section 5.10(j).

 

“Litigation” means any action, arbitration, cause of action, lawsuit, claim,
complaint, criminal prosecution, governmental or other examination or
investigation, audit (other than regular audits of financial statements by
outside auditors, and audits by a Governmental Body conducted in the ordinary
course of the business of the Company and its Subsidiaries), inspection,
hearing, administrative or other proceeding relating to or affecting any Person,
its records, its policies, its practices, its compliance with Law, its actions,
its assets (including contracts relating to it), or the transactions
contemplated by this Agreement.

 

“Loss” or “Losses” (as the context may require) means any and all demands,
claims, actions or causes of action, assessments, losses, costs, obligations,
liabilities, settlement payments, awards, judgments, fines, penalties, Taxes,
diminution in value, damages (including special and consequential damages),
expenses, deficiencies or other charges including interest, cost of
investigation and defense, and reasonable attorneys’ and other professional fees
and expenses.

 

“Management Employee” has the meaning specified in Section 5.13(a).

 

“Manager” means a member of the Board of Managers of the Company.

 

“Material Adverse Effect” means, as to any particular entity, any state of
facts, change, development, effect, condition or occurrence that is (i) material
and adverse to the business, assets, properties, condition (financial or
otherwise) of such entity and its subsidiaries,

 

9



--------------------------------------------------------------------------------

taken as a whole, or (ii) materially affects the ability of such entity and its
subsidiaries, taken as a whole, to perform its obligations under this Agreement
or to consummate the transactions contemplated by this Agreement, other than in
each case any state of facts, change, development, effect, condition or
occurrence that arises out of or results from (A) changes in the United States,
Mexican or global economy or capital or financial markets generally (including,
without limitation, changes in generally accepted United States or Mexican
accounting practices), (B) changes in the funds transfer business occurring
before November 30, 2003 (including, without limitation, changes before November
30, 2003 in legal, regulatory, political, economic, or business conditions), (C)
the negotiation, execution, announcement, or consummation of this Agreement or
the transactions contemplated hereby, including without limitation the impact
thereof on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners or employees (excluding, for purposes of this exception
(C) a net reduction in workforce (measured as of the Closing Date) of in excess
of 10% of the number of Employees as of the date hereof), (D) any failure to
meet revenue or earnings projections, or (E) any declaration of war, or act of
war (whether declared or undeclared), armed conflict, or terrorism. When used in
reference to the Company, “Material Adverse Effect” shall refer to the Company
and its Subsidiaries, exclusive of CISA and IFMX.

 

“Merger” has the meaning in the third WHEREAS clause of this Agreement.

 

“Merger Expenses” has the meaning set forth in Section 12.9.

 

“Mergersub” has the meaning specified in the first paragraph of this Agreement.

 

“Non-Advent Shareholders” has the meaning specified in Section 10.9(a).

 

“Non-ERISA Plan” has the meaning specified in Section 5.12(b).

 

“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.,
any amendment thereto, any successor statute, and any regulations promulgated
thereunder.

 

“Owned Real Property” has the meaning specified in Section 5.8.

 

“Parent” has the meaning specified in the first paragraph of this Agreement.

 

“Parent Ancillary Agreements” means all agreements being or to be executed and
delivered by Parent under this Agreement or in connection herewith that are
listed in Schedule 6.2.

 

“Parent Group Member” means Parent and its Affiliates and their respective
directors, executive officers, employees, successors and assigns, including,
after the Effective Time, the Surviving Entity and its Subsidiaries.

 

“Patent Rights” has the meaning specified in Section 5.10(a)(i).

 

10



--------------------------------------------------------------------------------

“Pension Plan” means any pension plan, as defined in Section 3(2) of ERISA,
applied without regard to the exceptions from coverage contained in Sections
4(b)(4) or 4(b)(5) thereof.

 

“Per Share DolEx Class B Closing Consideration” means (i) the right to receive
an amount in cash equal to the quotient of (A) the DolEx Class B Cash
Consideration, less the Escrow Amount—DolEx Class B Cash Portion, divided by (B)
the total number of outstanding shares of DolEx held by the DolEx Class B
Shareholders immediately prior to the Effective Time, (ii) the right to a future
payment under the DolEx Class B Closing Note equal to the quotient of (A) the
aggregate principal amount of the DolEx Class B Closing Note divided by (B) the
total number of outstanding shares of DolEx held by the DolEx Class B
Shareholders immediately prior to the Effective Time, and (iii) the right to
receive the Per Share DolEx Class B Escrow Proceeds and Per Share DolEx Class B
Earnout Proceeds, if and when payable, pursuant to the terms of the Escrow
Agreement and the Earnout Agreement.

 

“Per Share DolEx Class B Earnout Proceeds” means the quotient of (i) the portion
(in dollars) of the Earnout—DolEx Class B Portion and the portion of the Branch
Acquisition Amount payable to the DolEx Class B Shareholders ultimately
determined, in accordance with the terms of this Agreement and the Earnout
Agreement, to be distributable to the DolEx Class B Shareholders, divided by
(ii) the total number of outstanding shares of DolEx held by the DolEx Class B
Shareholders immediately prior to the Effective Time.

 

“Per Share DolEx Class B Escrow Proceeds” means the quotient of (i) the portion
(in dollars) of the Escrow Amount—DolEx Class B Portion (including any earnings
thereon) ultimately determined, in accordance with the terms of this Agreement
and the Escrow Agreement, to be distributable to the DolEx Class B Shareholders,
divided by (ii) the total number of outstanding shares of DolEx held by the
DolEx Class B Shareholders immediately prior to the Effective Time.

 

“Per Share LAMS Closing Consideration” has the meaning specified in Section
3.1(c).

 

“Per Share LAMS Earnout Proceeds” means the quotient of (i) the portion (in
dollars) of the Earnout—LAMS Portion and the portion of the Branch Acquisition
Amount payable to the Shareholders ultimately determined, in accordance with the
terms of this Agreement and the Earnout Agreement, to be distributable to
Shareholders, divided by (ii) the total number of Company Shares outstanding
immediately prior to the Effective Time.

 

“Per Share LAMS Escrow Proceeds” means the quotient of (i) the portion (in
dollars) of the Escrow Amount—LAMS Portion (including any earnings thereon)
ultimately determined, in accordance with the terms of this Agreement and the
Escrow Agreement, to be distributable to the Shareholders, divided by (ii) the
total number of Company Shares outstanding immediately prior to the Effective
Time.

 

11



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
Governmental Body.

 

“Plan” means any Pension Plan or Welfare Plan sponsored by the Company or any
Subsidiary.

 

“Pre-Closing Tax Period” has the meaning specified in Section 10.1(a).

 

“Protected Employees and Independent Contractors” means Employees and any Person
having an independent contractor or consultant relationship with the Company or
any of its Subsidiaries for the provision of any form of Competitive Services at
any time within six (6) months prior to the date of this Agreement.

 

“Purchase Price” means the sum of the Acquisition Cost and all payments
ultimately distributed to the Shareholders and the DolEx Class B Shareholders
pursuant to the Earnout Agreement.

 

“Quarterly Financial Statements” has the meaning specified in Section 5.4.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§6901 et
seq., and any successor statute, and any regulations promulgated thereunder.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Company Property,
including the movement of Contaminants through or in the air, soil, surface
water, groundwater of any Company Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment, (ii)
prevent the Release or threatened Release or minimize the further Release of
Contaminants or (iii) investigate and determine if a remedial response is needed
and to design such a response and post-remedial investigation, monitoring,
operation and maintenance and care.

 

“Remuneration Plans” has the meaning specified in Section 5.12(g)(i)(B).

 

“Requirements of Laws” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body (including, without limitation, those
pertaining to electrical, building, zoning, environmental and occupational
safety and health requirements) or common law.

 

“Restricted Period” means three years from the Effective Date of this Agreement
with respect to all Shareholders and DolEx Class B Shareholders except (i) Raul
Limon and Raly LLC, for whom the Restricted Period shall be five years from the
Effective Date of this Agreement, and (ii) Salvador Velazquez, for whom the
Restricted Period shall be one year from the Effective Date of this Agreement.

 

12



--------------------------------------------------------------------------------

“Restricted Territory” means the territory in which Company or any of its
Subsidiaries provided or have applied for licenses to provide Competitive
Services during the twelve (12) month period prior to the Effective Date,
consisting of the states of Alabama, Arizona, Arkansas, California, Colorado,
Connecticut, Florida, Georgia, Illinois, Michigan, Mississippi, Nevada, New
Jersey, New Mexico, New York, North Carolina, Oklahoma, Oregon, South Carolina,
Texas, Utah, and Washington and the countries of Argentina, Bolivia, Canada, any
country in the Caribbean, Colombia, Costa Rica, Cuba, the Dominican Republic,
Ecuador, El Salvador, Guatemala, Honduras, Mexico, Peru, Spain, or Venezuela.

 

“Shareholders” means the record holders of all the issued and outstanding shares
of the Company.

 

“Shareholder Group Member” means the Shareholders, the DolEx Class B
Shareholders, their respective Affiliates and the respective successors and
assigns of the Shareholders, the DolEx Class B Shareholders, and their
respective Affiliates.

 

“Shareholder Representative” means Advent International Corporation or such
other Person appointed by the Shareholders and the DolEx Class B Shareholders
pursuant to Section 12.13.

 

“Stock Pledge Agreement” means one of three agreements dated as of the Closing
Date between Parent or the Surviving Entity and the Shareholder Representative
or Pilscomb Properties, LLC, as applicable, substantially in the form contained
in Exhibit G.

 

“Straddle Period” has the meaning specified in Section 10.1(a).

 

“Subsidiary” and “Subsidiaries” have the respective meaning specified in Section
5.2(a).

 

“Surviving Entity” has the meaning specified in Section 2.1.

 

“Tax” or “Taxes” (as the context may require) means:

 

(i)    all Federal, state, county, local, foreign (including, but not limited
to, Mexican) and other taxes or withholding, including, without limitation,
income tax, payroll and employee withholding, unemployment insurance,
alternative or add-on minimum, production, license, occupation, windfall
profits, social security, premium, excise, sales, use, gross receipts, gross
income, environmental (including taxes under Section 59A of the Code), transfer,
share or stock transfer and any required withholdings, registration, value added
(including VAT), franchise, ad valorem, severance, capital stock, customs
duties, capital taxes, taxes on assets, real and personal property taxes, stamp,
and other governmental fees, charges and assessments if any kind whatsoever, and
includes interest, additions to tax and penalties with respect thereto; and

 

(ii)    any liability of the Company or any Subsidiary for the payment of
amounts with respect to payments of a type described in clause (i) of this
definition as a

 

13



--------------------------------------------------------------------------------

result of being a member of an affiliated, consolidated, combined or unitary
group, or as a result of any obligation of the Company or any Subsidiary under
any Tax Sharing Arrangement or Tax indemnity arrangement.

 

“Tax Contest” has the meaning specified in Section 10.2(d).

 

“Tax Return” means any return, report or similar statement required to be filed,
for federal, state, county, local or foreign (including, but not limited to,
Mexican) purposes, with respect to any Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
Tax return or declaration of estimated Tax.

 

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits with respect to a consolidated, combined or unitary Tax Return which
Tax Return includes the Company or any Subsidiary.

 

“Texas Law” means the Texas Business Corporation Act, the Texas Miscellaneous
Corporation Laws Act, and the Texas Limited Liability Company Act, each as
amended.

 

“Trademarks” has the meaning specified in Section 5.10(a)(ii).

 

“Trade Secrets” has the meaning specified in Section 5.10(a)(iv).

 

“Transfer Taxes” has the meaning specified in Section 10.5.

 

“WARN” has the meaning specified in Section 5.12(f).

 

“Welfare Plan” means any welfare plan, as defined in Section 3(1) of ERISA,
applied without regard to the exceptions from coverage contained in Sections
4(b)(4) or 4(b)(5) thereof or any other welfare plan (prevision social) under
foreign laws or regulations.

 

“Wells Fargo Debt” means the aggregate amount of debt of DolEx owed to Wells
Fargo Bank Texas, N.A. immediately prior to the Closing, including any accrued,
but unpaid, interest thereon, as evidenced by a certificate delivered by the
Company to Parent in accordance with Section 4.6(h).

 

14



--------------------------------------------------------------------------------

ARTICLE II

 

THE MERGER

 

2.1.     The Merger. Subject to the conditions contained herein and in
accordance with the provisions of this Agreement and Delaware Law, at the
Effective Time, Mergersub shall be merged with and into the Company, and the
Company, as the entity surviving in the Merger (the “Surviving Entity”), shall
continue unaffected and unimpaired by the Merger to exist under and be governed
by the laws of the State of Delaware. Upon the effectiveness of the Merger, the
separate existence of Mergersub shall cease, except to the extent provided by
law.

 

2.2.     Effects of the Merger. The Merger shall have the effects set forth in
Section 264 of the Delaware General Corporation Law and Section 18-209 of the
Delaware Limited Liability Company Act.

 

2.3.     Board of Managers of the Surviving Entity. The Board of Managers of the
Surviving Entity immediately following the Merger shall consist of not less than
one Manager, who shall be designated by the Parent and serve until his or her
respective successors are duly elected and qualified.

 

2.4.     No Appraisal Rights. Each Shareholder and each DolEx Class B
Shareholder hereby waives any appraisal or dissenters’ rights under Delaware
Law, Texas Law or under the laws of any other jurisdiction with respect to the
Merger or the transactions contemplated thereby. Parent hereby waives any
appraisal or dissenters’ rights it may have with respect to the Merger.

 

ARTICLE III

 

EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE COMPANY;

PURCHASE OF SHARES OF DOLEX

 

3.1.     Conversion Terms. As of the Effective Time, by virtue of the Merger and
without any action on the part of any Shareholder of the Company or stockholders
of Mergersub:

 

(a)    Each share of Mergersub stock issued and outstanding immediately prior to
the Effective Time shall be converted into and become one fully paid and
nonassessable share of the Surviving Entity, constituting 100% of the membership
interests of the Surviving Entity.

 

(b)    All shares of Mergersub stock that immediately prior to the Effective
Time are held in the treasury of Mergersub shall become authorized but unissued
shares of the Surviving Entity and no cash or other consideration shall be paid
or delivered in exchange therefor.

 

(c)    Each share of the Company issued and outstanding immediately prior to the
Effective Time shall be converted into (i) the right to receive an amount in
cash equal to the

 

15



--------------------------------------------------------------------------------

quotient of (A) the LAMS Shareholder Cash Consideration, less the Escrow Amount
– LAMS Cash Portion, divided by (B) the total number of outstanding Company
Shares, (ii) the right to a future payment under the LAMS Closing Note equal to
the quotient of (A) the aggregate principal amount of the LAMS Closing Note
divided by (B) the total number of outstanding Company Shares (together, (i) and
(ii) hereinafter the “Per Share LAMS Closing Consideration”), and (iii) the
right to receive the Per Share LAMS Escrow Proceeds and Per Share LAMS Earnout
Proceeds, if and when payable, pursuant to the terms of the Escrow Agreement and
the Earnout Agreement.

 

3.2.     Delivery of LAMS Certificates. At the Effective Time, each holder of a
certificate or certificates representing Company Shares convertible into the Per
Share LAMS Closing Consideration pursuant to Section 3.1(c), shall surrender
such certificate or certificates to Parent or a representative of Parent, and,
in exchange therefor, Parent shall immediately deliver or cause to be delivered
in respect of each such share the Per Share LAMS Closing Consideration. Until
surrendered as contemplated by this Section 3.2, each such certificate shall, at
and after the Effective Time, be deemed to represent only the right to receive
in respect of each Company Share previously represented thereby, (i) upon such
surrender, the Per Share LAMS Closing Consideration, (ii) at the later of such
surrender or when payable pursuant to the Earnout Agreement, the Per Share LAMS
Earnout Proceeds, and (iii) at the later of such surrender or when payable
pursuant to the terms of the Escrow Agreement, the Per Share LAMS Escrow
Proceeds.

 

3.3.    Delivery of DolEx Certificates.

 

(a)    Subject to the terms and conditions hereof, at the Effective Time, the
DolEx Class B Shareholders shall sell to Parent, and Parent shall purchase from
the DolEx Class B Shareholders, all of their shares of capital stock of DolEx,
and in exchange therefore, the DolEx Class B Shareholders shall receive, (i)
upon such surrender, the Per Share DolEx Class B Closing Consideration, (ii)
when payable pursuant to the Earnout Agreement, the Per Share DolEx Class B
Earnout Proceeds, and (iii) when payable pursuant to the terms of the Escrow
Agreement, the Per Share DolEx Class B Escrow Proceeds.

 

(b)    At the Effective Time, each DolEx Class B Shareholder shall execute
and/or deliver to Parent, certificates representing all of their capital stock
in DolEx, duly endorsed (or accompanied by duly executed stock powers) for
transfer to the Parent, and shall surrender such certificate or certificates to
Parent or a representative of Parent.

 

(c)    Immediately after the Effective Time, Parent shall transfer the shares of
capital stock of DolEx received from the DolEx Class B Shareholders to the
Company.

 

ARTICLE IV

 

CLOSING

 

4.1.     Closing Date. The Closing of the Merger shall take place at 9:00 A.M.,
local time, on the later of October 15, 2003 or the second business day
following the day on

 

16



--------------------------------------------------------------------------------

which all the parties hereto receive notice (in accordance with Section 12.4)
that all obligations contained in Articles VIII and IX hereunder have been
properly fulfilled or waived by the parties hereto (or such later date as may be
mutually agreed to by all of the parties hereto), at the offices of Alston &
Bird LLP, 90 Park Avenue, New York, New York 10016-3424, or as soon thereafter
as reasonably practicable consistent with the terms and provisions of this
Agreement. The date on which the Closing is actually held is hereinafter
sometimes referred to as the “Closing Date.” Each party agrees, unless a
different standard is herein set forth, to use its best efforts to satisfy
promptly all conditions to the respective obligations of the parties hereto in
order to close the Merger on or before October 15, 2003 or, if the parties are
unable after using such best efforts to close on such date, in order to close as
soon thereafter as is reasonably practicable.

 

4.2.     Filing Certificate of Merger and Effectiveness. Subject to the
fulfillment or waiver of the conditions to the respective obligations of each of
the parties set forth in Article VIII or Article IX, as the case may be, the
parties shall cause the Merger to be consummated by filing a certificate of
merger (which shall be in form and substance reasonably satisfactory to the
parties hereto), executed and acknowledged in accordance with Delaware Law, in
the office of the Secretary of State of the State of Delaware. The Merger shall
become effective upon such filing or as set forth in the certificate of merger
as provided by Delaware Law. The date and time of such date of effectiveness of
the Merger are herein called, respectively, the “Effective Date” and the
“Effective Time.”

 

4.3.    Payment of Acquisition Cost; Payment of BNP Paribas Debt, Wells Fargo
Debt and DolEx Class B Purchase Price; Cash Adjustment Procedure.

 

(a)    At the Effective Time, Parent shall deliver to the Shareholders, in
accordance with Section 3.2, (i) an amount in cash equal to the LAMS Shareholder
Cash Consideration minus the Escrow Amount—LAMS Cash Portion, and (ii) the LAMS
Closing Note, each allocated among the Shareholders as set forth in Schedule A
(which shall be updated as of the Closing Date to reflect the actual Acquisition
Cost).

 

(b)    At the Effective Time, Parent shall deliver to the Escrow Agent (i) an
amount in cash equal to the Escrow Amount— LAMS Cash Portion, and (ii) the LAMS
Escrow Note, pursuant to, and in accordance with the terms of the Escrow
Agreement, which amounts shall be allocated among the Shareholders as set forth
on Schedule A.

 

(c)    Immediately after the Effective Time, Parent shall cause to be delivered
to the DolEx Class B Shareholders (i) an amount in cash equal to the DolEx Class
B Cash Consideration minus the Escrow Amount—DolEx Class B Cash Portion, and
(ii) the DolEx Class B Closing Note, each allocated among DolEx Class B
Shareholders as set forth in Schedule A.

 

(d)    Immediately after the Effective Time, Parent shall cause to be delivered
to the Escrow Agent, (i) an amount in cash equal to the Escrow Amount—DolEx
Class B Cash Portion, and (ii) the DolEx Class B Escrow Note, pursuant to, and
in accordance with the

 

17



--------------------------------------------------------------------------------

terms of the Escrow Agreement, which amounts shall be allocated among the
Shareholders as set forth on Schedule A.

 

(e)    At the Effective Time, Parent shall cause the BNP Paribas Debt and the
Wells Fargo Debt to be discharged in full (which amounts of BNP Paribas Debt and
Wells Fargo Debt shall be set forth in a certificate delivered by the Company to
Parent in accordance with Section 4.6(h)).

 

(f)    The amounts delivered to the Escrow Agent pursuant to (b) and (d) above,
together with any additional amounts subsequently contributed pursuant to
Section 3.3 of the Earnout Agreement, shall constitute the cash amount of the
Indemnity Fund and shall be held by the Escrow Agent for the purpose of
satisfying adjustments pursuant to Section 4.3(g) and indemnity claims pursuant
to Article X hereof. Subject to the satisfaction of any such claims in
accordance with the terms of Section 4.3(g) and Article X and the terms of the
Escrow Agreement, the Indemnity Fund shall be paid to the Shareholders and the
DolEx Class B Shareholders or their assignees, as provided in the Escrow
Agreement. The parties acknowledge that the funds held pursuant to the Escrow
Agreement will be comprised partly of the Escrow Amount—LAMS Portion and partly
of the Escrow Amount—DolEx Class B Portion, and such amounts will be allocated
among the Shareholders and the DolEx Class B Shareholders as set forth on
Schedule A hereto. The parties also acknowledge that additional amounts may be
contributed to the Indemnity Fund to be held pursuant to the Escrow Agreement
pursuant to Section 3.3 of the Earnout Agreement, and such amounts will be
allocated among the Shareholders and the DolEx Class B Shareholders pursuant to
the percentages for earnout distributions set forth on Schedule A. Amounts
distributed, whether on termination of the Escrow Agreement or otherwise, to the
Shareholders will constitute a portion of the LAMS Shareholder Consideration,
and amounts distributed to the DolEx Class B Shareholders will constitute a
portion of the DolEx Class B Purchase Price.

 

(g)    For purposes of calculating the Acquisition Cost, the following
procedures shall apply:

 

(i)    Not less than two (2) business days before the Closing Date, the Company
shall prepare and deliver to the Parent a statement (the “Initial Cash
Statement”) showing the amount of Cash on Hand at the end of business on the
fifth business day before the Closing Date (the “Cash Measurement Date”) stating
the Cash on Hand as of the Cash Measurement Date minus (i) $5.5 million of cash,
(ii) an additional initial amount of $550,000 of cash (with regard to (i) and
(ii), in each case excluding cash equivalents but including foreign currencies,
which foreign currencies shall be measured in dollars and calculated using
exchange rates as set forth by Banco de Mexico on the Diario Oficial de la
Federacion two business days before the Closing Date), and (iii) an amount equal
to the Accrued Taxes (the result of such calculation, the “Initial Cash on
Hand”) and any work papers and other documents and information used by the
Company in preparing the Initial Cash Statement. Unless the Company, the Parent
and the Shareholder Representative object, each in their sole discretion, the
Initial Cash on Hand set forth in the Initial Cash Statement will be used to
calculate the Cash on Hand and the Acquisition Cost, subject to adjustment as
set forth in Section 4.3(v) below.

 

18



--------------------------------------------------------------------------------

 

(ii)    Not more than five (5) business days after the Closing Date, the
Surviving Entity shall prepare and deliver to the Parent and the Shareholder
Representative a statement of cash balance (the “Closing Cash Statement”)
showing the amount of Cash on Hand at the end of business on the Closing Date
minus (i) $5.5 million of cash (excluding cash equivalents but including foreign
currencies, which foreign currencies shall be measured in dollars and calculated
using exchange rates as set forth by Banco de Mexico on the Diario Oficial de la
Federacion two business days before the Closing Date), and (ii) an amount equal
to the Accrued Taxes (the result of such calculation, the “Closing Cash on
Hand”) and any work papers and other documents and information used by the
Surviving Entity in preparing the Closing Cash Statement.

 

(iii)    If, within thirty (30) days following delivery of the Closing Cash
Statement, the Parent or the Shareholder Representative, as the case may be, has
not given the Shareholder Representative or the Parent, as the case may be,
written notice of its objection as to the calculation of the Closing Cash on
Hand (which notice shall state the basis of its objection), then such
calculation of Closing Cash on Hand shall be binding and conclusive on the
parties to this Agreement, including without limitation for purposes of the
adjustment procedure set forth in Section 4.3(v) below.

 

(iv)    If the Parent or the Shareholder Representative, as the case may be,
duly gives the Shareholder Representative or the Parent, as the case may be,
such notice of objection, and if the Shareholder Representative and the Parent
fail to resolve the issues outstanding with respect to the Closing Cash
Statement within ten (10) days of the receipt by the Shareholder Representative
or the Parent, as the case may be, of the objection notice by the Parent or the
Shareholder Representative, as the case may be, the Shareholder Representative
and the Parent shall submit the issues remaining in dispute to KPMG LLP or such
other nationally recognized firm of independent public accountants as the
parties to this Agreement mutually agree (the “Independent Accountants”). If
issues are submitted to the Independent Accountants for resolution, (i) the
Shareholder Representative and the Parent shall furnish or cause to be furnished
to the Independent Accountants such work papers and other documents and
information relating to the disputed issues as the Independent Accountants may
request and are available to that party or its agents and shall be afforded the
opportunity to present to the Independent Accountants any material relating to
the disputed issues and to discuss the issues with the Independent Accountants;
(ii) the Independent Accountants shall calculate Cash on Hand at the close of
business on the Closing Date, and the determination by the Independent
Accountants, as set forth in a notice to be delivered to both the Shareholder
Representative and the Parent within sixty (60) days of the submission to the
Independent Accountants of the issues remaining in dispute, shall be final,
binding and conclusive on the parties hereto and shall constitute the Closing
Cash on Hand; and (iii) any fees and costs of the Independent Accountants for
such determination shall be split equally between the Parent and the Indemnity
Fund.

 

(v)    The “Adjustment Amount” (which may be a positive or negative number) will
be equal to the amount determined by subtracting Closing Cash on Hand
(determined in accordance with Section 4.3(iii) or (iv) above, whichever is
applicable) from the Initial Cash on Hand as set forth in the Initial Cash
Statement. Within five (5) days of

 

19



--------------------------------------------------------------------------------

the determination of the Closing Cash on Hand pursuant to Section 4.3 (iii) or
(iv) above, as the case may be: (a) if the Adjustment Amount is positive, the
Escrow Agent shall pay the Adjustment Amount to the Parent from the Indemnity
Fund by wire transfer of immediately available funds to an account designated by
the Parent, and such payment shall be treated as a reduction of the LAMS
Shareholder Consideration and the DolEx Class B Purchase Price or (b) if the
Adjustment Amount is negative, the Parent shall pay the Adjustment Amount
(multiplied by the LAMS Percentage and the DolEx Class B Percentage,
respectively) to the Shareholders and to the DolEx Class B Shareholders, as
additional LAMS Shareholder Consideration and DolEx Class B Purchase Price, by
wire transfer of immediately available funds to an account or accounts
designated by the Shareholder Representative.

 

4.4.     Parent’s Additional Deliveries. On the Closing Date, Parent shall
deliver to the Shareholder Representative all of the following:

 

(a)    a copy of the Certificate of Incorporation of Parent, certified as of a
recent date by the Secretary of State of the State of Georgia;

 

(b)    a certificate of good standing of Parent, issued as of a recent date by
the Secretary of State of the State of Georgia;

 

(c)    a certificate of the Secretary or an Assistant Secretary of Parent, dated
the Effective Date, in form and substance reasonably satisfactory to the
Shareholder Representative, as to (i) no amendments to the certificate of
incorporation of Parent since a specified date; (ii) the by-laws of Parent;
(iii) the resolutions of the Board of Directors of Parent authorizing the
execution and performance of this Agreement and the transactions contemplated
herein; and (iv) the incumbency and signatures of the officers of Parent
executing this Agreement and any Parent Ancillary Agreement;

 

(d)    an opinion of Alston & Bird LLP, counsel to Parent, dated the Effective
Date and in form and substance reasonably satisfactory to the Shareholder
Representative, substantially in the form contained in Exhibit B;

 

(e)    the Escrow Agreement, duly executed by Parent;

 

(f)    the certificate contemplated by Section 9.1, duly executed by the
Chairman, Chief Executive Officer, and President or Chief Financial Officer of
Parent;

 

(g)    full and unqualified releases in favor of all past and resigning officers
of the Company and its Subsidiaries, members of the Board of Managers of the
Company, and members of the Board of Directors or other governing boards of the
Subsidiaries from all claims of the Surviving Entity and the Parent of any sort
existing as of the Closing Date, in connection with their services in such
capacities, except for any obligations under or claims arising out of the terms
of this Agreement or any Company Ancillary Agreements;

 

20



--------------------------------------------------------------------------------

(h)    evidence of payment in immediately available funds of all Merger Expenses
of the Company and the DolEx Class B Shareholders;

 

(i)    the LAMS Closing Note;

 

(j)    the DolEx Class B Closing Note;

 

(k)    the Earnout Agreement, duly executed by Parent;

 

(l)    a Stock Pledge Agreement, duly executed by Parent, pledging the
membership interests of the Surviving Entity as collateral for the Parent’s
obligations under the LAMS Closing Note and the LAMS Escrow Note;

 

(m)    a Stock Pledge Agreement, duly executed by the Surviving Entity, pledging
the shares of capital stock of DolEx, other than those held by the DolEx Class B
Shareholders immediately prior to the Effective Time, as collateral for the
Parent’s obligations under the LAMS Closing Note and the LAMS Escrow Note.

 

(n)    a Stock Pledge Agreement, duly executed by the Surviving Entity, pledging
the shares of capital stock of DolEx held by the DolEx Class B Shareholders
immediately prior to the Effective Time as collateral for the Parent’s
obligations under the DolEx Class B Closing Note and the DolEx Class B Escrow
Note.

 

4.5.     Mergersub’s Deliveries. On the Closing Date Mergersub shall deliver to
the Shareholder Representative all of the following:

 

(a)    a copy of the certificate of incorporation of Mergersub certified as of a
recent date by the Secretary of State of the State of Delaware;

 

(b)    a certificate of good standing of Mergersub, issued as of a recent date
by the Secretary of State of the State of Delaware;

 

(c)    a certificate of the Secretary or an Assistant Secretary of Mergersub,
dated the Effective Date, in form and substance reasonably satisfactory to the
Shareholder Representative, as to (i) no amendments to the certificate of
incorporation of Mergersub since a specified date; (ii) the by-laws of
Mergersub; (iii) the resolutions of the Board of Directors of Mergersub
authorizing the execution and performance of this Agreement and the transactions
contemplated herein and the written consent of Parent approving this Agreement
in accordance with Delaware Law; and (iv) the incumbency and signatures of the
officers of Mergersub executing this Agreement; and

 

(d)    the certificates contemplated by Section 9.1 duly executed by the
President or any Vice President of Mergersub.

 

21



--------------------------------------------------------------------------------

4.6.    The Company’s Deliveries. On the Closing Date the Company shall deliver
to Parent all of the following:

 

(a)    a copy of the Certificate of Formation of the Company, certified as of a
recent date by the Secretary of State of the State of Delaware;

 

(b)    a certificate of good standing of the Company, issued as of a recent date
by the Secretary of State of the State of Delaware;

 

(c)    a certificate of the Secretary or an Assistant Secretary of the Company,
dated the Effective Date, in form and substance reasonably satisfactory to
Parent, as to (i) no amendments to the Certificate of Formation of the Company
since a specified date; (ii) the LLC Agreement of the Company; (iii) the
resolutions of the Board of Managers of the Company authorizing the execution
and performance of this Agreement and the transactions contemplated herein; and
(iv) the incumbency and signatures of the officers of the Company executing this
Agreement and any Company Ancillary Agreement;

 

(d)    opinions of Wiggin & Dana, LLP, Jackson Walker L.L.P., and Bufete
Gastelum, S.C., dated the Effective Date and in form and substance reasonably
satisfactory to Parent, substantially in the form contained in Exhibit C;

 

(e)    as may be requested by the Parent, resignation letters of each of the
Managers of the Company and the officers and directors of the Subsidiaries,
effective as of the Effective Time;

 

(f)    the certificate contemplated by Section 8.1, duly executed by the
President or Chairman of the Company;

 

(g)    the certificate specified in Section 8.9;

 

(h)    the certificate duly executed by the President or Chairman of the
Company, setting forth (i) the amount necessary to pay off the BNP Paribas Debt,
(ii) the amount necessary to pay off the Wells Fargo Debt, (iii) the amount
necessary to pay all unpaid Merger Expenses incurred by the Company and the
DolEx Class B Shareholders, (iv) an amount equal to the estimated taxable income
of the Company, its Subsidiaries and IFMX during the period January 1, 2003
through the Closing Date (or for the portion of time that they were part of the
group during such period) multiplied by the actual effective tax rate, plus all
other unpaid Taxes affiliated with such period less any quarterly estimated
Taxes that have been paid to the appropriate Governmental Body for such period
(the “Accrued Taxes”), and (v) the amount of fees incurred as of the Closing
Date (whether or not already billed) in connection with the preparation of the
opinion required by Section 4.6(o).

 

(i)    full and unqualified releases by the Company and the Subsidiaries in
favor of each Parent Group Member, Company, and the Subsidiaries, and each of
their respective directors, officers, employees, representatives, agents,
members, stockholders, successors, predecessors or assigns from any and all
claims arising prior to, or claims arising

 

22



--------------------------------------------------------------------------------

from events occurring before, the Closing Date, except for any obligations under
or claims arising out of the terms of this Agreement or any Company Ancillary
Agreement;

 

(j)    a certificate executed under the penalties of perjury and otherwise
complying with the provisions of Section 1.1445-2(c)(3) of the U.S. Treasury
Regulations, stating that the Company is not a United States real property
holding corporation, as defined in Section 897(c)(2) of the Code and has not
been a United States real property holding corporation at any time during the
five-year period ending on Closing Date, and if Parent does not receive said
certificate on the Closing Date, Parent is allowed to withhold a portion of the
Acquisition Cost pursuant to its U.S. withholding agent obligations under the
Code;

 

(k)    original stock certificates or other evidence of ownership satisfactory
to Parent evidencing 100% ownership of the capital stock or other ownership
interest of those entities listed on Schedule 5.2(a), other than CISA and IFMX,
titled under the name of the Company and, where a minority interest is required
by law, one additional designee to be provided by the Parent;

 

(l)    certified copies of the deed of incorporation, the by-laws, any public
deed evidencing amendments to the by-laws, and all corporate books and records
(including original stock certificates) of Dolex Envíos;

 

(m)    certified copies of the articles of incorporation, the by-laws, and all
corporate books and records (including original share certificate(s) evidencing
all of the Company’s ownership interests in DolEx) of DolEx;

 

(n)    “no lien certificates” issued by the corresponding Public Registries of
Property with respect to real property owned by Dolex Envíos and a no lien
certificate issued by the Public Registry of Commerce of the Mexico City Federal
District with respect to DolEx Envíos;

 

(o)    an opinion of Katten Muchin Zavis Rosenman regarding certain regulatory
matters dated the Effective Date and in form and substance reasonably
satisfactory to Parent, substantially in the form contained in Exhibit D;

 

(p)    a report of Kroll, Inc. on the compliance programs of the Company and the
Subsidiaries relating to their funds transfer businesses, dated after the date
of this Agreement and which has been completed in accordance with Section 7.12;

 

(q)    a revised Schedule A updated to reflect the actual Acquisition Cost and
resulting allocations among the Shareholders and the DolEx Shareholders;

 

(r)    an opinion of Goodwin Proctor LLP dated the Effective Date and in form
and substance reasonably satisfactory to Parent, substantially in the form
contained in Exhibit H; and

 

23



--------------------------------------------------------------------------------

(s)    an opinion of Salvador Arroyo dated the Effective Date and in form and
substance reasonably satisfactory to Parent, substantially in the form contained
in Exhibit I.

 

4.7.    Shareholder Representative Deliveries. On the Closing Date, the
Shareholder Representative shall deliver to Parent:

 

(a)    the Escrow Agreement, duly executed by the Shareholder Representative;
and

 

(b)    the Earnout Agreement, duly executed by the Shareholder Representative.

 

4.8.    Shareholder and DolEx Class B Shareholder Deliveries and Additional
Agreements.

 

(a)    Closing Deliveries. On the Closing Date, the Shareholders and the DolEx
Class B Shareholders shall deliver to Parent

 

(i)    full and unqualified releases by the Shareholders and the DolEx Class B
Shareholders in favor of each Parent Group Member, Company, and the
Subsidiaries, and each of their respective directors, officers, employees,
representatives, agents, members, stockholders, successors, predecessors or
assigns from any and all claims arising prior to, or claims arising from events
occurring before, the Closing Date, except for any obligations under or claims
arising out of the terms of this Agreement or any Company Ancillary Agreement;
and

 

(ii)    certificates representing all shares of capital stock in DolEx, held by
the DolEx Class B Shareholders duly endorsed (or accompanied by duly executed
stock powers) for transfer to the Company.

 

(b)    Shareholder and DolEx Class B Shareholder Non-Compete.

 

(i)    General. The Shareholders (which for purposes of this Section 4.8(b) only
shall also be deemed to include Raul Limon, the sole member of Raly LLC), the
DolEx Class B Shareholders, Company, and Parent understand and agree that this
Section 4.8(b) is intended to protect legitimate business interests of Parent
and the Company, and is not intended to place a general restraint on
competition. The Shareholders, the DolEx Class B Shareholders, and the Company
acknowledge that the restrictions set forth in this Section 4.8(b) are
reasonable and are an integral and material part of this Agreement. The
Shareholders, the DolEx Class B Shareholders, and the Company acknowledge that
the covenants herein are intended to protect and secure the consideration paid
by Parent to the Shareholders and the DolEx Class B Shareholders. The
Shareholders and the DolEx Class B Shareholders acknowledge that the covenants
herein are made without regard to the existence of any employment relationship
between any Shareholder or any DolEx Class B Shareholder and Parent.

 

(ii)    Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. The Shareholders and the DolEx Class B Shareholders understand

 

24



--------------------------------------------------------------------------------

and agree that the Confidential Information and Trade Secrets constitute
valuable assets of the Company and its Subsidiaries, for which Parent is
providing good and valuable consideration, and may not be converted to any
Shareholder’s or DolEx Class B Shareholder’s own use. Accordingly, the
Shareholders and the DolEx Class B Shareholders hereby agree that they shall
not, at any time during the Restricted Period reveal, divulge, or disclose to
any Person not expressly authorized by Parent any Confidential Information, and
the Shareholders and the DolEx Class B Shareholders shall not, at any time
during the Restricted Period use or make use of any Confidential Information in
connection with any business activity. Throughout the Restricted Period and at
all times thereafter, the Shareholders and the DolEx Class B Shareholders shall
not transmit or disclose any Trade Secret of the Company or any Subsidiary to
any Person, and shall not make use of any such Trade Secret for itself, herself
or for others, without the prior written consent of Parent. The parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter Parent’s, the Company’s, any Shareholder’s, or any DolEx Class B
Shareholder’s rights under any state or federal statutory or common law
regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, the Shareholders and the DolEx Class B Shareholders
shall not be restricted from disclosing or using Confidential Information that
is required to be disclosed by law, Court Order, any Governmental Body, or other
legal process; provided, however, that in the event disclosure is required by
law, Court Order, any Governmental Body, or other legal process or regulatory
authority, such Shareholder or DolEx Class B Shareholder shall provide Parent
with prompt notice of such requirement so that Parent may seek an appropriate
protective order prior to any such required disclosure by such Shareholder or
DolEx Class B Shareholder.

 

(iii)    Nonsolicitation of Protected Employees and Independent Contractors. The
Shareholders and the DolEx Class B Shareholders understand and agree that the
relationship between Parent and each of its Protected Employees and Independent
Contractors constitutes a valuable asset of the Company for which Parent is
paying good and valuable consideration, and may not be converted to any
Shareholder’s or DolEx Class B Shareholder’s own use. Accordingly, the
Shareholders and the DolEx Class B Shareholders hereby agree that during the
Restricted Period, no Shareholder or DolEx Class B Shareholder, shall, directly
or indirectly, solicit or induce any Protected Employee or Independent
Contractor to terminate his or her employment, independent contractor, or
consultant relationship with the Company or any of its Subsidiaries or to enter
into employment, independent contractor or consulting relationship with any
other Person where the Protected Employee or Independent Contractor will provide
Competitive Services on behalf of any Person other than the Company, its
Subsidiaries, or Parent; provided, however, that with regard to Paribas North
America, Inc., BNP Paribas, and their affiliates, nothing in this Section
4.8(b)(iii) shall be construed to prohibit the solicitation or hiring of
Employees pursuant to a general advertisement for employees in a publication of
general circulation.

 

(iv)    Nonsolicitation of Settlement Agents. The Shareholders and the DolEx
Class B Shareholders understand and agree that the relationship among the
Company, its Subsidiaries and each of the settlement agents listed on Schedule
4.8(b)(iv) constitutes a valuable asset of the Company for which Parent is
paying good and valuable consideration, and may not be converted to any
Shareholder’s or DolEx Class B

 

25



--------------------------------------------------------------------------------

Shareholder’s own use. Accordingly, the Shareholders and the DolEx Class B
Shareholders hereby agree that during the Restricted Period, no Shareholder or
DolEx Class B Shareholder shall (A) directly or indirectly, solicit or induce
any settlement agent listed on Schedule 4.8(b)(iv) to terminate its contractual
relationship with the Company or its Subsidiaries, nor (B) enter into any
relationship where such settlement agent will provide Competitive Services on
behalf of any Person other than the Company, its Subsidiaries, or Parent.

 

(v)    Noncompetition of Natural Persons with the Company or Parent. The parties
acknowledge: (A) that the Shareholders and the DolEx Class B Shareholders who
are natural persons have substantial contacts with customers, suppliers,
advertisers and vendors of the Company and its Subsidiaries; (B) that the
Shareholders and the DolEx Class B Shareholders who are natural persons, either
individually or in the aggregate, are capable of competing with the Company; (C)
that Parent is paying good and valuable consideration for the Company, and the
value of that purchase would be undermined by a Shareholder’s or DolEx Class B
Shareholder’s breach of this Agreement and conversion of the goodwill associated
with the Company’s business by any Shareholder or DolEx Class B Shareholder; and
(D) that the Shareholders and the DolEx Class B Shareholders who are natural
persons are capable of obtaining gainful, lucrative and desirable employment
that does not violate the restrictions contained in this Agreement. The
Shareholders and the DolEx Class B Shareholders that are natural persons hereby
agree that, during the Restricted Period, no Shareholder or DolEx Class B
Shareholder who is a natural person will, without prior written consent of
Parent, directly or indirectly, seek or obtain a Competitive Position in the
Restricted Territory with a Competitor.

 

(vi)    Noncompetition of Entities with the Company or Parent. The parties
acknowledge: (A) that the Shareholders and the DolEx Class B Shareholders who
are not natural persons have substantial contacts with customers, suppliers,
advertisers and vendors of the Company and its Subsidiaries; (B) that the
Shareholders and the DolEx Class B Shareholders who are not natural persons,
either individually or in the aggregate, are capable of competing with the
Company; and (C) that Parent is paying good and valuable consideration for the
Company, and the value of that purchase would be undermined by a Shareholder’s
or DolEx Class B Shareholder’s breach of this Agreement and conversion of the
goodwill associated with the Company’s business by any Shareholder or DolEx
Class B Shareholder. The Shareholders and the DolEx Class B Shareholders that
are not natural persons hereby agree that, during the Restricted Period, no
Shareholder or DolEx Class B Shareholder who is not a natural person shall,
without the prior written consent of Parent, directly or indirectly, operate,
manage or own any interest in any Competitor or engage in the provision of
Competitive Services in the Restricted Territory.

 

(vii)    Limitations on Noncompetition Covenants. Nothing contained in Sections
4.8(b)(i), (iv), (v), and (vi) shall (A) be deemed to prohibit the ownership by
any Shareholder or DolEx Class B Shareholder of any securities of Parent or its
affiliated entities or not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended, (B) prevent any Shareholder
or DolEx Class B Shareholder

 

26



--------------------------------------------------------------------------------

who is not an Employee as of the date hereof from acquiring any interest in any
entity or business that derives less than 10% of its revenues from Competitive
Services so long as such Shareholder or DolEx Class B Shareholder disposes or
causes the disposal of the business engaged in Competitive Services within
twenty-four months of the consummation of the acquisition and uses best efforts
to dispose or cause the disposal of such business engaged in Competitive
Services within twelve months of the consummation of the acquisition; (C) be
construed so as to require CISA and IFMX to cease operations in which they are
engaged as of the date hereof; or (D) prohibit any Shareholder or DolEx Class B
Shareholder from owning any interest in a business engaged primarily in the
activity of settling money transfers to the beneficiaries of such transfers, so
long as such business derives less than 5% of its revenues from Competitive
Services; or (E) operate a financial institution organized under Article 10 of
the Ley de Ahorro y Crédito Popular dated July 4, 2001, so long as such
institution derives less than 5% of its revenues from Competitive Services. In
addition, nothing in this Section 4.8(b) shall be construed to prohibit with
regard to Paribas North America, Inc., BNP Paribas, and their affiliates from
(1) conducting any financial services business it currently conducts, or (2)
acquiring a diversified financial services business that incidentally provides
Competitive Services.

 

(viii)    Rights and Remedies Upon Breach. In the event any Shareholder or DolEx
Class B Shareholder breaches, or threatens to commit a breach of, any of the
provisions of this Section 4.8(b), Parent shall have the following additional
rights and remedies, which shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to Parent at law or in equity:

 

(A)    the right and remedy to enjoin, preliminarily and permanently, such
Shareholder or DolEx Class B Shareholder from violating or threatening to
violate the covenants contained in this Section 4.8(b) and to have such
covenants specifically enforced by any court of competent jurisdiction, without
the necessity of posting bond, it being agreed that any breach or threatened
breach would cause irreparable injury to Parent and that money damages would not
provide an adequate remedy to Parent; and

 

(B)    the right and remedy to require such Shareholder or DolEx Class B
Shareholder to account for and pay over to Parent all compensation, profits,
monies, accruals, increments or other benefits derived or received by such
Shareholder or DolEx Class B Shareholder as the result of any transactions
constituting a breach of this Section 4.8(b).

 

(ix)    Severability of Covenants. The Shareholders and the DolEx Class B
Shareholders acknowledge and agree that the covenants contained in this Section
4.8(b) are reasonable and valid in time and scope and in all other respects. The
Shareholders and the DolEx Class B Shareholders acknowledge and agree that the
covenants made in this Section 4.8(b) are made in the context of the sale of a
business. The covenants set forth in this Section 4.8(b) shall be considered and
construed as separate and independent covenants. Should any part or provision of
any covenant in this Section 4.8(b) be held invalid, void or unenforceable in
any court of competent

 

27



--------------------------------------------------------------------------------

jurisdiction, such invalidity, voidness or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Section
4.8(b). If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Shareholders and the DolEx Class B Shareholders in
agreeing to the provisions of this Agreement will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.

 

(x)    Attorneys’ Fees. In any action relating to the enforcement of the
covenants contained in this Section 4.8(b), the prevailing party in such action
shall be entitled to be paid any and all costs and expenses incurred by him or
it in enforcing or establishing his or its rights thereunder, including, without
limitation, reasonable attorneys’ fees, whether suit be brought or not, and
whether or not incurred in trial, arbitration, bankruptcy or appellate
proceedings.

 

(c)    Cooperation Preparing Financial Statements. The Shareholders and the
DolEx Class B Shareholders agree to use their best efforts to cooperate and
assist Parent with the preparation of the financial statements required to be
provided by Parent following the Merger pursuant to Items 2 and 7 of Form 8-K,
and Parent agrees to reimburse the Shareholders and the DolEx Class B
Shareholders for all reasonable costs and expenses incurred to render such
assistance.

 

(d)    Raly LLC Stock Purchase Agreement. The Shareholders and DolEx Class B
Shareholders acknowledge that Parent and Raly LLC may, on or prior to the later
of (i) the Closing Date, or (ii) November 30, 2003, enter into a stock purchase
agreement on the terms set forth on Schedule 4.8(d) for the purchase of
restricted Parent common stock. Such purchase will be made with a portion of the
consideration received by Raly LLC pursuant to this Agreement. Such restricted
shares to be received by Raly LLC will not in any way constitute additional
consideration received by Raly LLC in connection with the transactions
contemplated by this Agreement.

 

(e)    Delivery of DolEx Class B Shareholder Consideration. The DolEx Class B
Shareholders hereby agree and direct Parent to address and deliver all
consideration due and payable by Parent to any DolEx Class B Shareholder,
whether under this Agreement or the Earnout Agreement, to Pilscomb Properties,
LLC. The DolEx Class B Shareholders hereby waive, and release Parent from, any
claims relating to the right to receive such consideration directly from Parent.
Unless Parent is directed in a writing signed by all DolEx Class B Shareholders,
the appointment of Pilscomb Properties, LLC as the recipient of the
consideration for all DolEx Class B Shareholders shall be irrevocable.

 

28



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE

SHAREHOLDERS, AND THE DOLEX CLASS B SHAREHOLDERS

 

As an inducement to Parent and Mergersub to enter into this Agreement and to
consummate the transactions contemplated hereby, the Company, the Shareholders,
and the DolEx Class B Shareholders represent and warrant to Parent and Mergersub
and agree as follow:

 

5.1.    Organization and Capital Structure.

 

(a)    The Company is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware. The Company is
duly qualified or licensed to transact business as a foreign limited liability
company or organization in good standing in the states of the United States and
foreign jurisdictions where the character of its assets or the nature and
conduct of its business requires it to be so qualified or licensed (except for
any jurisdiction in which the failure to so qualify would not have a Material
Adverse Effect on the Company). The Company has full power and authority to own
or lease and to operate and use its assets and to carry on its business as now
conducted or proposed to be conducted. True and complete copies of the minute
book, Certificate of Formation and all amendments thereto and of the LLC
Agreement of the Company have been made available to Parent.

 

(b)    The capital of the Company consists of (i) 276,301 shares, all of which
are outstanding, of which 14,637 shares, held by Paribas North America, Inc.,
are non-voting, except as required by law. Except as set forth on Schedule
5.1(b), there are no agreements, arrangements, options, warrants, calls, rights
or commitments of any character relating to the issuance, sale, purchase or
redemption of any shares of capital stock or other equity interest of the
Company, whether on conversion of other securities or otherwise. None of the
issued and outstanding Company Shares have been issued in violation of, or is
subject to, any preemptive or subscription rights. Except as set forth in
Schedule 5.1(b), the Company is not a party to any stockholder agreement, voting
trust agreement or any other similar contract, agreement, arrangement,
commitment, plan or understanding restricting or otherwise relating to the
voting, dividend, ownership or transfer rights of any shares of capital stock of
the Company.

 

(c)    Schedule 5.1(c) sets forth a list of all record owners of outstanding
Company Shares, and the number of shares held on the date hereof. Each
Shareholder has good and valid title to, and beneficial ownership of, the
Company Shares shown on Schedule 5.1(c) as being owned by it, free from all
Encumbrances except as set forth on Schedule 5.1(c).

 

5.2.    Subsidiaries and Investments.

 

(a)    Schedule 5.2(a) contains a list of each corporation, limited liability
company, partnership, joint venture or other entity in which the Company owns,
directly or indirectly, outstanding voting securities, equity, partnership or
similar interests. Schedule 5.2(a) also identifies each corporation, limited
liability company, partnership, joint venture or other

 

29



--------------------------------------------------------------------------------

entity in which the Company owns, directly or indirectly, 50% or more of the
outstanding voting securities or equity interests, or is a general partner or
managing member (each such corporation, partnership, joint venture or other
entity, excluding CISA and IFMX, being herein called a “Subsidiary” and
collectively, the “Subsidiaries”). Schedule 5.2(a) contains the name, the form
of organization (corporation, partnership, joint venture, limited liability
company, etc.), the jurisdiction of incorporation or organization, the number
and percentage of issued and outstanding shares or other equity interests of
each of the Subsidiaries owned, directly or indirectly, of record or
beneficially by the Company or any of the Subsidiaries (naming each such owner
and the name of the owner and the number of outstanding shares or other equity
interests of each of the Subsidiaries owned of record or beneficially by any
other Person).

 

(b)    Each of the Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and each Subsidiary is duly qualified to transact business as a foreign
corporation and is in good standing in the jurisdictions listed in Schedule
5.2(b), which are the only jurisdictions in which the ownership or leasing of
its assets or the conduct of its business requires such qualification (except
for any jurisdiction in which the failure to so qualify would not have a
Material Adverse Effect on the Company), and no other jurisdiction has demanded,
requested or otherwise indicated that it is required to so qualify. Each of the
Subsidiaries has full power and authority to own or lease and operate or use its
assets and to carry on its business as now conducted or proposed to be
conducted. True and complete copies of the certificate or articles of
incorporation and all amendments thereto, the by-laws or Mexican estatutos
sociales, as amended, and all other governing documents of each of the
Subsidiaries that is a corporation and the partnership, limited liability
company, sociedad anonima or trust agreement of each of the Subsidiaries that is
a partnership, limited liability company, sociedad anonima or trust have been
made available to Parent.

 

(c)    All of the outstanding capital stock of each of the Subsidiaries which is
a corporation or a sociedad anonima is validly issued, fully paid and
nonassessable.Except as set forth in Schedule 5.2(c), the Company owns, either
directly or indirectly, 100% of the voting securities, partnership interests or
equity interests of each Subsidiary and there are no agreements, arrangements,
options, warrants, calls, rights or commitments of any character (i) relating to
the issuance, sale, purchase or redemption of any capital stock, partnership
interest or other equity interest of any of the Subsidiaries, or (ii) requiring
the Company or any of the Subsidiaries to purchase any capital stock,
partnership interest or other equity interest held by others. None of the issued
and outstanding shares of capital stock or partnership interests or other equity
interests of any Subsidiary have been issued in violation of, or is subject to,
any preemptive or subscription rights. Except as set forth in Schedule 5.2(c),
there are no voting trust agreements or any other similar contracts, agreements,
arrangements, commitments, plans or understandings restricting or otherwise
relating to voting, dividend, ownership or transfer rights of any shares of
capital stock or partnership interests or other equity interests of any
Subsidiary. Except as set forth in Schedule 5.2(c), each of the Company, each
Subsidiary, and each DolEx Class B Shareholder has good and valid title to, and
beneficial ownership of, the shares, partnership interests or other equity
interests shown on Schedule 5.2(a) as being owned by it, free from all
Encumbrances.

 

 

30



--------------------------------------------------------------------------------

5.3.    Authority.

 

(a)    On or prior to the date of this Agreement, the Board of Managers of the
Company approved and adopted this Agreement in accordance with Delaware Law, and
all Shareholders approved the Merger, this Agreement and the transactions
contemplated thereby.

 

The Company has full power and authority to execute, deliver and perform this
Agreement and all of the Company Ancillary Agreements, if any, identified as
such on Schedule 5.3(a). The execution, delivery and performance of this
Agreement and the Company Ancillary Agreements by the Company have been duly
authorized and approved by the Company’s Board of Managers and, except for the
filing contemplated by Section 4.2, no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is the legal, valid and binding obligation of the
Company enforceable in accordance with its terms, and each of the Company
Ancillary Agreements has been duly authorized by the Company and upon execution
and delivery by the Company will be a legal, valid and binding obligation of the
Company enforceable in accordance with its terms.

 

(b)    Except as set forth in Schedule 5.3(b), neither the execution and
delivery of this Agreement or any of the Company Ancillary Agreements or the
consummation of any of the transactions contemplated hereby or thereby nor
compliance with or fulfillment of the terms, conditions and provisions hereof or
thereof will:

 

(i)    conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon, any of the Company’s or
the Subsidiaries’ assets under (1) the Certificate of Formation or LLC Agreement
of the Company or the governing documents of the Subsidiaries, (2) any Company
Agreements, (3) any other note, instrument, agreement, mortgage, lease, license,
franchise, material permit or other authorization, right, restriction or
obligation to which the Company or its Subsidiaries is a party or any of their
assets or business is subject or by which the Company or its Subsidiaries is
bound, (4) any Court Order to which the Company or its Subsidiaries is a party
or any of their assets or business is subject or by which the Company or its
Subsidiaries is bound, or (5) except as set forth in Schedule 5.3(b), any
material Requirements of Laws affecting the Company or its Subsidiaries or their
assets or business, except for in the case of clauses (2) or (3) of this
subparagraph (i), any such conflicts, breaches, defaults, rights or Encumbrances
that, individually or in the aggregate would not have a Material Adverse Effect
on the Company and its Subsidiaries, materially impair the ability of the
Company and its Subsidiaries to perform their obligations hereunder or prevent
the consummation of any of the transactions contemplated hereby; or

 

(ii)    require the approval, consent, authorization or act of, or the making by
the Company of any declaration, filing or registration with, any Person, except
as provided in Section 4.2 and under the HSR Act.

 

31



--------------------------------------------------------------------------------

(c)    The execution and delivery of this Agreement, the consummation of the
transactions and the assumption of the obligations contemplated thereby have
been duly authorized by all necessary action, corporate or otherwise, on the
part of each of the Shareholders and the DolEx Class B Shareholders. Each of the
Shareholders and the DolEx Class B Shareholders have duly executed and delivered
this Agreement, and this Agreement constitutes the valid and binding obligation
of each of the Shareholders and the DolEx Class B Shareholders, respectively,
enforceable against each in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws of general application affecting the rights and remedies of creditors and
by general principles of equity. Any Shareholder or DolEx Class B Shareholder
who is a natural person and a Mexican National hereby represents that either:
(i) they are not and have not been married under a common property regime
(régimen de sociedad conyugal) as recognized by the laws of Mexico; or (ii)
their spouse has consented to the terms, conditions and obligations contained in
this Agreement, including any related agreements and transactions contemplated
by this Agreement, as evidenced by their execution of this Agreement beneath the
authorized signature of such Shareholder or DolEx Class B Shareholder.

 

5.4.    Financial Statements. Schedule 5.4 contains (i) the consolidated balance
sheet of (A) the Company, and (B) DolEx, each as of December 31, 2002, December
31, 2001, and December 31, 2000, and the related statements of income (the
“Audited Statements of Income”), shareholders’ equity and cash flows for the
years then ended, together with the appropriate notes to such financial
statements, accompanied by the report thereon of KPMG LLP independent public
accountants (the “Audited Financial Statements”) and authority of KPMG LLP to
release the Audited Financial Statements to Parent, and (ii) the unaudited
consolidated balance sheet and statements of income of (X) the Company, and (Y)
DolEx, each as of and for the fiscal quarter ended March 31, 2003 (the
“Quarterly Financial Statements”). Except as disclosed in the notes thereto, the
Audited Financial Statements of DolEx have been prepared in conformity with GAAP
consistently applied and fairly present in all material respects the financial
position of DolEx at the dates of such balance sheet and the related statements
of income, shareholders’ equity and cash flows for the periods indicated. The
Quarterly Financial Statements do not include all of the information and
footnotes required by GAAP for audited financial statements but all adjustments
(consisting of normal recurring accruals) considered necessary for a fair
presentation and to make the Quarterly Financial Statements of DolEx not
materially misleading have been included.

 

5.5.    Operations. Except as set forth in Schedule 5.5, since the Balance Sheet
Date, the Company and its Subsidiaries have conducted their business only in the
ordinary course and in conformity with past practice. Without limiting the
generality of the foregoing, since the Balance Sheet Date, except as set forth
in such Schedule 5.5, the Company and its Subsidiaries have not:

 

(a)    issued, delivered or agreed (conditionally or unconditionally) to issue
or deliver, or granted any option, warrant or other right to purchase, any of
its capital stock or other equity interest or any security convertible into its
capital stock or other equity interest;

 

32



--------------------------------------------------------------------------------

(b)    issued, delivered or agreed (conditionally or unconditionally) to issue
or deliver any of its bonds, notes or other debt securities, or borrowed or
agreed to borrow any funds, other than in the ordinary course of business
consistent with past practice;

 

(c)    declared or made, or agreed to declare or make, any payment of dividends
or distributions to its Shareholders or purchased or redeemed, or agreed to
purchase or redeem, any of its capital stock or other equity interest, except in
each case as provided herein;

 

(d)    except in the ordinary course of business consistent with past practice,
made or permitted any material amendment or termination of any Company
Agreement;

 

(e)    sold, leased (as lessor), transferred or otherwise disposed of (including
any transfers from the Company or any Subsidiary to any of the Shareholder Group
Members), or mortgaged or pledged, or imposed or suffered to be imposed any
Encumbrance on, any of the assets reflected on the Balance Sheet or any assets
acquired by the Company or any Subsidiary after the date of the Balance Sheet,
except for assets aggregating no more than $50,000, and except for inventory and
minor amounts of personal property sold or otherwise disposed of for fair value
in the ordinary course of its business consistent with past practice;

 

(f)    cancelled any debts owed to or claims held by the Company or any
Subsidiary (including the settlement of any claims or litigation) other than in
the ordinary course of its business consistent with past practice; or

 

(g)    except as may have been requested by any Governmental Body, made any
change in the accounting principles and practices used by the Company or any
Subsidiary from those applied in the preparation of the Balance Sheet and the
related statements of income, shareholders’ equity and cash flow for the twelve
months ended on the date of the Balance Sheet.

 

(h)    except in the ordinary course of business consistent with past practice,
paid or increased any bonuses, salaries, or other compensation to any
stockholder, director, officer, or employee or entered into any employment,
severance, or similar agreement with any director, officer or employee;

 

(i)    adopted, modified, or increased payments to or benefits under, any Plan,
Non-ERISA Plan, Benefit Plan, or Remuneration Plan.

 

5.6.    Taxes.

 

(a)    The Company and each Subsidiary has duly, properly and timely filed all
Tax Returns that it was required to file for tax periods ending on or prior to
the Closing Date. All such Tax Returns were correct and complete in all
respects. All Taxes owed by the Company and each Subsidiary (whether or not
shown or required to be shown on such Tax Returns) have been paid.  

 

33



--------------------------------------------------------------------------------

(b)    Except as set forth on Schedule 5.6(b), neither the Company nor any
Subsidiary has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency or
executed or filed any power of attorney, which power of attorney is currently in
force, in each case with respect to any Tax Return.

 

(c)    Except as set forth on Schedule 5.6(c), the Tax Returns of the Company
and each Subsidiary have never been audited by any taxing authority. Except as
set forth on Schedule 5.6(c), no audit, inquiry, investigation, examination or
lawsuit is in process, pending, or, to the Company’s knowledge, threatened
(whether in writing or orally, formally or informally) relating to any of the
Tax Returns of the Company or any Subsidiary. Except as set forth on Schedule
5.6(c), neither the Company nor any Subsidiary has ever received any notice for
Taxes from any taxing jurisdiction regarding any potential deficiency for any
amount of Tax.

 

(d)    No deficiency for any amount of Tax that has not been resolved has been
asserted or assessed by a taxing authority against Shareholders with respect to
either the Company or any Subsidiary for which the Company or any Subsidiary
could be held liable and Shareholders have no knowledge (whether in writing or
orally, formally or informally) that any such assessment or asserted Tax
liability shall be made.

 

(e)    Except as to be delivered pursuant to Section 7.9, the Company and each
Subsidiary have delivered or made available to Parent the correct and complete
copies of all Tax Returns (except for sales/use and property Tax Returns which
have been made available to Parent), examination reports, and statements of
deficiencies (each of the latter two items as specifically set forth in Schedule
5.6(c)) assessed against, affecting or agreed to or by Company and each
Subsidiary for all taxable years beginning with the 1996 taxable year through
the 2002 taxable year.

 

(f)    Other than a tax sharing agreement between the Company and DolEx, neither
the Company nor any Subsidiary is a party to or bound by any Tax allocation,
sharing, indemnity or similar agreement or arrangement with any Person and
neither the Company nor any Subsidiary will have any liability to any Person
after the Closing Date under the tax sharing agreement between the Company and
DolEx or any such agreement or arrangement and neither the Company nor any
Subsidiary has any current or potential contractual obligation to indemnify any
other Person with respect to Taxes.

 

(g)    Except as set forth on Schedule 5.6(g), the Company and each Subsidiary
have withheld and paid all Taxes required to have been withheld with respect to
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party. The Company and each Subsidiary have properly
charged, collected and remitted all Taxes in connection with its customers.

 

(h)    Neither the Company nor any Subsidiary is obligated to make any payments,
or is a party to any agreement that under certain circumstances could obligate
it to make any payments that will not be deductible under Section 280G of the
Code, Section 162(m) of the Code or any similar provision of foreign, state, or
local applicable law.

 

34



--------------------------------------------------------------------------------

(i)    Neither the Company nor any Subsidiary has been a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code.

 

(j)    The Company and its Subsidiaries have disclosed on their Tax Returns (on
Form 8275) all positions taken therein that could give rise to a substantial
understatement of federal income tax within the meaning of Section 6662 of the
Code as well as any corresponding provision of state, local or foreign tax law.

 

(k)    Neither the Company nor any Subsidiary is or will be required to treat
any of its assets as owned by another Person pursuant to the provisions of
Section 168(f) (safe harbor leasing provisions) of the Code.

 

(l)    Except as set forth on Schedule 5.6(l), there are no security interests
on either the Company or any Subsidiary’s assets that arose in connection with
any failure (or alleged failure) to pay any Taxes. There are no liens for Taxes
upon any of the assets of the Company or any Subsidiary, except for liens for
Taxes not yet due and payable as specifically set forth on Schedule 5.6(l).

 

(m)    Neither the Company nor its U.S. Subsidiaries has or has ever had a
permanent establishment in any country other than the United States. Neither the
Company’s Mexican Subsidiaries nor CISA has ever had a permanent establishment
in any country other than Mexico.

 

(n)    No claim has ever been made by an authority in a jurisdiction where
Company and each Subsidiary does not file Tax Returns that Company or the
Subsidiary is or may be subject to taxation by that jurisdiction.

 

(o)    Neither the Company nor any Subsidiary is a party to any joint venture,
partnership, or other arrangement or contract that could be treated as a
partnership for U.S. federal or state income tax purposes.

 

(p)    All material elections with respect to Taxes of the Company and each
Subsidiary as of Closing Date hereof are set forth in Schedule 5.6(p) and all
such material elections correspond to those reflected in all Tax Returns filed
with respect to all periods ending on or before the date hereof.

 

(q)    Company and its U.S. Subsidiaries have complied with all of the income
inclusion and tax reporting provisions of the U.S. anti-deferral tax regimes,
including the controlled foreign corporation, passive foreign investment company
and foreign personal holding company regimes.

 

(r)    Company and its Subsidiaries have complied with all transfer pricing
rules in all jurisdictions as outlined on all transfer pricing reports, copies
of which, in final form, for all periods through 2001 have been provided to
Parent and, in the case of the 2002 transfer pricing report, copies, in draft
form, have been provided to Parent and copies, in final form, will have been
provided to Parent prior to the Closing Date.

 

35



--------------------------------------------------------------------------------

(s)    Company has filed an entity classification election to be treated as a
corporation for U.S., state, and local tax purposes, properly satisfying all
requirements for making this election. This election has been accepted and
approved by the IRS, and is being consistently applied for state and local tax
purposes.

 

(t)    Magesa, LLC and DolEx CE, LP are entities that have always been inactive
entities for which no operations have ever been conducted.

 

(u)    The Company and its Subsidiaries have not engaged in any “tax shelter”
activities which would be required to be disclosed to any governmental
authorities or officials.

 

(v)    Except as set forth on Schedule 5.6(v), none of the Company or its
Subsidiaries has ever filed an amended Tax Return.

 

(w)    The third party vendor’s software currently being used to process the
payroll for employees in Mexico of the Company and the Subsidiaries is compliant
with applicable Mexican tax rules and regulations.

 

(x)    Set forth on Schedule 5.6(x) is a detailed list of all foreign source
income computations for the past six (6) calendar years as they relate to the
Company’s expense allocation and foreign tax credit requirements under
applicable Tax laws, including, but not limited to, Sections 861, 901, and 902
of the Code.

 

(y)    The Accrued Taxes are sufficient to satisfy an amount equal to the
estimated taxable income of the Company, its Subsidiaries and IFMX during the
period January 1, 2003 through the Closing Date (or for the portion of time that
they were part of the group during such period) multiplied by the actual
effective tax rate, plus all other unpaid Taxes affiliated with such period,
less any quarterly estimated Taxes that have been paid to the appropriate
Governmental Body for such period.

 

5.7.    Governmental Permits.

 

(a)    The Company and its Subsidiaries own, hold or possess all material
licenses, franchises, permits, privileges, immunities, approvals and other
authorizations from Governmental Bodies which are necessary to entitle the
Company and its Subsidiaries to own or lease, operate and use their assets and
to carry on and conduct their business (herein collectively called “Governmental
Permits”). Schedule 5.7(a) sets forth a true and complete list of all federal
and state Governmental Permits.

 

(b)    Except as set forth in Schedule 5.7(b), (i) the Company and the
Subsidiaries have fulfilled and performed their obligations under each
Governmental Permit, and no event has occurred or condition or state of facts
exists which constitutes or, after notice or lapse of time or both, would
constitute a breach or default under any such Governmental Permit or which
permits or, after notice or lapse of time or both, would permit restrictions on
the uses of, revocation or termination of any such Governmental Permit; (ii) no
written notice of cancellation, default, or any dispute concerning any
Governmental Permit has been received by

 

36



--------------------------------------------------------------------------------

the Company or the Subsidiaries; and (iii) each Governmental Permit is valid,
subsisting and in full force and effect.

 

(c)    To the knowledge of the Company and the Subsidiaries, there is no pending
or proposed change in the funds transfer business (including changes in legal,
regulatory, political, economic, or business conditions) likely to result in a
Material Adverse Effect on the Company. For purposes of this Section 5.7(c)
only, the definition of “Material Adverse Effect” shall not include the
carve-out otherwise contained in part (B) of such definition.

 

5.8.    Real Property. Schedule 5.8 contains a list of all real property owned
by the Company and the Subsidiaries (the “Owned Real Property”) and of each
obligation of the Company or the Subsidiaries to acquire any real property.

 

(a)    The Company has made available to Parent copies of the deeds or other
instruments (as recorded) by which the Company and the Subsidiaries acquired
such real property and interests, and copies of all title insurance policies in
the possession of the Company and the Subsidiaries.

 

(b)    The Company and the Subsidiaries own with good and marketable title all
Owned Real Property, and except as set forth on Schedule 5.8(b) there are no
Encumbrances thereon.

 

(c)    Except as set forth on Schedule 5.8(c), there are no proceedings, claims,
disputes or conditions affecting the Owned Real Property that would reasonably
be expected to curtail or interfere with the current use and operation of such
Owned Real Property.

 

(d)    The Company and its Subsidiaries have all permits and authorizations for
the activities conducted on the Owned Real Property and all utilities with
respect to such Owned Real Property have been timely and properly paid.

 

5.9.    Real Property Leases. Schedule 5.9 sets forth a list, including the
address and monthly lease payment, of each lease or similar agreement under
which the Company or any of the Subsidiaries is lessee of, or holds or operates,
any real property owned by any third Person (the “Leased Real Property”).

 

(a)    The Company has provided or made available to Parent a true, correct and
complete copy of each lease agreement related to the Leased Real Property, as
amended if applicable, and effective as of the date hereof.

 

(b)    The Company and the Subsidiaries have good leasehold interests in the
Leased Real Property, free and clear of all Encumbrances.

 

(c)    Each lease agreement related to the Leased Real Property and involving
payments in excess of $5,000 per year is in full force and effect and there is
no existing default

 

37



--------------------------------------------------------------------------------

or event of default, real or claimed, or event which with notice or lapse of
time or both would constitute a default thereunder by the Company or its
Subsidiaries, or any other party to such Leased Real Property.

 

(d)    To the knowledge of the Company, none of the Company, any Subsidiary, or
any landlord under a lease agreement related to a Leased Real Property, is in
violation of any applicable building, zoning, health or other Law, contractual
restriction, covenant or easements in respect of the use or occupation of the
Real Property or structures or their operations thereon except where such
violations would not reasonably be expected to have a Material Adverse Effect on
the Company. No improvements located on the Leased Real Property are in
violation of any applicable building, zoning, health or other Law, contractual
restriction, covenant or easement.

 

5.10.    Intellectual Property and Software. (a)    As used in this Agreement,
“Intellectual Property” means any and all of the following that are used in the
business of the Company and its Subsidiaries and/or any product or service that
is used, owned, exploited, or planned to be used, owned or exploited by the
Company and its Subsidiaries:

 

(i)    United States and foreign inventions and discoveries, whether or not
patentable or reduced to practice, and all United States and foreign patents,
registration and applications for the foregoing, including continuations,
continuations-in-part, divisions, invention disclosure statements, statutory
invention registrations, reissues, renewals and extensions and improvements
thereto (“Patent Rights”);

 

(ii)    United States, state and foreign trademarks, service marks, logos, brand
names, certification marks, collective marks, Internet domain names, trade
dress, trade names, assumed names and fictitious names, whether registered or
unregistered, all goodwill related thereto, and pending applications to register
the foregoing (“Trademarks”);

 

(iii)    Moral rights in the United States and copyrights in the United States
and rights under the laws of the United States in foreign published and
unpublished works of authorship, whether registered or unregistered, including
without limitation databases and computer software (in source code and object
code form), and pending applications to register the same together with all
renewals, and extensions thereof (“Copyrights”);

 

(iv)    confidential and proprietary information and ideas, trade secrets,
know-how, concepts, methods, technical information, formulae, reports, data,
processes, schematics, drawings, prototypes, models, designs, customer lists,
supplier lists, mailing lists, business plans, or other proprietary information
(“Trade Secrets”); and

 

(v)    rights of publicity, privacy and other intellectual property or
proprietary rights protectable under any laws or international conventions
throughout the world.

 

38



--------------------------------------------------------------------------------

(b)    Schedule 5.10(b) contains a true and complete list (showing in each case
any product, device, process, service, business or application covered thereby,
the registered or other owner, jurisdiction of use or registration, expiration
date and number, if any), of all Intellectual Property owned by the Company or
its Subsidiaries that is registered, the subject of a pending application for
registration, or otherwise used in the conduct of the business of the Company or
each Subsidiary. Each registration set forth in Schedule 5.10(b) is enforceable
and subsisting. All Intellectual Property owned by the Company or any Subsidiary
is valid and has been obtained and maintained or prepared and filed in
compliance with all Laws.

 

(c)    Schedule 5.10(c) contains a true and complete list of all Intellectual
Property used or sublicensed by the Company or any Subsidiary from any Person
pursuant to a license agreement between the Company or any Subsidiary and any
Person (the “Licensed Intellectual Property”), indicating for each the parties,
term and subject matter of each related license agreement (each a “License”).
Each License is enforceable, and in full force and effect. Neither the Company,
any Subsidiary, nor (to the knowledge of the Company or any Subsidiary) any
other party to a License is in breach thereof.

 

(d)    Except as disclosed on Schedule 5.10(d), the Company or the applicable
Subsidiary owns or has a license to use all of the Company Software and
Intellectual Property used by such Company or Subsidiary in the ordinary course
of its business, free and clear of all Encumbrances The Company and each
Subsidiary have taken commercially reasonable actions to protect the
Intellectual Property and Company Software and maintain the secrecy of all Trade
Secrets contained within the Intellectual Property or Company Software.

 

(e)    Except as disclosed on Schedule 5.10(e), no proceedings (including
without limitation oppositions, cancellations or interferences) have been
instituted, or are pending or are, to the knowledge of the Company or any
Subsidiary, threatened, which challenge any rights of the Company or any
Subsidiary with respect to the Intellectual Property or the Company Software,
nor has any Person claimed or alleged any rights to such Intellectual Property
or the Company Software.

 

(f)    To the Company’s knowledge, no activity or intellectual property of any
third party infringes upon or misappropriates the rights of Company or any
Subsidiary with respect to any Intellectual Property or the Company Software.

 

(g)    The conduct of the business of the Company and its Subsidiaries,
including without limitation, the use, sale, license and/or distribution of any
Intellectual Property or Company Software, does not infringe upon or
misappropriate any intellectual property or other proprietary right of any other
Person. No Intellectual Property or Company Software is subject to any
outstanding injunction, judgment, order, decree, ruling, charge, settlement or
other disposition of a proceeding.

 

(h)    Other than license fees or other fees as may be required to be paid under
written agreements with third parties as set forth on Schedule 5.10(h), the
Company and its Subsidiaries are not obligated to pay any recurring royalties to
any Person with respect to any Intellectual Property or Company Software.

 

39



--------------------------------------------------------------------------------

(i)    Every officer, director, or employee of the Company and each Subsidiary
who is or was involved in the development of the Company Software is a party to
a contract which requires such officer, director or employee to assign any
interest in any Company Software developed by such officer, director or employee
to such Company or Subsidiary.

 

(j)    Schedule 5.10(j) contains a true and complete list of all computer
software programs owned by (“Company Software”) or licensed to (“Licensed
Software”) the Company and each Subsidiary. Except as set forth in Schedule
5.10(j), the source code relating to any Company Software has not been disclosed
to any Person.

 

(k)    Except as set forth on Schedule 5.10(k), the Company Software was: (i)
developed by employees of the Company or a Subsidiary working within the scope
of their employment at the time of such development; (ii) developed by agents,
consultants, contractors or others who have executed appropriate instruments of
assignment in favor of the Company or a Subsidiary as assignee that have
conveyed to the Company or a Subsidiary ownership of all of its intellectual
property rights in the Company Software; or (iii) acquired in connection with
acquisitions in which the Company or its Subsidiaries obtained customary,
industry-standard representations, warranties and indemnities from the
transferring party relating to the title to the Company Software.

 

(l)    There are no defects in the Company Software or Licensed Software that
would prevent such Company Software or Licensed Software from performing in
accordance with its published user specifications. There are no viruses, worms,
Trojan horses or similar programs in the Company Software that could be
reasonably detected using industry-accepted third party virus detection tools.
The Company and each Subsidiary is in possession of the source code (if
permitted under an applicable License) and object code for each Company Software
and Licensed Software and all other material related thereto, including without
limitation, installation and user documentation, engineering specifications,
flow charts, and know-how necessary for the effective use of the Company
Software and Licensed Software as currently used in, or under development for,
the business or the Company or its Subsidiaries.

 

(m)    To the Company’s knowledge and excluding “shrink-wrap” licenses for
purposes of this Section 5.10(m) only, neither the execution and delivery of
this Agreement, nor the performance of Company’s or any Subsidiary’s obligations
hereunder, will cause the diminution, termination or forfeiture of any
Intellectual Property or any License, and after the Closing, Mergersub will own,
and with respect to the Licensed Intellectual Property be licensed under, all
right, title and interest in and to the Intellectual Property as held the
Company and its Subsidiaries prior to the Closing including, without limitation,
the right to prosecute, enforce, obtain damages relating to, settle or release
any past, present or future infringement or misappropriation of any of the
Intellectual Property owned by the Company or its Subsidiaries.

 

5.11.    Title to Property. Except as set forth in Schedule 5.11, the Company
and its Subsidiaries have good title to all of their assets reflected on the
Balance Sheet as being owned by them and all of the assets thereafter acquired
by them free and clear of all Encumbrances (except to the extent that such
assets have been disposed of after the date of the Balance Sheet in the ordinary
course of business consistent with past practice).

 

40



--------------------------------------------------------------------------------

5.12.    Employee Benefit Plans.

 

(a)    Except as set forth in Schedule 5.12(a), neither the Company nor any
Subsidiary maintains any Plan covering any employee or former employee or
independent contractor of the Company or any of the Subsidiaries who perform
services in the United States (each a “Company Plan”).

 

(b)    Schedule 5.12(b) sets forth a list of each formal or informal, oral or
written plan (including any terminated plan), fund, program, agreement, payroll
practice or other arrangement, other than a Plan, which the Company or any
Subsidiary sponsors, contributes to, participates in, or has or may have any
liability or obligation under, with respect to current or former employees,
Managers, or independent contractors of the Company or such Subsidiary who
perform or performed services in the United States, and (i) which provides any
pension, profit sharing, savings, deferred compensation, severance, termination,
salary continuation, bonus, change in control, incentive, equity, stock
ownership, stock purchase, stock options, holiday, vacation, perquisite, sick
leave, medical, disability, scholarships, tuition reimbursement, fringe or
similar benefit, or (ii) which is an employment, retainer, consulting,
noncompetition or confidentiality agreement to which the Company or any
Subsidiary is a party (“Non-ERISA Plans”).

 

(c)    Neither the Company nor any ERISA Affiliate (i) has any liability or
obligation under Title IV of ERISA with respect to any “single employer plan”
(as defined in Section 4001(a)(15) of ERISA) or any “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA) that is or could be imposed upon or with
respect to the assets of the Company or any ERISA Affiliate, or (ii) will incur
withdrawal liability or any other obligation under Title IV of ERISA with
respect to any multiemployer plan as so defined as a result of any of the
transactions contemplated by this Agreement.

 

(d)    Except as required by the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), or any similar state statutes, no Non-ERISA Plan
provides medical, life insurance or other welfare benefits to or with respect to
former employees or independent contractors of the Company or any Subsidiary.

 

(e)    Except as set forth in Schedule 5.12(b), the transactions contemplated by
this Agreement shall not (i) trigger, increase or accelerate any payment or
benefit under any Plan or Non-ERISA Plan, whether or not such payment or benefit
would constitute an “excess parachute payment” as defined in Section 280G of the
Code; nor (ii) result in, or provide for, any severance or termination benefits
to be paid, or become payable, to any employee or independent contractor of the
Company or any Subsidiary. All Company Plans and Non-ERISA Plans have been
maintained in accordance with their terms and applicable Law. The management
bonus program listed on Schedule 5.12(b) provides solely for discretionary
bonuses and it is terminable by the Company at any time following the Closing
without liability to the Company. Neither the Company nor any representative
thereof has made any representation or commitment, whether oral or in writing,
to any Employee (as defined in Section 5.13(a)) to the effect that such Employee
has a vested right to a specified amount or level of bonus or a right to
continued payment of bonuses which have been paid to such Employee prior to the
Closing Date.

 

41



--------------------------------------------------------------------------------

(f)    The Company has not experienced a “plant closing” or “mass layoff” within
the meaning of the U.S. Worker Adjustment Retraining and Notification Act
(“WARN”) or any similar state or local law.

 

(g)    Non-U.S. Benefit Plans. (i) Schedule 5.12(g) hereto contains a true and
complete list of all:

 

(A)    Benefit Plans into which the Company and its Subsidiaries have entered
(other than the benefit arrangements required by national or state law),
including all benefit arrangements required on an industry-wide basis, as well
as legally required benefit arrangements which were implemented to avoid
affiliation to a national or industry-wide plan. For purposes of this Section,
“Benefit Plans” means all arrangements, whether written or verbally agreed, on a
group or individual basis, whether funded or not, which grant a retirement,
death, hospitalization, medical, dental, disability or long service recognition
benefit to any employee, former employee, or Manager of the Company or any of
its Subsidiaries who performs or performed services outside of the United
States;

 

(B)    Remuneration Plans into which the Company or its Subsidiaries have
entered. For purposes of the foregoing, “Remuneration Plans” means base salary,
bonuses, incentive remuneration programs, vacation pay, profit sharing plans,
termination indemnities and any form of plans maintained by the Company or its
Subsidiaries which provide stock, phantom stock, or stock appreciation rights or
deferred remuneration programs which are applicable to any employees, former
employees or Managers of the Company or any of its Subsidiaries who perform or
performed services outside the United States.

 

5.13.    Employee Relations.

 

(a)    Schedule 5.13(a) discloses the names and positions of all the salaried
officers and employees of the Company and the Subsidiaries (each, a “Management
Employee” and together with all other officers and employees of the Company and
the Subsidiaries, the “Employees”), and their present compensation packages,
including, without limitation, salaries, wages, bonuses, commissions, profit
shares, automobile allowances, and any other benefits in an amount exceeding
$5,000 that Company or any Subsidiary is bound to provide (whether now or in the
future) to any such Management Employee. Schedule 5.13(a) also discloses, as of
June 30, 2003, the names and positions of all Employees (other than Management
Employees), and their salaries, wages, bonuses, commissions, and automobile
allowances, together with their accrued or other paid leave entitlements and
accruals for whom the aggregate amount of such payments exceeds $31,200 on an
annualized basis or who have an hourly wage in excess of $15.00 per hour. All
the compensation and benefits to which any Employee or former Employee is or may
be entitled including, inter alia, severance pay, vacation, sick and other paid
leaves, and health benefits, have been paid or adequately reserved for on the
face of the most recent balance sheet included in the Audited Financial
Statements or the Quarterly Financial Statements. Except (i) as reserved for on
the face of the most recent balance sheet set forth in the Audited Financial
Statements or the Quarterly Financial Statements, (ii) as set forth

 

42



--------------------------------------------------------------------------------

on Schedule 5.13(a), or (iii) for obligations incurred in the ordinary course of
business (which shall not include any change of control or severance
obligations) since March 31, 2003, neither the Company nor any Subsidiary will
owe any amounts to any Employees as of the Closing Date, including any amounts
incurred for any wages, bonuses, vacation pay, sick leave, contract notice
periods, change of control payments or severance obligations. Except as set
forth on Schedule 5.13(a), all of the Employees are “at will” employees whose
employment may be terminated at any time for any lawful reason, with or without
advance notice and without of the payment of severance. Except as set forth on
Schedule 5.13(a), there is no Employee of the Company or any Subsidiary related
by blood or marriage to any director or Management Employee of the Company or
any Subsidiary.

 

(b)    Except as set forth in Schedule 5.13(b), neither the Company nor its
Subsidiaries are parties to any collective bargaining agreement, and they are
not affected by or threatened with, any dispute or controversy with a union or
with respect to unionization or collective bargaining involving their employees,
nor are they a party to any collective bargaining agreement or subject to any
bargaining order, injunction or other order relating to Company’s relationship
or dealings with its employees, any labor organization or any other employee
representative. There is no strike, slowdown, lockout or other job action or
labor dispute involving Company or any Subsidiary pending or threatened and
there have been no such actions or disputes since such Company’s inception. To
the Company’s knowledge, there has not been any attempt by any Company or
Subsidiary employees or any labor organization or other employee representative
to organize or certify a collective bargaining unit or to engage in any other
union organization activity with respect to the workforce of Company or the
Subsidiaries, except as set out in Schedule 5.13(b).

 

(c)    Except as set forth in Schedule 5.13(c), the Company and its Subsidiaries
have materially complied with all applicable laws, rules and regulations which
relate to labor benefits, profit sharing, wages, social security, hours,
discrimination in employment and collective bargaining and to the operation of
their business and are not liable for any arrears of wages or any taxes or
penalties for failure to comply with any of the foregoing laws, rules and
regulations. Except as set forth in Schedule 5.15, neither the Company nor any
Subsidiary is the subject of any Litigation brought by or concerning any
employees or former employees of the Company or any Subsidiary, asserting that
Company or any of its Subsidiaries has committed an unfair labor practice
(within the meaning of the United States National Labor Relations Act or
comparable state Law) or other violation of the state, federal or other national
or international labor Laws applicable in the jurisdiction in which such
Employee resides and the jurisdiction in which such Employee is employed, or
seeking to compel it or any of its Subsidiaries to bargain with any labor
organization or other employee representative as to wages or conditions of
employment.

 

(d)    In accordance with its internal policies and applicable law, the Company
reports all social security numbers for all U.S. employees of the Company and
the Subsidiaries to the social security administration, and all such numbers as
reported by those employees are accurately reflected in the payroll records of
the Company and its Subsidiaries.

 

(e)    As of the Closing Date, all Employees who were employed in the United
States, other than those initially employed within 45 days of the Closing Date,
will be either

 

43



--------------------------------------------------------------------------------

United States citizens or legally entitled to work in the United States under
the Immigration Reform and Control Act of 1986, as amended, other United States
immigration Laws and the Laws related to the employment of non-United States
citizens applicable in the state in which the employees are employed. With
respect to those Employees employed in the United States with dates of initial
employment by the Company or any Subsidiary within 45 days of the Closing Date,
the Company and its Subsidiaries have followed their ordinary procedures as set
forth in Sections 5.13(d) and (e) to determine whether such Employees are United
States citizens or legally entitled to work in the United States under the
Immigration Reform and Control Act of 1986, as amended, other United States
immigration Laws and the Laws related to the employment of non-United States
citizens applicable in the state in which the employees are employed. The
Company maintains all required documents, copies, books, records, permits and
accounts, and has filed all required notices, filings or other documents with
the appropriate governmental authorities, with respect to the employment or
compensation of the Employees who are non-U.S. citizens. Schedule 5.13(e)(i)
contains a list (as of the Closing Date) of all employees employed by Company or
any of its Subsidiaries, other than those initially employed by the Company or
any Subsidiary within 45 days of the Closing Date, who are not U.S. citizens,
and an itemization of all filing or other documents establishing their legal
entitlement to work in the United States under the Laws related to the
employment of non-U.S. citizens. Prior to the Closing Date, the Company will
verify compliance with the representations and warranties contained in this
Section 5.13(e) by conducting the procedures set forth in Section 7.10. Schedule
5.13(e)(ii) contains, with respect to each of the key Management Employees
identified thereon, the true and correct current visa status of such key
Management Employee, including the type of visa currently held (if any), the
expiration date of such visa, a description of any new visas applied for, and
the status of such applications.

 

(f)    The Company and its Subsidiaries have materially complied with the
Federal Labor Law (Ley Federal del Trabajo) and all applicable rules and
regulations, the Social Security Law (Ley del Seguro Social), and have timely
and accurately paid and withheld all social security contributions, including
those to the Social Security Mexican Institute (Instituto Mexicano del Seguro
Social), Low Cost Housing Fund (Instituto del Fondo Nacional de la Vivienda para
los Trabajadores), Retirement Fund (Sistema de Ahorra para el Retiro) and
similar obligations required under the laws of Mexico. There are no visits,
pending or threatened, or any pending processes, audits, or reviews by any
social security authority.

 

5.14.    Contracts.

 

(a)    Except as set forth in Schedule 5.14(a), neither the Company nor its
Subsidiaries are parties to or bound by:

 

(i)    any contract for the purchase or sale of goods or services which involved
the payment of more than $250,000 in 2002;

 

(ii)    any contract for the purchase or sale of goods or services which the
Company reasonably anticipates may involve a contractual obligation for the
payment by the Company of more than $250,000 in 2003 or any subsequent year;

 

44



--------------------------------------------------------------------------------

(iii)    any agreement which provides for, or relates to, the incurrence by the
Company and its Subsidiaries of debt for borrowed money or the extension of
credit (other than operating and working capital lines of credit or otherwise in
the ordinary course of business consistent with past practice) by the Company
and its Subsidiaries to any other Person;

 

(iv)    any contract or group of related contracts for capital expenditures in
excess of $100,000 for any single project or related series of projects;

 

(v)    any partnership, joint venture or other similar arrangement or agreement
involving a sharing of profits or losses;

 

(vi)    any contract relating to any acquisition, sale, merger or divestiture of
or by the Company (or any of its Affiliates) which contains any ongoing
indemnification obligation by or to the Company (or any of its Affiliates) in
effect as of the date hereof.

 

(vii)    any employment, severance, termination, consulting, or retirement
contract; and

 

(viii)    any contract which prohibits or restricts the Company or any of the
Subsidiaries from engaging in any business activities in any geographic area,
line of business or otherwise in competition with any Person.

 

(b)    With respect to each contract required to be listed in Schedule 5.14(a),
and except as disclosed on Schedule 5.14(b):

 

(i)    the contract is in full force and effect;

 

(ii)    neither the Company nor any Subsidiary is in default thereunder;

 

(iii) neither the Company nor any Subsidiary has repudiated or waived any
material provision of any such contract; and

 

(iv) to the knowledge of the Company or any Subsidiary, no other party to any
such contract is in default in any respect or has repudiated or waived any
material provision thereunder.

 

5.15.    No Litigation or Regulatory Action. Except as set forth in Schedule
5.15:

 

(a)    there are no actions, arbitrations, hearings, lawsuits, claims, suits,
proceedings or investigations pending or threatened orally or in writing against
the Company and its Subsidiaries or their assets or business and there are no
lawsuits, suits or proceedings pending in which the Company or its Subsidiaries
is the plaintiff or claimant;

 

45



--------------------------------------------------------------------------------

(b)    there is no action, suit or proceeding pending or threatened against the
Company or its Subsidiaries which questions the legality or propriety of (i) the
business of the Company or its Subsidiaries or (ii) the transactions
contemplated by this Agreement;

 

(c)    the Company and its Subsidiaries have adopted appropriate procedures
under the provisions of 31 CFR Part 103 et seq. (Financial Recordkeeping and
Reporting of Currency and Foreign Transactions) and to comply with 31 CFR Part
500 et seq. (Office of Foreign Assets Control), to the extent such provisions
are applicable to the Company and its Subsidiaries, and are in compliance with
all applicable financial record-keeping and reporting, anti-money laundering and
economic sanctions statutes, rules and regulations in Mexico and all other
countries where the Company and its Subsidiaries operate.

 

5.16.    Environmental Matters.

 

(a)    Except as set forth in Schedule 5.16(a):

 

(i)    the Company and its Subsidiaries are, and at all times have been, in full
compliance with, and have not been and are not in violation of or liable under,
any Environmental Laws;

 

(ii)    the Company and its Subsidiaries obtained all environmental, health and
safety Governmental Permits necessary for the operation of their business, and
all such Governmental Permits are in good standing and the Company and its
Subsidiaries are in compliance with all terms and conditions of such permits;

 

(iii)    none of the Company, its Subsidiaries or any of the Company Properties
or its past or present operations, is subject to any past or on-going
investigation by, order from or agreement with any Person (including without
limitation any prior owner or operator of any Company Property) respecting (i)
any Environmental Law, (ii) any Remedial Action or (iii) any claim of Losses and
Expenses arising from the Release or threatened Release of a Contaminant into
the environment;

 

(iv)    the Company and its Subsidiaries are not subject to any judicial or
administrative proceeding, order, judgment, decree or settlement alleging or
addressing a violation of or liability under any Environmental Law;

 

(v)    there has been no dumping, discharge, spillage, migration, leakage,
disposal, burial, placement, or other Release of Hazardous Materials by Company,
any Subsidiary or any other party on, in, at, from or about any of the Owned
Real Property, Leased Real Property, or any facilities used for or in connection
with the business

 

(b)    Schedule 5.16(b) contains a true, complete and accurate listing of, and
Company has made available to Parent, true and complete copies of, all
environmental site assessments, test results, analytical data, boring logs, and
other environmental reports and

 

46



--------------------------------------------------------------------------------

studies conducted by, at the expense of, or on behalf of the Company or any of
its Subsidiaries, or that are otherwise in the possession of the Company or any
Subsidiary;

 

(c)    All above-ground and underground storage tanks, oil/water separators,
sumps, and septic systems located on the Owned Real Property have been
identified in Schedule 5.16(c) together with a description of the materials
stored in such tanks, and a statement as to whether such tanks are currently
used by the Company or any of its Subsidiaries; and

 

(d)    No building or other improvement located on the Owned Real Property
contains any friable asbestos or asbestos-containing materials.

 

5.17.    Insurance.

 

(a)    Schedule 5.17(a) sets forth a list of all insurance claims filed by the
Company or any Subsidiary since January 1, 1996. There are no facts and
circumstances currently giving rise to a claim under any insurance policy listed
on Schedule 5.17(b) or any occurrence-based insurance policy previously
maintained by the Company or any Subsidiary for which a claim has not yet been
filed.

 

(b)    Schedule 5.17(b) sets forth a list of all policies of insurance required,
maintained, owned and/or held by the Company and its Subsidiaries at the date
hereof. The Company and its Subsidiaries shall keep or cause such insurance or
comparable insurance to be in full force and effect through the Effective Date.

 

(c)    There have been no claims brought against the Company or any Subsidiary
for which the Company or any Subsidiary is obligated to pay damages resulting
from wrongful acts relating to (i) any material on an internet site including
advertising; (ii) providing computer or electronic information technology
services that are performed by the Company or any Subsidiary in connection with
internet professional services; (iii) failure of the security of the Company’s
or any Subsidiaries’ computer systems designed to prevent computer attacks,
malicious code (viruses), unauthorized access (hacking), use or disclosure of
confidential or private information; or (iv) any claim in the form of a threat
or series of threats to commit an intentional computer attack for the purpose of
extortion.

 

(d)    There have been no claims brought against the Company or any Subsidiary
for which the Company or any Subsidiary is obligated to pay damages arising from
a claim made against the Company, any Subsidiary, or any additional insured
under a policy of insurance maintained by the Company or any Subsidiary for the
liability of others for wrongful acts resulting from the performance of computer
or electronic information technology service performed for the Company or any
Subsidiary by others for compensation, including but not limited to: systems
analysis, systems programming, data processing, system integration, outsourcing,
management, repair and maintenance, training and consulting services or the
creation, manufacture, development, license, lease or sale of any computer
hardware, software or any related electronic product, equipment or device that
is created or sold by us in connection with any technology service.

 

47



--------------------------------------------------------------------------------

(e)    There have been no proceedings initiated against a director or officer of
the Company or any Subsidiary for which a director or officer is obligated to
pay money damages or other relief (i) involving civil, arbitration or
administrative proceeding by service of a complaint or receipt of a notice of
charges; (ii) involving any criminal proceedings; or (iii) involving any
securities claim, which means any claim brought about directly or derivatively
based upon the purchase or sale of any security of the Company brought by a
securities holder of the Company or by the Securities and Exchange Commission
made against the Company’s directors or officers, individually or collectively
for any actual or alleged act, omission, misstatement, misleading statement,
neglect, error or breach of duty for which the directors & officers are legally
obligated to pay.

 

5.18.    Finders. None of the Company or the Subsidiaries or any Person acting
on behalf of the Company or the Subsidiaries has paid or become obligated to pay
any fee or commission to any broker, finder or intermediary for or on account of
the transactions contemplated by this Agreement, except for Credit Suisse First
Boston LLC, whose fees and expenses will constitute Merger Expenses of the
Company and the DolEx Class B Shareholders.

 

5.19.    Related-Party Transactions. Except as set forth on Schedule 5.19, no
employee, shareholder, officer, Manager or consultant of the Company or any
Subsidiary or member of his or her immediate family is directly or indirectly
indebted (or committed to make loans or extend or guarantee credit) to the
Company or any Subsidiary, and neither the Company nor any Subsidiary is
indebted (or committed to make loans or extend or guarantee credit) to any of
them, whether directly or indirectly. Except as set forth on Schedule 5.19, no
officer, Shareholder or Manager or any member of their immediate families is,
directly or indirectly, interested in any contract with the Company or any
Subsidiary. Nothing contained in this Section 5.19 shall be deemed to prohibit,
or require disclosure of, any ordinary course banking relationship between (i)
Paribas North America, Inc. and its affiliates and the (ii) Company and its
Subsidiaries.

 

5.20.    Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary
has taken any action which would cause it to be in violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any rules and regulations
thereunder.

 

5.21.    Absence of Undisclosed Liabilities. Except as set forth in Schedule
5.21, the Company does not have any Liabilities except those which are accrued
or reserved against in the Audited Financial Statements or Quarterly Financial
Statements. Except as set forth in Schedule 5.21, neither the Company nor any
Subsidiary has incurred or paid any Liability since March 31, 2003, except such
Liabilities incurred or paid (i) in the ordinary course of business consistent
with past business practice or (ii) in connection with the transactions
contemplated by this Agreement.

 

5.22.    Bank Accounts. Schedule 5.22 sets forth a true and complete list of all
banking, investment, or similar accounts held in the name of or for the benefit
of the Company or any Subsidiary, setting forth for each such account the name
of the account holder, the account number, the name and address of the
institution at which the account is located, and the authorized signatories on
the account.

 

 

48



--------------------------------------------------------------------------------

5.23.    Attorneys-In-Fact. Schedule 5.23 sets forth a true and complete list of
all attorneys-in-fact for the Company or any Subsidiary, together with the scope
of authority of each such attorney-in-fact.

 

5.24.    CISA and IFMX Liabilities. Except as set forth on Schedule 5.24,
neither the Company, nor any Subsidiary, nor any Shareholder has actual
knowledge of any liability of CISA or IFMX which, if the financial statements of
CISA and IFMX were consolidated with the financial statements of the Company,
would constitute a Material Adverse Effect.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGERSUB

 

As an inducement to the Company, the Shareholder Representative, the
Shareholders, and the DolEx Class B Shareholders to enter into this Agreement
and to consummate the transactions contemplated hereby, Parent and Mergersub
hereby jointly and severally represent and warrant to the Company, the
Shareholder Representative, the Shareholders, and the DolEx Class B Shareholders
and agree as follows:

 

6.1.    Organization and Capital Structure.

 

(a)    Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia and has full corporate power and
authority to own or lease and to operate and use its properties and assets and
to carry on its business as now conducted.

 

(b)    Mergersub is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Mergersub was organized solely
for the purpose of engaging in the transactions contemplated by this Agreement.
The authorized capital of Mergersub consists of 1,000 shares of common stock,
par value $0.001 per share, 100 of which have been issued and are outstanding
and none of which are held as treasury shares. All of the outstanding shares of
capital stock of Mergersub are validly issued, fully paid and nonassessable and
owned of record and beneficially by Parent, free from all Encumbrances.

 

6.2.    Authority.

 

(a)    Parent has full corporate power and authority to execute, deliver and
perform this Agreement and all of the Parent Ancillary Agreements, if any,
identified as such on Schedule 6.2. The execution, delivery and performance of
this Agreement and the Parent Ancillary Agreements by Parent have been duly
authorized and approved by Parent’s board of directors and by Parent as the sole
shareholder of Mergersub, and no other corporate proceedings on the part of
Parent are necessary to authorize this Agreement, the Parent Ancillary
Agreements and the transactions contemplated hereby and thereby. This Agreement
has been duly authorized, executed and delivered by Parent and is the legal,
valid and binding obligation of Parent enforceable in accordance with its terms,
and each of the Parent Ancillary

 

49



--------------------------------------------------------------------------------

Agreements has been duly authorized by Parent and, upon execution and delivery
by Parent, will be a legal, valid and binding obligation of Parent enforceable
in accordance with its terms.

 

(b)    Mergersub has full corporate power and authority to execute, deliver and
perform this Agreement. The execution, delivery and performance of this
Agreement by Mergersub have been duly authorized and approved by Mergersub’s
board of directors and by Parent as sole shareholder and except for the filing
contemplated by Section 4.2, no other corporate proceedings on the part of
Mergersub are necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by Mergersub and is the legal, valid and binding agreement of
Mergersub enforceable in accordance with its terms.

 

(c)    Neither the execution and delivery of this Agreement or any of the Parent
Ancillary Agreements or the consummation of any of the transactions contemplated
hereby or thereby, nor compliance with or fulfillment of the terms, conditions
and provisions hereof or thereof, will:

 

(i)    conflict with, result in a breach of the terms, conditions or provisions
of; or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of Parent’s or
Mergersub’s assets under, (1) the certificate of incorporation or articles of
incorporation, as the case may be, or by-laws of Parent or Mergersub, (2) any
note, instrument, agreement, mortgage, lease, license, franchise, material
permit or other authorization, right, restriction or obligation to which either
Parent or Mergersub is a party or any of their respective material assets or
business is subject or by which either Parent or Mergersub or Parent is bound,
(3) any material Court Order to which either Parent or Mergersub is a party or
by which either Parent or Mergersub is bound or (4) any material Requirements of
Laws affecting Parent or Mergersub, except for, in the case of clauses (2) or
(3) of this subparagraph (i), any such conflicts, breaches, defaults, rights or
Encumbrances that, individually or in the aggregate, would not have a Material
Adverse Effect on Parent, materially impair the ability of Parent to perform its
obligations hereunder or prevent the consummation of any of the transactions
contemplated hereby; or

 

(ii)    require the approval, consent, authorization or act of, or the making by
either Parent or Mergersub of any declaration, filing or registration with, any
third Person, except for the applicable requirements of the HSR Act, the
approvals listed in Schedules to this Agreement, the filing contemplated by
Section 4.2 with the Secretary of State of the State of Delaware and appropriate
documents with the relevant authorities of other jurisdictions in which the
Company and its Subsidiaries are qualified to do business, such filings as may
be required in connection with the Taxes described in Section 5.6, such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under the laws of any foreign country in which the
Company and its Subsidiaries conduct any business or own any property or assets
or the corporation, takeover or blue sky laws of various states, and such other
consents, orders, authorizations, registrations, declarations and filings the
failure of which to be obtained or made would not, individually or in the
aggregate, have a

 

50



--------------------------------------------------------------------------------

Material Adverse Effect on Parent and its subsidiaries, taken as a whole,
materially impair the ability of Parent to perform its obligations hereunder or
prevent the consummation of any of the transactions contemplated hereby.

 

6.3.    Sufficient Funds. Parent has on hand, or available under lines of
credit, sufficient funds to deliver the LAMS Shareholder Cash Consideration and
the DolEx Class B Cash Consideration at Closing.

 

ARTICLE VII

 

ACTION PRIOR TO THE EFFECTIVE TIME

 

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Effective Time:

 

7.1.    Action by the Parent to Obtain Approvals. The Parent, at Parent’s sole
expense, shall use its best efforts to obtain every governmental approval
required to consummate the transactions contemplated by this Agreement,
including without limitation any and all state change in control approvals and
all state approvals listed on Schedule 5.3(b), and the Company and the
Subsidiaries shall cooperate with all such efforts as set forth in Section 7.2
below.

 

7.2.    Cooperation by the Company. During the period prior to the Effective
Time, the Company and its Subsidiaries shall use their best efforts, and shall
cooperate with the Parent and Mergersub, to assist Parent and Mergersub in
securing any and all consents and approvals of any Governmental Body required to
be obtained by them in order to permit the consummation of the transactions
contemplated by this Agreement or to otherwise satisfy the conditions set forth
in Section 9.4; provided, however, that the Company or its Subsidiaries shall
not make any agreement or understanding affecting the Company or its
Subsidiaries or their assets or business as a condition for obtaining any such
consents or approvals except with the prior written consent of Parent.

 

7.3.    Conduct of Business by the Company Pending the Merger. Except as would
not cause a Material Adverse Effect on the Company or as required by Section
8.6, the Company and the Subsidiaries shall carry on their business, and not
enter into any transaction other than in accordance with the ordinary course
consistent with past practice, and, to the extent consistent therewith, use
their best efforts to preserve intact their current business organization, keep
available the services of their current officers and preserve their
relationships with customers, suppliers and others having business dealings with
them except, in each case, with the prior written consent of Parent. Without
limiting the generality of the foregoing, and except as expressly contemplated
by this Agreement, the Company and the Subsidiaries shall not, without the prior
written consent of Parent:

 

(a)    (i) declare, set aside or pay any dividends on, or make any other actual,
constructive or deemed distributions in respect of any of its membership
interests or capital stock, or otherwise make any payments to their shareholders
in their capacity as such (other

 

51



--------------------------------------------------------------------------------

than any such payments or distributions otherwise permitted to be made under
this Agreement), except that the Subsidiaries shall be entitled to make dividend
payments commencing the calendar quarter beginning July 1, 2003; (ii) split,
combine or reclassify any of its membership interests or capital stock or issue,
sell or authorize the issuance of any other securities in respect of, in lieu of
or in substitution for shares of its membership interests or capital stock
(other than any issuances of its securities upon exercise of options to purchase
Company Shares set forth on Schedule 5.1(b)) or (iii) purchase, redeem or
otherwise acquire any shares of capital stock or membership interests of the
Company and the Subsidiaries or any other securities thereof;

 

(b)    issue, deliver, sell, pledge, dispose of or otherwise encumber any
membership interests or shares of its capital stock or other securities
(including, without limitation, any rights, warrants or options to acquire any
shares of its capital stock, membership interests or other securities);

 

(c)    amend its Certificate of Formation, LLC Agreement, articles of
incorporation or other governing documents;

 

(d)    incur or assume any indebtedness for borrowed money, enter into (as
lessee) any capitalized lease obligation, guarantee any such indebtedness or
obligation, issue or sell any debt securities, or guarantee any debt securities
of others or make any loans, advances or capital contributions to, or
investments in, any other Person, except for (i) routine investment of excess
funds, (ii) incurrence and/or guarantee of indebtedness to fund operations or
working capital, and (iii) as otherwise consistent with current practice;

 

(e)    for the period from July 1, 2003, through the day that is two days before
the Closing Date (measured on the Closing Date as a single, rolling period on a
cumulative basis) allow the quotient of the total branch commission and foreign
exchange revenue divided by the total branch transactions to fall outside the
range set forth on Schedule 7.3(e);

 

(f)    make or incur any new capital expenditure or expenditures which,
individually, is in excess of $100,000 or, in the aggregate, are in excess of
$2,500,000;

 

(g)    pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
payments made to BNP Paribas as lender or agent, and other than the payment,
discharge or satisfaction thereof in the ordinary course of business consistent
with past practice, including without limitation payments to other lenders, or
as are necessary to accomplish the transactions contemplated by this Agreement
in accordance with its terms;

 

(h)    alter through merger, liquidation, reorganization, restructuring or in
any other fashion its corporate structure;

 

(i)    enter into or adopt, or amend, any bonus, incentive, deferred
compensation, insurance, medical, hospital, disability or severance plan,
agreement or arrangement or enter into or amend any employee benefit plan or
employment, consulting or management agreement, other than any such amendment to
an employee benefit plan that is

 

52



--------------------------------------------------------------------------------

made to maintain the qualified status of such plan or its continued compliance
with applicable law;

 

(j)    except as may be requested by a Governmental Body or as required by GAAP,
make any change in accounting practices or policies applied in the preparation
of the financial statements referred to in Section 5.4;

 

(k)    modify any of the agreements, understandings, obligations, commitments,
indebtedness or other obligations set forth in any of the Schedules to this
Agreement, enter into any agreement, understanding, obligation or commitment
(other than settlement agreements with financial institutions, which shall not
be restricted by this clause (x)), or incur any indebtedness or obligation, of
the type that would have been required to be listed on Schedule 5.14 if in
existence on the date hereof, or enter into any contract which requires any
approval or consent by any other Person to the transactions contemplated by this
Agreement;

 

(l)    enter into any contract for the purchase of real property or for the sale
of any Owned Real Property or exercise any option to purchase real property
listed in Schedule 5.8;

 

(m)    sell, lease (as lessor), transfer or otherwise dispose of (including any
transfers from the Company or the Subsidiaries to any Shareholder Group Member),
or mortgage or pledge, or impose or suffer to be imposed any Encumbrance on, any
of the Company’s or the Subsidiaries’ assets, other than inventory and minor
amounts of personal property sold or otherwise disposed of, or real property
leased to third parties for fair value in the ordinary course of business
consistent with past practice;

 

(n)    cancel any debts owed to or claims held by the Company or the
Subsidiaries (including the settlement of any claims or litigation) other than
in the ordinary course of business consistent with past practice;

 

(o)    prepare or file any Tax Return inconsistent with past practice or, on any
such Tax Return, take any position, make any election, or adopt any method that
is inconsistent with positions taken, elections made or methods used in
preparing or filing similar Tax Returns in prior periods) other than in the
ordinary course of business;

 

(p)    voluntarily close or otherwise voluntarily cease business operations at
any branch locations open and operating as of the date hereof;

 

(q)    terminate any Employees without cause, it being understood that for cause
shall include, for those Employees working in the United States, an Employee’s
failure to demonstrate, to the Company’s or a Subsidiary’s reasonable
satisfaction, that the Employee is legally entitled to work in the United
States; or

 

(r)    except as set forth in Article 6 of the Earnout Agreement or in the
business plan provided by Company to Parent prior to the date hereof, open any
additional branch locations; provided, however that the Company may not open any
branches in the States

 

53



--------------------------------------------------------------------------------

of New York or New Jersey without the express written consent of Parent even if
such additional branches are contemplated in the business plan provided to
Parent.

 

7.4.    Tax Elections. No new election with respect to the Taxes of the Company
and each Subsidiary shall be made without the prior written consent of Parent.

 

7.5.    Non-Solicitation Covenant. Until the earlier of termination of this
Agreement or the Closing, the Shareholder Group Members agree (i) that neither
they nor their respective officers, directors, shareholders, advisors,
representatives or employees shall directly or indirectly solicit, permit,
participate in, engage in or otherwise facilitate discussions with any other
potential investors in or purchasers of the Company, DolEx or Dolex Envíos or
their respective businesses, other than CISA and IFMX, without the written
consent of Parent, and (ii) to request the return of any information that has
been distributed prior to the date hereof in connection with any such
discussions with any other potential investors in or purchasers of the Company
or any Subsidiary or their respective businesses, other than CISA and IFMX. The
Shareholder Group Members will promptly notify Parent in writing of the form and
content of any communication not permitted under this Section 7.5 regarding such
matters.

 

7.6.    Tax Returns. No Tax Returns will be filed by the Company or any
Subsidiary without the prior review and consent by Parent, which review shall be
prompt and which consent shall not be unreasonably withheld.

 

7.7.    Parent Monitor. Company shall provide continuously available, remote,
on-line access to one executive officer designee of Parent enabling such
designee the ability to monitor the financial results and pricing structure of
the Company and its Subsidiaries. Such access shall be comparable to the access
available to the chief financial officers of the Company and DolEx; provided,
however, that the designee of Parent shall not have the ability to input, edit,
or otherwise modify any such data.

 

7.8.    Employee Resignations. From the date hereof through the Closing Date,
should any Employee reporting directly to Raul Limon resign or terminate his or
her employment, or provide notice of such termination or resignation, the
Company shall inform Parent in writing within 48 hours of receipt of such
notice, termination, or resignation.

 

7.9.    1996 Tax Return. As soon as reasonably practicable, the Company shall
provide to Parent a copy of the Company’s Tax Return for the year ending
December 31, 1996.

 

7.10.    Verification of Immigration Status.

 

(a)    Prior to the Closing Date, the Company shall conduct an internal audit of
the employment and immigration status of all Employees who are employed in the
United States to ensure the accuracy of the representations and warranties
contained in Sections 5.13(d) and (e). Such audit shall include, but not be
limited to, the submission to the Social Security Administration of a list of
the social security numbers of all of its Employees employed in the United
States for verification. To the extent that this internal audit reveals any
facts which, if existing as of the Closing Date, the Company reasonably believes
would result in a breach of any representation or warranty contained in Sections
5.13(d) or (e), the Company and its

 

54



--------------------------------------------------------------------------------

Subsidiaries shall take such action as is necessary to cure such defects,
including, but not limited to, the termination for cause of any employees prior
to the Closing Date; provided, however, that Company and the Subsidiaries shall
consult with Parent prior to terminating any Management Employee.

 

(b)    Prior to the Closing Date, the Company and each Subsidiary shall
cooperate with Parent and permit Parent access, during normal business hours, to
the books, records, employment files, and any other relevant documentation and
information, and appropriate representatives of the Company and the Subsidiaries
so that Parent may, at its own cost and expense, conduct its own, independent
audit of the employment and immigration status of all Employees to determine the
accuracy of the representations and warranties contained in Sections 5.13(d) and
(e). Parent hereby agrees to provide the results of any such audit to the
Company.

 

7.11.    Preparation of Financial Statements. The Company shall use its best
efforts to assist Parent with the preparation of financial statements required
to be provided pursuant to Items 2 and 7 of Form 8-K, with such cooperation to
include, but not be limited to, taking such steps as are reasonably requested by
Parent to make the financial statements of the Company conform with GAAP as
historically applied to Parent’s financial statements.

 

7.12.    Compliance Program Report. The Company and Parent shall mutually review
and approve (which approval shall not be unreasonably withheld) the parameters
of and basis for the review by Kroll, Inc. of the funds transfer compliance
programs of the Company and the Subsidiaries, which shall result in the delivery
of a report dated after the date of this Agreement and addressed to the Company
and Parent.

 

7.13.    Quarterly Financial Statements.

 

(a)    Not later than August 31, 2003, the Company shall deliver to Parent the
unaudited consolidated balance sheet and statements of income of (X) the
Company, and (Y) DolEx, each as of and for the fiscal quarter ended June 30,
2003 (the “Second Quarter Financial Statements”).

 

(b)    Unless the Effective Time shall have occurred, not later than November
30, 2003, the Company shall deliver to Parent the unaudited consolidated balance
sheet and statements of income of (X) the Company, and (Y) DolEx, each as of and
for the fiscal quarter ended September 30, 2003 (the “Third Quarter Financial
Statements”).

 

(c)    When delivered, the Second Quarter Financial Statements of DolEx, and, if
applicable, the Third Quarter Financial Statements of DolEx, will not include
all of the information and footnotes required by GAAP for audited financial
statements, but will include all adjustments (consisting of normal recurring
accruals) considered necessary for a fair presentation and to make the Second
Quarter Financial Statements of DolEx and, if applicable, the Third Quarter
Financial Statements of DolEx not materially misleading.

 

55



--------------------------------------------------------------------------------

ARTICLE VIII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGERSUB

 

The obligations of Parent and Mergersub under this Agreement shall, at the
option of Parent and Mergersub, be subject to the satisfaction, on or prior to
the Closing Date, of the following conditions:

 

8.1.    No Breach of Representations and Warranties. For purposes of this
Section 8.1, the accuracy of the representations and warranties of the Company
set forth in this Agreement shall be assessed as of the date of this Agreement
and as of the Effective Time with the same effect as though all such
representations and warranties had been made on and as of the Effective Time
(provided that representations and warranties which are confined to a specified
date shall speak only as of such date). There shall not exist inaccuracies in
the representations and warranties of the Company set forth in this Agreement
such that the aggregate effect of such inaccuracies has, or is reasonably likely
to have, a Material Adverse Effect on the Company; provided that, for purposes
of this sentence only, those representations and warranties which are qualified
by references to “material” or “Material Adverse Effect” shall be deemed not to
include such qualifications. There shall have been delivered to Parent and
Mergersub a certificate or certificates to such effect, dated the Closing Date
and signed on behalf of the Company by the President or Chairman of the Company.

 

8.2.    No Restraint or Litigation. No action, suit, investigation, restraining
order, injunction or proceeding shall have been instituted or threatened to
restrain or prohibit or otherwise challenge the legality or validity of the
transactions contemplated hereby.

 

8.3.    Significant Governmental Approvals. The parties shall have received the
following approvals: (i) approval or expiration of waiting period under the HSR
Act, (ii) approval by the Mexican Ministry of Finance and Public Credit
(Secretaria de Hacienda y Crédito Público) if required by reason of a change in
control of the Company, (iii) approval by the Mexican Comisión Federal de
Competencia (“CFC”) to the extent required under the Federal Economic
Competition Law (Ley Federal de Competencia Economica), the Regulations to the
Federal Economic Competition Law (Reglamento de la Ley Federal de Competencia
Económica) and the Internal Regulations of the Federal Competition (Reglamento
Interior de la Comisión Federal de Competencia Económica), (iv) approval of the
Merger or the transfer to Parent of any Governmental Permit by all state and
federal agencies issuing or administering any of the Governmental Permits, where
such approval is required by any Law for the continued operation of DolEx’s
business in any jurisdiction where it currently operates, which is deemed to
exclude the States of New York and New Jersey.

 

8.4.    Resignations. If requested by the Parent, each of the Managers of the
Company and each of the directors of the Subsidiaries shall have resigned from,
or been transferred from such positions as of the Effective Time.

 

8.5.    Performance of Agreements and Covenants. Each and all of the agreements
and covenants of the Company to be performed and complied with pursuant to this

 

56



--------------------------------------------------------------------------------

Agreement and the Company Ancillary Agreements prior to the Effective Time shall
have been duly performed and complied with in all material respects.

 

8.6.    Distribution or Sale of CISA and IFMX. The Company shall have taken all
action necessary to effect the distribution of all of the capital stock or other
equity interests in CISA and IFMX held by the Company, or the sale of such stock
or interests and subsequent distribution of the proceeds therefrom, to the
Shareholders in accordance with Delaware Law. In connection with any
distribution of CISA, the Company shall comply with the requirements of Article
190 of Mexican income tax law and any other applicable provision of Mexican tax
law. The Company also shall have obtained the proper authorization of the
Ministry of Finance and Public Credit of Mexico or any such other Governmental
Body.

 

8.7.    CISA Settlement Agreement. The Company and CISA shall have entered into
an agreement, containing terms substantially similar to the settlement agreement
between the Company and CISA as of the date of this Agreement, except for those
terms and conditions set forth on Schedule 8.7, under which CISA agrees to
provide the Company, DolEx and Dolex Envíos with settlement services.

 

8.8.    IFMX Exchange Agreement. The Company and IFMX shall have entered into an
agreement, containing terms substantially similar to the exchange agreement
between the Company and IFMX as of the date of this Agreement, except for those
terms and conditions set forth on Schedule 8.8, under which IFMX agrees to
provide the Company, DolEx and Dolex Envíos with currency exchange and/or
trading services.

 

8.9.    Ownership of Company. The Company shall deliver to Parent a certificate
in a form reasonably satisfactory to Parent executed by the President or
Chairman of the Company certifying that on the Closing Date (i) each of the
Shareholders own the Company shares or other respective equity interests
(beneficial or otherwise) in the Company in the names and amounts as set forth
on Schedule 5.1(c) free and clear of Encumbrances, and (ii) each of the DolEx
Class B Shareholders own their respective equity interests (beneficial or
otherwise) in DolEx in the name and amounts as set forth on Schedules 5.2(c) and
10.9 free and clear of Encumbrances.

 

8.10.    No Material Adverse Effect. From March 31, 2003, there shall have been
no event, change or occurrence which individually or together with any other
event, change or occurrence, has a Material Adverse Effect on the Company and
the Subsidiaries taken as a whole.

 

8.11.     Releases. Parent shall have received, in a form reasonably
satisfactory to Parent, the releases specified in Sections 4.6(i) and 4.8(a).

 

8.12.     Working Capital; Tax Reserve. The amount of Cash on Hand held by the
Company and the Subsidiaries as of the Closing Date shall be at least equal to
the sum of (i) $5.5 million of cash, (ii) an additional initial amount of
$550,000 of cash (with regard to (i) and (ii), in each case excluding cash
equivalents but including foreign currencies, which foreign currencies shall be
measured in dollars and calculated using exchange rates as set forth by Banco de
Mexico on the Diario Oficial de la Federacion two business days before the
Closing

 

57



--------------------------------------------------------------------------------

Date), and (iii) an amount equal to the Accrued Taxes. Parent shall also have
received, not less than ten calendar days prior to the Closing Date, the method
and basis for the calculation of Accrued Taxes.

 

8.13.    Termination of Shareholder Agreements. The Reorganization Agreement
dated as of February 15, 2002, the New Option Agreement dated as of February 15,
2002, and the First Amended and Restated Shareholders Agreement dated as of
February 15, 2002 shall have been terminated with the consent of all parties
thereto.

 

8.14.    Payment of Branch Acquisition Debt. The Company shall have paid in full
all principal, interest, penalties, fees and other amounts in respect of, and
otherwise terminated and satisfied all obligations in respect of, any
indebtedness incurred by the Company or any Subsidiary to complete, consider, or
pursue, in whole or in part, any Branch Acquisitions, and, from the date hereof
through the Closing Date, there shall not have been created any Encumbrance on
any assets of the Company or any Subsidiary to secure any such indebtedness.

 

8.15.    Receipt of Payoff Letters. Parent shall have received (i) an executed
payoff and release letter from the agent for the lenders of the BNP Paribas Debt
addressed to each of the Company and Parent setting forth the aggregate amount
of the BNP Paribas Debt immediately prior to the Effective Time, and (ii) an
executed payoff and release letter from Wells Fargo Bank Texas, N.A. addressed
to each of DolEx and Parent setting forth the aggregate amount of the Wells
Fargo Debt immediately prior to the Effective Time, in each case in form and
substance reasonably acceptable to the Parent.

 

8.16.    Transfer Pricing Reports. Chevez, Ruiz, Zamarripa y Cia, S.C. shall
have delivered to the Company, and Company shall make available to Parent,
transfer pricing reports for the fiscal years ended December 31, 2000, 2001, and
2002, each in a form reasonably satisfactory to Parent.

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY AND THE

SHAREHOLDER REPRESENTATIVE

 

The obligations of the Company and the Shareholder Representative under this
Agreement shall, at the option of the Company, be subject to the satisfaction,
on or prior to the Closing Date, of the following conditions:

 

9.1.    No Breach of Representations and Warranties. For purposes of this
Section 9.1, the accuracy of the representations and warranties of the Parent
and the Mergersub set forth in this Agreement shall be assessed as of the date
of this Agreement and as of the Effective Time with the same effect as though
all such representations and warranties had been made on and as of the Effective
Time (provided that representations and warranties which are confined to a
specified date shall speak only as of such date). There shall not exist
inaccuracies in the representations and warranties of the Parent and the
Mergersub set forth in this Agreement such that the aggregate effect of such
inaccuracies has, or is reasonably likely to

 

58



--------------------------------------------------------------------------------

have, a Material Adverse Effect on the Parent and the Mergersub; provided that,
for purposes of this sentence only, those representations and warranties which
are qualified by references to “material” or “Material Adverse Effect” shall be
deemed not to include such qualifications. There shall have been delivered to
the Company a certificate or certificates to such effect, dated the Closing Date
and signed on behalf of Parent by the Chairman, Chief Executive Officer, and
President or Chief Financial Officer of Parent and on behalf of Mergersub by the
President or any Vice President of Mergersub.

 

9.2.    No Restraint or Litigation. No action, suit, restraining order,
injunction or proceeding by any Governmental Body shall have been instituted or
threatened to restrain, prohibit or otherwise challenge the legality or validity
of the transactions contemplated hereby.

 

9.3.    Significant Governmental Approvals. The parties shall have received the
following approvals: (i) approval or expiration of waiting period under the HSR
Act, (ii) approval by the Mexican Ministry of Finance and Public Credit
(Secretaria de Hacienda y Crédito Público) if required by reason of a change in
control of the Company, (iii) approval by the CFC to the extent required under
the Federal Economic Competition Law (Ley Federal de Competencia Economica), the
Regulations to the Federal Economic Competition Law (Reglamento de la Ley
Federal de Competencia Económica) and the Internal Regulations of the Federal
Competition (Reglamento Interior de la Comisión Federal de Competencia
Económica), (iv) approval of the Merger or the transfer to Parent of any
Governmental Permit by all state and federal agencies issuing or administering
any of the Governmental Permits, where such approval is required by any Law for
the continued operation of DolEx’s business in any jurisdiction where it
currently operates, which is deemed to exclude the States of New York and New
Jersey

 

9.4.    Releases. The Parent shall have delivered full and unqualified releases
in favor of all past and resigning officers of the Company and its Subsidiaries,
members of the Board of Managers of the Company, and members of the Board of
Directors or other governing boards of the Subsidiaries from all claims of the
Surviving Entity and the Parent of any sort, now or hereafter existing, in
connection with their services in such capacities, except for any obligations
under or arising out of the terms of this Agreement or any Company Ancillary
Agreements.

 

9.5.    Performance of Agreements and Covenants. Each and all of the agreements
and covenants of the Parent and Mergersub to be performed and complied with
pursuant to this Agreement and the Company Ancillary Agreements prior to the
Effective Time shall have been duly performed and complied with in all material
respects.

 

59



--------------------------------------------------------------------------------

ARTICLE X

 

INDEMNIFICATION

 

10.1.    Tax Matters.

 

(a)    Tax Indemnification. The Shareholders and the DolEx Class B Shareholders
shall severally indemnify, defend and hold harmless each Parent Group Member
from and against any Liability, as well as Losses or Expenses arising therefrom,
for (i) any unpaid Taxes of the Company and each Subsidiary with respect to Tax
periods ending on or before the Closing Date, (ii) any unpaid Taxes of the
Company and each Subsidiary with respect to any Tax period beginning before and
ending after the Closing Date (a “Straddle Period”) to the extent allocable (as
determined in Section 10.1(b)) to the portion of such period ending on or before
the Closing Date (the “Pre-Closing Tax Period”) and (iii) any breach in this
Agreement of any covenant, representation or warranty relating to Taxes.

 

For purposes of Section 10.1(a), unpaid Tax for the period from January 1, 2003
through the Closing Date shall be the Tax with respect to such period less the
amount of estimated Taxes paid by the Company prior to the Closing Date with
respect to such period and less the Accrued Taxes for such period, reflected on
a certificate duly executed by the President or Chairman of the Company pursuant
to Section 4.6(h). Parent shall refund to the Shareholders and to Pilscomb
Properties LLC, on behalf of the DolEx Class B Shareholders, their proportionate
amount by which the estimated Taxes paid by the Company with respect to such
period and the Accrued Taxes for such period, reflected on an executed
certificate pursuant to Section 4.6(h), exceed the amount of Taxes owed to the
relevant Governmental Body with respect to such period.

 

Each Parent Group Member shall severally indemnify, defend and hold harmless
each Shareholder Group Member and the DolEx Class B Shareholders from and
against any Liability, as well as Losses or Expenses arising therefrom, for (i)
the Taxable periods that begin after the Closing Date, (ii) the portion of any
Tax attributable to the Straddle Period to the extent allocable to the period
commencing after the Closing Date as set forth in Section 10.1(b), and (iii) any
Tax periods that end on or before the Closing Date including the portion of the
Straddle Period ending on or before the Closing Date only if such Liability is
attributable to any election made by the Parent Group, Company or Subsidiaries
(including, but not limited to any election under Section 338 of the Code) after
the Closing Date.

 

If Parent intends to file an amended Tax Return for Company and/or any of its
Subsidiaries for a Tax period that ends on or before the Closing Date and if
this filing would create a Tax Indemnification obligation for Shareholders and
the DolEx Class B Shareholders pursuant to Section 10.1(a), Parent shall submit
to the Shareholder Representative copies of the portion of such amended Tax
Return that would create such Tax Indemnification obligation for its review and
comments at least fifteen (15) days prior to the date such amended Tax Return is
intended to be filed, the date of which will be disclosed to the Shareholder
Representative. Parent shall consider such comments in good faith. Nonetheless,
if Parent does not agree with or accept any of the written comments provided by
the Shareholder Representative or if

 

60



--------------------------------------------------------------------------------

Shareholder Representative does not deliver its written comments to Parent
within 15 days of Shareholder Representative’s receipt of the amended Tax
Return, the Parent may still file such amended Tax Return as originally
submitted to the Shareholder Representative.

 

(b)    Straddle Period Tax Allocation. For purposes of Section 10.1(a), in the
case of any Taxes that are imposed on a periodic basis and are payable for a
Straddle Period, the portion of such Tax which relates to the Pre-Closing Tax
Period shall (i) in the case of any Taxes other than income taxes and Taxes
measured by capital, be deemed to be the amount of such Tax for the entire Tax
period multiplied by a fraction, the numerator of which is the number of days in
the Pre-Closing Tax Period and the denominator of which is the number of days in
the entire Tax period and (ii) in the case of any income taxes or any Tax based
on or measured by capital, be deemed equal to the amount which would be payable
if the relevant Tax period ended on the Closing Date.

 

(c)    Taxes of Other Persons. The Shareholders and the DolEx Class B
Shareholders shall severally indemnify each Parent Group Member from and against
the entirety of any and all Tax liability, as well as Losses or Expenses arising
therefrom, imposed on the Company, the Subsidiaries, or a Parent Group Member,
to the extent allocable to a Tax Period ending on or before the Closing Date or
during the Pre-Closing Tax Period and which is resulting from, arising out of,
relating to, in the nature of, or caused by any Losses or Expenses of any Person
other than the Company or its Subsidiaries (i) as a transferee or successor,
(ii) by contract, (iii) under Treasury Regulation Section 1.1502-6 (or any
comparable provision of foreign, state or local law) or (iv) otherwise.

 

(d)    Tax Sharing Agreements. All Tax Sharing Agreements or similar agreements
(other than this Agreement) with respect to or involving the Company or any
Subsidiary shall be terminated as of or before the Closing Date and, after the
Closing Date, neither the Company nor any Subsidiary shall be bound thereby or
have any Losses or Expenses thereunder for any taxable year (whether the current
year, a future year or a past year) or have any obligation (including Tax
obligations) to make any payment thereby to any party after the Closing Date.

 

10.2.    Tax Return Filing, Etc.

 

(a)    Tax Periods Ending on or before December 31, 2002, But Filed After the
Date Hereof. The Company, or with respect to those Tax Returns filed after the
Closing Date, the Shareholder Representative, shall prepare or cause to be
prepared and shall file or cause to be filed all Tax Returns for the Company and
each Subsidiary for periods ending on or prior to December 31, 2002, but which
are filed after the date hereof. All such Tax Returns shall be prepared and
filed in a manner that is consistent with prior practice, except as required by
a change in applicable Tax law. The Company or the Shareholder Representative,
as the case may be, shall submit to Parent copies of such Tax Returns for its
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, at least fifteen (15) days prior to the date such Tax Return is
required to be filed. If Parent does not give its approval in a timely manner,
the Company or the Shareholder Representative, as the case may be, can file or
arrange to file such Tax Returns.

 

61



--------------------------------------------------------------------------------

(b)    Tax Periods Ending on or Before the Closing Date, But Filed After Closing
Date. Parent shall prepare or cause to be prepared and shall file or cause to be
filed all Tax Returns, with the exception of Tax Returns set forth in Section
10.2(a), for the Company and each Subsidiary for periods ending on or prior to
the Closing Date, but which are filed after the Closing Date. All such Tax
Returns shall be prepared and filed in a manner that is consistent with prior
practice, except as required by a change in applicable Tax law. Parent shall
submit to the Shareholder Representative copies of such Tax Returns for its
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, at least fifteen (15) days prior to the date such Tax Return is
required to be filed. If the Shareholder Representative does not give its
approval in a timely manner, Parent can file or arrange to file such Tax
Returns. Parent shall be responsible for the timely payment of all Taxes due
with respect to such Tax Returns, subject, however, to the obligation of the
Shareholders and the DolEx Class B Shareholders to indemnify the Parent Group
Member to the extent required under Section 10.1, pursuant to the provisions of
Sections 10.9(d)(iii) and 10.9(e)(iii) below.

 

(c)    Tax Periods Beginning Before and Ending After the Closing Date. Parent
shall prepare or cause to be prepared and shall file or cause to be filed any
Tax Returns of the Company and each Subsidiary for any Straddle Period. All such
Tax Returns shall be prepared in accordance with past practice, except as
otherwise required by a change in applicable Tax law. Parent shall submit to the
Shareholder Representative copies of such Tax Returns for its approval, which
approval shall not be unreasonably withheld, conditioned or delayed, at least
fifteen (15) days prior to the date such Tax Return is required to be filed. If
Shareholder Representative does not give its approval in a timely manner, Parent
can file or arrange to file such Tax Returns. Parent shall be responsible for
the timely payment of all Taxes due with respect to such Tax Returns, subject,
however, to the obligation of the Shareholders and the DolEx Class B
Shareholders to indemnify Parent to the extent required under Section 10.1,
pursuant to the provisions of Sections 10.9(d)(iii) and 10.9(e)(iii) below.

 

(d)    Contests. If a notice of deficiency, proposed adjustment, assessment,
audit, examination or other administrative or court proceeding, suit, dispute or
other claim (a “Tax Contest”) shall be delivered, sent, commenced, or initiated
to, by or against a Parent Group Member, the Company or any Subsidiary by any
taxing authority with respect to Taxes that results in or may result in Tax
Losses or Expenses for which indemnification may be claimed against Shareholders
and the DolEx Class B Shareholders under this Agreement, Parent shall promptly
notify the Shareholder Representative in writing of such Tax Contest; provided
that the failure to so notify the Shareholder Representative shall not relieve
Shareholders or the DolEx Class B Shareholders of their indemnification
obligations hereunder, except to the extent that such failure prejudices the
Shareholders or the DolEx Class B Shareholders defense of the Tax Contest. The
Shareholders and the DolEx Class B Shareholders shall have the right to
represent the Company and each Subsidiary’s interests and to employ counsel of
their choice at their expense with respect to any such Tax Contest for which
they are entirely liable; provided that the Shareholder Representative shall
immediately notify Parent of the decision to take control of such Tax Contest;
and Parent shall cause the Company and each Subsidiary to execute any powers of
attorney or other documents or forms necessary in order to allow the
Shareholders and the DolEx Class B Shareholders to control such Tax Contest and
to settle any such Tax Contest. In the case of any such Tax Contest, Parent
shall also be entitled to participate at its own expense in such Tax Contest. In
the case of any Tax Contest relating to any Tax for any Straddle Period, or with
respect to any Tax Contest in which the Shareholders

 

62



--------------------------------------------------------------------------------

or the DolEx Class B Shareholders do not have the right to represent the Company
or a Subsidiary’s interest pursuant to this Section 10.2(d), Parent, the
Shareholders, and the DolEx Class B Shareholders shall each be entitled to
participate at their own expense in such Tax Contest to the extent it relates to
a Tax for which such party bears Losses or Expenses pursuant to Section 10.1. No
party may settle or otherwise dispose of any Tax Contest in any manner without
the consent and approval of the other party, which consent and approval will not
be unreasonably withheld, conditioned or delayed. In the event that Shareholders
or the DolEx Class B Shareholders do not take control of a Tax Contest that they
have the right to control hereunder, Parent shall keep the Shareholder
Representative reasonably informed as to the progress of such Tax Contest and
shall not enter into any settlement or other disposition of such Tax Contest
prior to receiving the written consent of the Shareholder Representative, which
consent will not be unreasonably withheld, conditioned or delayed. In no event,
without the prior written consent of the Shareholder Representative, which shall
not be unreasonably withheld, conditioned or delayed, shall Parent, the Company
or each Subsidiary grant an extension of any applicable statute of limitations
in respect of any Tax period ending on or prior to the Closing Date or any
Straddle Period.

 

(e)    Cooperation on Tax Matters. Parent, the Company, each Subsidiary of the
Company, IFMX, and CISA shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this Section 10.2 and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information (with supporting
details) which are reasonably relevant to such Tax Return filing, audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Parent, Company, each Subsidiary of the Company,
IFMX, and CISA agree (A) to retain all books and records with respect to Tax
matters pertinent to the Company and each Subsidiary relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Parent or any of the Shareholders or
the DolEx Class B Shareholders any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (B) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, shall allow the other party to take possession
of such books and records. Notwithstanding any of the above, in connection with
the filing of the Tax Returns for the Company and each Subsidiary pursuant to
Section 10.2(b) and Section 10.2(c), IFMX and CISA each agree to provide the
information necessary to file such Tax Returns at least four months prior to the
due date for filing such Tax Returns.

 

(f)    Further Assistance. Parent, the Shareholders, and the DolEx Class B
Shareholders further agree, upon request, to use their best efforts to obtain
any certificate or other document from any governmental authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated hereby). Parent, the Shareholders, and the DolEx Class B
Shareholders further agree, upon request, to provide the other party with all
information that either party may be required to report pursuant to Section 6043
of the Code (or any similar provisions of any applicable tax law).

 

63



--------------------------------------------------------------------------------

10.3.    Distribution or Sale of CISA and IFMX. Any Taxes and Losses arising
therefrom resulting from the transfer of all of the Company’s stock ownership
interest in CISA and IFMX to the Shareholders prior to the Closing Date or,
alternatively, any Taxes, Losses, and Expenses arising therefrom resulting from
the sale of all of the Company’s stock ownership interest in CISA and IFMX and
the distribution of the sale proceeds to the Shareholders prior to the Closing
Date will each be Taxes treated as Pre-Closing Taxes pursuant to Section 10.1
for which Shareholders have an obligation to reimburse the Parent at such time
as the applicable Tax Return is filed with the appropriate taxing authority,
pursuant to the procedure set forth in Section 10.2. In connection with the
transfer of all of the Company’s stock ownership interests in CISA and IFMX to
the Shareholders, for purpose of calculating gain on the distribution of IFMX
and CISA, the fair market value of the stock interest of IFMX and CISA shall be
the amount specified in an appraisal prepared by CIBZ Valuation, Inc., an
independent third party appraiser mutually acceptable to Parent and
Shareholders. In connection with the sale of all of the Company’s stock
ownership interest in CISA and IFMX to an unrelated third party, for purpose of
calculating gain, the amount of the respective sale proceeds received by Company
shall be deemed to be at fair market value. In connection with the sale of all
of the Company’s stock ownership interest in CISA and IFMX to a third party that
is a related party, for purpose of calculating gain, the fair market value of
the stock interests of CISA and IFMX shall be the amount specified in an
appraisal prepared by CIBZ Valuation, Inc. The adjusted tax basis of the stock
interest of IFMX for both of the above transaction alternatives shall be
calculated by KPMG LLP. The adjusted tax basis of the stock interest of CISA for
both of the above transaction alternatives shall be calculated by KPMG LLP and
shall be determined for U.S. tax purposes as well as Mexican tax purposes. All
such appraisals and adjusted tax bases calculations shall be promptly provided
to the Parent upon completion.

 

10.4.    Deconsolidation. The Shareholders shall be liable for all Taxes and
Losses of the Company and each Subsidiary attributable to deconsolidating
adjustments (including without limitation any deferred income triggered into
income by Treasury Regulation Section 1.1502-13 and any excess loss accounts
taken into income under Treasury Regulation Section 1.1502-19) for all periods
through the Closing Date, including adjustments caused by the distribution by
the Company of the stock of IFMX and CISA prior to the Closing Date.

 

10.5.    Sales and Transfer Taxes. All sales, use and other transfer taxes
(including all share transfer taxes, if any) incurred in connection with this
Agreement (“Transfer Taxes”) shall be borne by the party to whom such transfer
taxes are assessed under applicable law.

 

10.6.    Indemnification of Parent Group Members for CISA and IFMX. The
Shareholders shall severally indemnify, defend and hold harmless each Parent
Group Member from and against any Losses or Expenses incurred by such Parent
Group Member associated with or arising from the business or operations of CISA
and IFMX.

 

10.7.    Indemnification of Parent Group Members.

 

The Shareholders and the DolEx Class B Shareholders shall severally indemnify
and hold harmless each Parent Group Member from and against any and all Losses
and Expenses incurred by such Parent Group Member as a direct result of:

 

64



--------------------------------------------------------------------------------

(i)    any breach by the Company or any Subsidiary of any covenant in this
Agreement;

 

(ii)    any breach, or (in the case of any third-party claim) alleged breach, of
any warranty or the inaccuracy, or (in the case of any third-party claim)
alleged inaccuracy, of any representation of the Company or any Subsidiary
contained in this Agreement;

 

(iii)    any Liabilities of the Company or any Subsidiary associated with or
arising from the conduct of the business or operations of the Company or such
Subsidiary prior to the Effective Time, except for those Liabilities (x) accrued
or reserved against in the Audited Financial Statements or the Quarterly
Financial Statements, (y) set forth on the Schedules to this Agreement, or (z)
incurred in the ordinary course of business consistent with past practice since
March 31, 2003; or

 

(iv)    notwithstanding the exception contained in the immediately preceding
Section 10.7(iii)(y), any Losses associated those matters set forth on Schedule
5.16.

 

10.8.    Indemnification of Shareholder Group Members.

 

(a)    Parent and the Surviving Entity shall jointly and severally indemnify and
hold harmless each Shareholder Group Member from and against any and all Loss
and Expense incurred by such Shareholder Group Member as a direct result of:

 

(i)    any breach, by Parent or the Surviving Entity of any of their respective
covenants in this Agreement; or

 

(ii)    any breach, or (in the case of any third-party claim) alleged material
breach, of any warranty or the inaccuracy, or (in the case of any third-party
claim) alleged inaccuracy, of any representation of Parent or the Surviving
Entity contained in this Agreement.

 

(b)    The indemnification provided for in this Section 10.8 shall terminate
three years after the Effective Date (and no claims shall be made by any
Shareholder Group Member under this Section 10.8 thereafter), except that the
indemnification obligation of Parent and the Surviving Entity shall continue as
to any Loss or Expense of which any Shareholder Group Member has notified Parent
and the Surviving Entity in accordance with the requirements of Section 10.10 or
prior to the date such indemnification obligation would otherwise terminate in
accordance with this Section 10.8, as to which the indemnification obligation of
Parent and the Surviving Entity shall continue until the Loss or Expense of
Parent and the Surviving Entity shall have been determined pursuant to this
Article X, and Parent or the Surviving Entity shall have reimbursed all
Shareholder Group Members for the full amount of such Loss and Expense for which
Parent and the Surviving Entity are responsible in accordance with this Article
X.

 

65



--------------------------------------------------------------------------------

10.9.    Obligations for Indemnification of Parent Group Members.

 

(a)    Except for the indemnification obligations described in Section 10.9(d),
any obligations arising pursuant to Section 4.3(g) or under the indemnification
provided to the Parent Group Members under this Article X shall be satisfied
solely from an indemnity fund comprised of (y) the Escrow Amount – LAMS Cash
Portion, the LAMS Escrow Note (or the proceeds thereof, once paid), the Escrow
Amount – DolEx Class B Cash Portion, and the DolEx Class B Escrow Note (or the
proceeds thereof, once paid), and (z) any amounts subsequently contributed
pursuant to Section 3.3 of the Earnout Agreement, which shall collectively be
referred to as the “Indemnity Fund” and which shall have an aggregate balance as
of the Closing Date of $38 million (not including those additional amounts to be
contributed pursuant to Section 3.3 of the Earnout Agreement).

 

(b)    The Indemnity Fund shall be reduced or terminate for each party thereto
according to Schedule A; it being noted that for the Advent Shareholders (as
identified on Schedule A) any remaining amounts held in the Indemnity Fund shall
be released and distributed eighteen months from the Closing Date (with regard
to 50% of the original amount of the Indemnity Fund attributable to the Advent
Shareholders, net of claims), thirty months from the Closing Date (with regard
to 25% of the original amount of the Indemnity Fund attributable to the Advent
Shareholders, net of claims) and the earlier of thirty-six months from the
Closing Date or December 31, 2006 (with regard to 25% of the original amount of
the Indemnity Fund attributable to the Advent Shareholders, net of claims), all
as set forth in detail on Schedule A. No claims shall be made by any Parent
Group Member against the Indemnity Fund after such termination, except that
payment obligations from the Indemnity Fund shall continue as to any Loss or
Expense of which any Parent Group Member has notified the Shareholder
Representative in accordance with the requirements of this Article X on or prior
to the date the Indemnity Fund would otherwise terminate in accordance with this
Section 10.9(b), as to which the indemnification obligation shall continue until
the indemnification Loss or Expense shall have been determined pursuant to this
Article X, and the Parent Group Members shall have been indemnified for the full
amount of such Loss and Expense in accordance with and subject to the
limitations of this Article X.

 

(c)    The Indemnity Fund shall not be available under this Article X for (i)
any Losses or Expenses of Parent Group Members unless the aggregate of all
Losses and Expenses for which the Indemnity Fund would be available but for this
Section 10.9(c) exceeds One-Hundred-Thousand Dollars ($100,000) (the “Aggregate
Basket Amount”), and (ii) any particular Loss or associated Expense for which
the Indemnity Fund would be available but for this Section 10.9(c) unless such
Loss and associated Expenses exceeds $10,000 (the “Claim Threshold”). When the
aggregate amount of all Losses and Expenses for which the Indemnity Fund is
available exceeds the Aggregate Basket Amount, Parent may recover for all such
Losses or Expenses. For purposes of calculating the Claim Threshold, all Losses
or Expenses arising from events involving the same or substantially similar
facts or circumstances shall be aggregated. The Claim Threshold shall not apply
to claims arising or relating to any indemnification obligation arising as a
result of a breach of the representations, warranties, or covenants contained in
Sections 5.13(d), (e) and 7.10.

 

66



--------------------------------------------------------------------------------

(d)    Claims made by any Parent Group Member for Losses and Expenses resulting
from, arising out of, relating to, in the nature of, or caused by the following
matters shall not be limited solely to payment from the Indemnity Fund, but
shall instead be subject to the following limitations:

 

(i)    with respect to the Shareholders only, any claim made regarding CISA or
IFMX, or the sale, transfer, or distribution of the Company’s ownership of CISA
or IFMX, may be made by a Parent Group Member on or before December 31, 2006,
and any payments made by any Shareholder relating thereto shall be limited to
such Shareholder’s pro-rata portion of the Base Amount plus such Shareholder’s
pro-rata portion of any amount deposited into the Indemnity Fund pursuant to
Section 3.3 of the Earnout Agreement, less all amounts paid to a Parent Group
Member by such Shareholder or from such Shareholder’s Individual Escrow Account
pursuant to this Article X;

 

(ii)    any claim made regarding fraud or the organization and capitalization of
the Company and its Subsidiaries, including the representations and warranties
contained in Sections 5.1 and 5.2, may be made by a Parent Group Member on or
before the third anniversary of the Closing Date and any payments made by any
Shareholder or DolEx Class B Shareholder relating thereto shall be limited to
such Shareholder’s or DolEx Class B Shareholder’s pro-rata portion of the Base
Amount plus such Shareholder’s or DolEx Class B Shareholder’s pro-rata portion
of any amount deposited into the Indemnity Fund pursuant to Section 3.3 of the
Earnout Agreement, less all amounts paid to a Parent Group Member by such
Shareholder or DolEx Class B Shareholder or from such Shareholder’s or DolEx
Class B Shareholder’s Individual Escrow Account pursuant to this Article X; and

 

(iii)    any claims made regarding the Tax obligations of the Company and its
Subsidiaries, including the representations and warranties contained in Section
5.6 and the covenants contained in Article VII and Sections 10.1 through 10.5,
but excluding any and all such claims relating to CISA or IFMX, or the sale,
transfer or distribution of the Company’s ownership thereof which shall be
covered by Section 10.9(d)(i) above, may be made by a Parent Group Member on or
before the earlier of December 31, 2006, or the applicable statute of
limitations for such Tax obligations and any payments made by any Shareholder or
DolEx Class B Shareholder relating thereto shall be limited to such
Shareholder’s or DolEx Class B Shareholder’s pro-rata portion of an amount equal
to $38 million plus such Shareholder’s or DolEx Class B Shareholder’s pro-rata
portion of any amount deposited into the Indemnity Fund pursuant to Section 3.3
of the Earnout Agreement, less all amounts paid to a Parent Group Member from
such Shareholder’s or DolEx Class B Shareholder’s Individual Escrow Account
pursuant to this Article X or directly from such Shareholder or DolEx Class B
Shareholder pursuant to Sections 10.9(e)(iii)(y) and (z).

 

(e)    The obligations of the Shareholders and the DolEx Class B Shareholders
under Section 10.9(d) shall be satisfied as follows:

 

(i)    With respect to all obligations arising under the indemnification
provided to the Parent Group Members under Section 10.9(d)(i), Parent may elect,
in its sole

 

67



--------------------------------------------------------------------------------

discretion, to seek indemnification from (i) that portion of the Indemnity Fund
allocable to the Shareholders, or (ii) the Shareholders in accordance with the
limitations set forth in Section 10.9(d)(i).

 

(ii)    With respect to all obligations arising under the indemnification
provided to the Parent Group Members under Section 10.9(d)(ii), Parent may
elect, in its sole discretion, to seek indemnification from (i) the Indemnity
Fund, or (ii) the Shareholders and the DolEx Class B Shareholders in accordance
with the limitations set forth in Section 10.9(d)(ii).

 

(iii)    With respect to all obligations arising under the indemnification
provided to the Parent Group Members under Section 10.9(d)(iii), and in
accordance with the limitations contained therein:

 

(x)    For the first eighteen months following the Closing Date, Parent may only
pursue payment for the claim from the Indemnity Fund;

 

(y)    For the period beginning on the first day of the nineteenth month
following the Closing Date through the thirtieth month following the Closing
Date, Parent may elect to pursue payment for the claim from the Indemnity Fund
or the Shareholders and the DolEx Class B Shareholders, provided that if such
claim is equal to or less than 5% of the remaining undistributed balance of the
Indemnity Fund, Parent may only pursue payment for the claim from the Indemnity
Fund; and

 

(z)     For the period beginning on the first day of the thirty-first month
following the Closing Date through December 31, 2006, Parent may only pursue
payment for the claim from the Shareholders and the DolEx Class B Shareholders.

 

(iv)    If Parent makes an election in any Claim Notice to pursue
indemnification from the Shareholders and DolEx Class B Shareholders, and
certain Shareholders or DolEx Class B Shareholders do not satisfy their payment
obligations, Parent shall have the right to pursue payment of the obligation
from the Indemnity Fund by notice to the Escrow Agent and the Shareholder
Representative. Such Claim Notice shall indicate the exact name of those
Shareholders or DolEx Class B Shareholders, as applicable, whose Individual
Escrow Accounts (as defined in the Escrow Agreement) shall be debited for
payment of the obligation, and the exact amount for each account. In no instance
shall Parent be allowed to pursue payment pursuant to this provision from the
Individual Escrow Account of a Shareholder or DolEx Class B Shareholder who has
otherwise paid their pro-rata portion of such indemnity claim.

 

(v)    Except for claims under Section 10.9(d)(i), in the event that the Parent
elects to pursue indemnification from the Shareholders and the DolEx Class B
Shareholders for any claim, such claim must be made against each Shareholder and
DolEx Class B Shareholder, as the case may be, pro rata in accordance with the
pro rata Purchase Price received by such Shareholder or DolEx Class B
Shareholder. In the event that the Parent elects to pursue indemnification from
the Shareholders under Section 10.9(d)(i), such claim must be made against each
Shareholder in the same proportion as such Shareholder’s portion of the Purchase
Price received by all Shareholders.

 

68



--------------------------------------------------------------------------------

(vi)    Except as provided in Section 10.9(e)(iv) above, in the event that the
Parent elects to pursue indemnification from the Indemnity Fund for any claim,
such claim must be made against each Shareholder’s or DolEx Class B
Shareholder’s Individual Escrow Account pro rata in accordance with the pro rata
Purchase Price received by such Shareholder or DolEx Class B Shareholder.

 

(f)    If, at the time any monies are to be released to the Shareholders or the
DolEx Class B Shareholders from the Indemnity Fund, any Claim Notice making a
claim against the Indemnity Fund given by a Parent Group Member or Members
remains unresolved, the Escrow Agent shall reduce the amount of such monies to
be so released by the amount of the claimed Loss and Expense of the Parent Group
Members reflected in all such unresolved Claim Notices, and shall thereafter
reimburse such Parent Group Members out of the Indemnity Fund for the full
amount of such Loss and Expense to which the Parent Group Members are determined
to be entitled in accordance with this Article X up to the amount remaining in
the Indemnity Fund. If it is finally determined that the Parent Group Members
were not entitled to the full amount of the indemnification reflected in such
Claim Notices, the Escrow Agent shall promptly thereafter release the
appropriate portion of the Indemnity Fund that had been withheld pursuant to
such Claim Notices in accordance with terms of the Escrow Agreement.

 

(g)    All funds or other property received by the Escrow Agent shall be
retained by it as part of the Indemnity Fund. The Indemnity Fund shall be
governed by the terms set forth herein and in the Escrow Agreement. The
Indemnity Fund shall be available to indemnify, hold harmless and reimburse the
Parent Group Members from and against any Loss or Expense indemnifiable under
this Article X in the manner provided in the Escrow Agreement. All fees and
expenses of the Escrow Agent shall be paid from the Indemnity Fund.

 

(h)    Except as may be provided under Sections 10.9(d)(i) and 10.9(d)(ii), in
no circumstances will any Shareholder’s or DolEx Class B Shareholder’s aggregate
responsibility to indemnify the Parent Group Members pursuant to this Agreement
exceed such Shareholder’s or DolEx Class B Shareholder’s pro rata portion of the
Purchase Price received by such Shareholder or DolEx Class B Shareholder. To the
extent the consideration received by a Shareholder or a DolEx Class B
Shareholder is not in cash, any obligation to pay an indemnity claim hereunder
may discharged by assigning a proportionate interest in the non-cash
consideration received by such Shareholder.

 

10.10.    Notice and Determination of Claims.

 

(a)    If any Parent Group Member or any Shareholder Group Member believes that
it has suffered or incurred any Loss or incurred any Expense, such Parent Group
Member or Shareholder Group Member, as the case may be (the “Indemnified
Person”), shall so notify (the “Claim Notice”) the Shareholder Representative or
Parent, as the case may be, promptly in writing describing such Loss or Expense,
the amount thereof, if known, and the method of computation of such Loss or
Expense, all with reasonable particularity and containing a reference to the
provisions of this Agreement in respect of which such Loss or Expense shall have
occurred, and shall also indicate, if applicable, whether such claim is payable
from the Indemnity Fund, and if so from which Individual Escrow Accounts thereof
(as defined in the

 

69



--------------------------------------------------------------------------------

Escrow Agreement), or by the Parent, the Shareholders or the DolEx Class B
Shareholders. The omission by the Indemnified Person to give notice as provided
herein shall not relieve any indemnification obligation under this Article X
except to the extent that such omission results in a failure of actual notice to
Parent or the Shareholder Representative, as the case may be, and Parent or the
holders of Company Shares immediately prior to the Effective Time, as the case
may be, are damaged as a result of such failure to give notice. If any action at
law or suit in equity is instituted by or against a third party with respect to
which any Indemnified Person intends to claim any liability or expense as a Loss
or Expense under this Article X, such Indemnified Person shall promptly notify
Parent or the Shareholder Representative, as the case may be, of such action or
suit as specified in this Section 10.10. The Indemnified Person shall use
reasonable efforts to minimize any Loss or Expense for which indemnification is
sought hereunder.

 

(b)    Within fifteen (15) calendar days after the Indemnified Person has
delivered any Claim Notice pursuant hereto, the Parent or the Shareholder
Representative, as applicable, shall notify the other party in writing whether
or not the claim or the amount thereof, is disputed. If such notice states that
the claim and the amount are not disputed, or if the Parent or the Shareholder
Representative, as applicable, fails to deliver any such notice within the
required time period, the claim shall be deemed to be in compliance with this
Article X, and shall be immediately forwarded to the Escrow Agent, the Parent,
the Shareholders and/or the DolEx Class B Shareholders, as applicable, for
payment, as set forth in the Claim Notice. If a claim or the amount thereof is
disputed, the amount of indemnification to which an Indemnified Person shall be
entitled under this Article X shall be determined: (i) by the written agreement
between the Indemnified Person, on the one hand, and Parent or the Shareholder
Representative, as the case may be, on the other hand; (ii) by a final
unappealable judgment or decree of any court of competent jurisdiction; or (iii)
by any other means to which the Indemnified Person and Parent or the Shareholder
Representative, as the case may be, shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Person shall have the burden of proof in
establishing the amount of Loss and Expense suffered by it.

 

10.11.     Third Person Claims. In the event of any claim for indemnification
hereunder resulting from or in connection with any claim, action or legal
proceeding by a third Person, the Indemnified Persons shall give such notice
thereof to Parent or the Shareholder Representative, as the case may be (the
“Indemnifying Person”) as soon as reasonably practicable after such Indemnified
Person has actual knowledge thereof; provided, however, that the omission by
such Indemnified Person to give notice as provided herein shall not relieve any
indemnification obligation under this Article X except to the extent that such
omission results in a failure of actual notice to the Indemnifying Person and
the Indemnifying Person is damaged as a result of such failure to give notice.
At any time after receipt of such notice, the Indemnifying Person shall have the
right to conduct and control, through counsel of its choosing, the defense,
compromise or settlement of any such third Person claim, action or legal
proceeding. In any such case (a) the Indemnified Person shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnifying Person in connection
therewith; (b) the Indemnifying Person will not be liable to the Indemnified
Person

 

70



--------------------------------------------------------------------------------

for any Expenses of separate counsel for the Indemnified Person subsequently
incurred by the Indemnified Person in connection with the defense of such Third
Person claim, action or legal proceeding; and (c) the Indemnified Person shall
have the right to participate in the defense thereof and, at its own expense, to
employ counsel, separate from the counsel employed by the Indemnifying Person,
it being understood that the Indemnifying Person will retain control of the
defense. Regardless of whether the Indemnifying Person assumes the defense of
any third Person claim, action, or legal proceeding, the Indemnified Person
shall not admit any liability with respect to, or settle, compromise or
discharge, any third Person claim, action or legal proceeding without the
Indemnifying Person’s written consent, which consent shall not be unreasonably
withheld. If the Indemnifying Person assumes the defense of any such third
Person claim, action or legal proceeding, the Indemnifying Person may not
settle, compromise or discharge any claim, action or legal proceeding that seeks
injunctive or equitable relief against the Indemnified Person without the
consent of the Indemnified Person. If the Indemnifying Person elects not to
assume the defense of any third Person claim, action or legal proceeding, the
Indemnified Person may assume the defense of such claim through counsel of its
choosing and such Indemnifying Person shall bear all expenses of counsel for the
Indemnified Person, and may participate, through counsel chosen by it and at its
own expense, in the defense of any such claim, action or legal proceeding.

 

10.12.    After-Tax Basis; Adjustment to Acquisition Cost. Any indemnification
payment under this Article X shall be made on an After-Tax Basis, and as among
the Parent, the Shareholders, and the DolEx Class B Shareholders shall
constitute an adjustment to the Acquisition Cost.

 

10.13.    Exclusive Remedy. Except for fraud, remedies that cannot be waived as
a matter of law and injunctive and provisional relief, if the Closing occurs,
this Article X shall be the exclusive remedy for breaches of this Agreement
(including any covenant, obligation, representation or warranty contained in
this Agreement or in any certificate delivered pursuant to this Agreement) or
otherwise in respect of the transactions contemplated hereby.

 

ARTICLE XI

 

TERMINATION

 

11.1.    Termination Rights. Anything contained in this Agreement to the
contrary notwithstanding, this Agreement may be terminated at any time prior to
the Effective Time:

 

(a)    by the mutual consent of all of the parties hereto;

 

(b)    by any party if the Closing Date shall not have occurred on or before the
latest to occur of (i) November 30, 2003, (ii) if the parties shall not have
received all approvals and actions of or by the Governmental Bodies which are
specified in Sections 8.3 and 9.3 and all other conditions for Closing have been
satisfied or waived (other than those requiring the exchange of a certificate,
opinion or other document, or taking of other action at Closing), then

 

71



--------------------------------------------------------------------------------

such later date, not more than six months after November 30, 2003, as the
Company may choose by providing written notice to Parent of such extension or
extensions on a month-to-month basis, and (iii) such later date as may be
mutually agreed to by all of the parties hereto;

 

(c)    by Parent in the event of any breach by the Company, the Shareholders,
the DolEx Class B Shareholders, or the Shareholder Representative of any of
their agreements, representations or warranties contained herein (or, in the
case of representations and warranties made solely as of the Closing Date, the
inability to make such representation or warranty) so as to result in a Material
Adverse Effect on the Company and the failure of the Company, the Shareholders,
the DolEx Class B Shareholders, or the Shareholder Representative to cure such
breach within seven days after receipt of notice from Parent requesting that
such breach be cured; or

 

(d)    by the Company or the Shareholder Representative in the event of any
breach by Parent or Mergersub of any of their respective agreements,
representations or warranties contained herein so as to materially adversely
affect the ability of the Parent and Mergersub to perform their respective
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement and the failure of Parent or Mergersub to cure such breach
within seven days after receipt of notice from the Company or the Shareholder
Representative requesting that such breach be cured.

 

11.2.    Notice of Termination. Any party desiring to terminate this Agreement
pursuant to Section 11.1 shall give notice of such termination to each of the
other parties to this Agreement.

 

11.3.    Effect of Termination. In the event that this Agreement shall be
terminated pursuant to this Article XI, all further obligations of the parties
under this Agreement (other than Sections 12.2 and 11.4) shall be terminated
without further liability of any party to the others; provided, however, that
nothing herein shall relieve any party from liability for its willful breach of
this Agreement.

 

11.4.    Termination Fee. If Parent terminates this Agreement pursuant to
11.1(c), and within twelve months of such termination the Company shall enter
into an agreement with respect to an Acquisition Transaction, upon consummation
of such Acquisition Transaction the Company shall pay to the Parent a
termination fee equal to 3% of the Base Amount.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.1.    Survival of Obligations. All representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
transactions contemplated herein so long as there remains an indemnification
obligation under Article X.

 

12.2.    Confidential Nature of Information. Each party agrees that it will
treat in confidence all documents, materials and other information which it
shall have obtained

 

72



--------------------------------------------------------------------------------

regarding the other parties during the course of the negotiations leading to the
consummation of the transactions contemplated hereby (whether obtained before or
after the date of this Agreement), the investigation provided for herein and the
preparation of this Agreement and other related documents, and, in the event the
transactions contemplated hereby shall not be consummated, each party will
return to the other parties all copies of nonpublic documents and materials
which have been furnished in connection therewith. No other party shall use any
confidential information in any manner whatsoever except solely for the purpose
of evaluating the proposed Merger; provided, however, that from and after the
date hereof, Parent may use or disclose confidential information, with the prior
review and approval of such disclosure by the Company, which approval shall not
be unreasonably withheld; provided, further, from and after the Effective Time,
Parent and the Surviving Entity may use or disclose any confidential information
included in the assets of the Company and the Subsidiaries as of the Closing
Date or otherwise reasonably related to the assets or business of the Company
and the Subsidiaries. The obligation of each party to treat such documents,
materials and other information in confidence shall not apply to any information
which (i) is or becomes available to such party from a source other than another
party to this Agreement, (ii) is or becomes available to the public other than
as a result of disclosure by such party or its agents, (iii) is required to be
disclosed under applicable law or judicial process, but only to the extent it
must be disclosed, or (iv) such party reasonably deems necessary to disclose to
obtain any of the consents or approvals contemplated hereby.

 

Notwithstanding anything herein to the contrary, any party hereto (and any
employee, representative or other agent of the party) may disclose to any and
all persons, without limitation of any kind, the U.S. federal income tax
treatment and U.S. federal income tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

12.3.    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered when
delivered personally (with written confirmation of receipt) or by facsimile
(with written confirmation of receipt) or four days after being mailed by
registered or certified mail, return receipt requested, or one day after being
sent by private overnight courier addressed as follows:

 

If to the Company (after the Effective Time), Parent or Mergersub, to:

 

Global Payments Inc.

Four Corporate Square

Atlanta, Georgia 30329

 

Attention:          Jim Kelly

                          Suellyn Tornay

Telecopy:          404-728-3278

 

with copies to:

 

73



--------------------------------------------------------------------------------

Alston & Bird LLP

90 Park Avenue

New York, New York 10016-1387

Attention:         Mark F. McElreath

Telecopy:         212-210-9444

 

Barrera Siqueiros y Torres Landa, S. C.

Montes Urales No. 470 1er. Piso

Lomes de Chapultepec

11000 México, D.F.

MÉXICO

Attention:         Lic. Ricardo Pons Mestre

Telecopy:         011- (525) 55-520-5115

 

If to the Company (prior to Effective Time), to:

 

Advent International Corporation

Campos Eliseos 345-7º Piso

Col. Polanco

11560 México, D.F.

MÉXICO

Attention:         Alfredo Alfaro

                          Diego Serebrisky

Telecopy:         011-(525) 55–281-0999

 

with copies (which do not constitute notice to Company) to:

 

Norman Fleming

Wiggin & Dana, LLP

One Century Tower

New Haven, Connecticut 065111

Telecopy:         203-782-2889

 

Salvador Arroyo

Periferico Sur 3343

Piso 4

Col. San Jeronimo Lidice

México, D.F. 10200

MÉXICO

Telecopy:        011-(525) 55-683-4920

 

Douglas A. Paisley II

Jackson Walker LLP

1401 McKinney Street

Suite 1900

 

74



--------------------------------------------------------------------------------

Houston, Texas 77010

Telecopy: 713-752-4221

 

If to the Shareholder Representative, to:

 

Advent International

Campos Eliseos 345-7º Piso

Col. Polanco

11560 México, D.F.

MÉXICO

Attention:         Alfredo Alfaro

                          Diego Serebrisky

Telecopy:          011-(525) 55–281-0999

 

with copies (which do not constitute notice to Shareholder Representative) to:

 

Norman Fleming

Wiggin & Dana, LLP

One Century Tower

New Haven, Connecticut 065111

Telecopy:         203-782-2889

 

Salvador Arroyo

Periferico Sur 3343

Piso 4

Col. San Jeronimo Lidice

Mexico, D.F. 10200

MEXICO

Telecopy:         011-(525) 55-683-49 20

 

Douglas A. Paisley II

Jackson Walker LLP

1401 McKinney Street

Suite 1900

Houston, Texas 77010

Telecopy:         713-752-4221

 

or to such other address as such party may indicate by a notice delivered to the
other parties hereto.

 

12.4.    Successors and Assigns.

 

(a)    Except as expressly contemplated hereby, the rights of each party under
this Agreement shall not be assignable by any party hereto without the prior
written consent of the other party.

 

 

75



--------------------------------------------------------------------------------

(b)    This Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their successors and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person other than the parties and successors and
assigns permitted by this Section 12.4 any right, remedy or claim under or by
reason of this Agreement.

 

12.5.    Access to Records After Effective Time. For a period of six years after
the Effective Time, the Shareholder Representative and his representatives shall
have reasonable access to all of the books and records relating to the Company
and the Subsidiaries for matters relating to regulatory, Tax or litigation
issues or other matters agreed to by Parent. Such access shall be afforded upon
receipt of reasonable advance notice and during normal business hours. The
Company shall, prior to the disposition of any such books and records during
such six-year period, give the Shareholder Representative a reasonable
opportunity, at his or her expense, to segregate and remove such books and
records as the Shareholder Representative may select.

 

12.6.    Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules referred to herein and the documents delivered pursuant hereto on in
connection herewith contain the entire understanding of the parties hereto with
regard to the subject matter contained herein or therein, and supersede all
prior agreements, understandings or letters of intent between or among any of
the parties hereto. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties hereto, and only to the extent permitted
by Delaware Law.

 

12.7.    Interpretation. Titles to articles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.
Except as expressly stated to the contrary herein, all dollar amounts in this
Agreement refer to lawful money of the United States of America.

 

12.8.    Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

 

12.9.    Fees and Expenses. From and after the Effective Time, except as
otherwise provided in this Agreement, Parent and Mergersub shall be jointly and
severally responsible for the costs of the transactions contemplated by this
Agreement, including, without limitation, fees and disbursements of counsel,
accountants and other financial, legal, accounting or other advisors to the
Company, the DolEx Class B Shareholders, the Parent and Mergersub, and the
preparation, negotiation, execution, delivery and performance of this Agreement
and each of the other documents and instruments executed in connection with or
contemplated by

 

76



--------------------------------------------------------------------------------

this Agreement and the consummation of the transactions contemplated hereby and
thereby (collectively, to the extent not paid prior to Closing, the “Merger
Expenses”). Merger Expenses of the Company and its Subsidiaries shall, without
limitation, be deemed to include the fees incurred by Wiggin & Dana LLP, Jackson
Walker L.L.P., Katten Muchin Zavis Rosenman, Goodwin Proctor LLP, Bufete
Gastelum, S.C., and Salvador Arroyo in connection with preparation of the
opinions required by Sections 4.6(d), (o), (r) and (s). If this Agreement is
terminated pursuant to Section 11.1, each party to this Agreement shall be
responsible for their own costs of the transactions contemplated by this
Agreement, except for any obligation arising pursuant to Section 11.4.

 

12.10.    Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, unless such a construction would be
unreasonable.

 

12.11.    Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of the other parties.

 

12.12.    Governing Law. Regardless of any conflict of law or choice of law
principles that might otherwise apply, this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

12.13.    Shareholder Representative.

 

(a) The Shareholders and the DolEx Class B Shareholders hereby agree and
acknowledge that the Shareholder Representative shall act as an agent of the
Shareholders and the DolEx Class B Shareholders and is entitled with such powers
as are delegated under this Agreement, which shall include the power (i) to act
as the attorney-in-fact for each Shareholder or DolEx Class B Shareholder to
execute the Escrow Agreement, the Earnout Agreement, and any Company Ancillary
Agreement, (ii) to give and receive notices and communications on behalf of the
Shareholders and the DolEx Class B Shareholders under this Agreement, the Escrow
Agreement, the Earnout Agreement, any Stock Pledge Agreement, and any Company
Ancillary Agreement, (iii) to waive provisions of any such agreements, (iv) to
update the Schedules to this Agreement and provide same to Parent, (v) to
authorize delivery to the Parent Group Members of the funds or other property
pursuant to the Escrow Agreement in satisfaction of claims by Parent Group
Members, (vi) to object to any Claim Notice, (vii) to conduct, control and
cooperate with respect to the defense of the litigation described in Article X
herein, (viii) to agree to, negotiate, enter into settlements and compromises
of, and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and (ix) to take all actions necessary
or appropriate in the judgment of the Shareholder Representative for

 

77



--------------------------------------------------------------------------------

the accomplishment of the foregoing and to otherwise act on behalf of the
Shareholders and the DolEx Class B Shareholders with respect to this Agreement,
the Escrow Agreement, the Earnout Agreement, any Stock Pledge Agreement and any
Company Ancillary Agreement and the transactions contemplated hereby and
thereby, each of which the Shareholders and the DolEx Class B Shareholders have
received, reviewed and approved in their execution form.

 

(b)    A decision, act, consent or instruction of the Shareholder Representative
in accordance with Section 12.13(a) shall constitute a decision of all
Shareholders and all DolEx Class B Shareholders and shall be final, binding and
conclusive upon each such Shareholder or DolEx Class B Shareholder, and Parent
may rely upon any decision, act, consent or instruction of the Shareholder
Representative as being the decision, act, consent or instruction of each and
every such Shareholder and DolEx Class B Shareholder. Each Parent Group Member
is hereby relieved from any liability to any Person for any acts done by them in
accordance with such decision, act, consent or instruction of the Shareholder
Representative.

 

(c)    The Shareholder Representative shall not be liable to the Shareholders or
the DolEx Class B Shareholders for any act done or omitted as Shareholder
Representative while acting in good faith and in the exercise of reasonable
judgment, and any act done or omitted pursuant to the written advice of counsel
shall be conclusive evidence of such good faith.

 

(d)    Neither Parent nor any Parent Group Member shall be responsible or liable
for any acts or omissions of the Shareholder Representative in such Shareholder
Representative’s capacity as such.

 

[signature pages follow]

 

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

GLOBAL PAYMENTS INC.

By:

 

/s/ Paul R. Garcia        

--------------------------------------------------------------------------------

Title: Chairman, CEO, and President    

 

GP VENTURES (TEXAS), INC.

By:

 

/s/ Paul R. Garcia        

--------------------------------------------------------------------------------

Title: President    

 

LATIN AMERICA MONEY SERVICES, LLC

By:

 

/s/ Alfredo Alfaro         

--------------------------------------------------------------------------------

Title: Chairman    

 

ADVENT INTERNATIONAL CORPORATION as the Shareholder Representative of the
Shareholders

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

 

79



--------------------------------------------------------------------------------

SHAREHOLDERS

 

ADVENT LATIN AMERICA PRIVATE

        EQUITY FUND, LIMITED

        PARTNERSHIP

By:

 

Advent Management Latin America

Limited Partnership, its General

Partner,        

By:

 

Advent International Limited

Partnership, its General Partner,        

By:

 

Advent International Corporation, its

General Partner    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

ADVENT LATIN AMERICA PRIVATE EQUITY FUND PARALLEL, LP

By:

 

Advent International Limited

Partnership, its General Partner,        

By:

 

Advent International Corporation, its

General Partner    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

ADVENT PGGM GLOBAL, LP

By:

 

Advent International Limited

Partnership, its General Partner,        

By:

 

Advent International Corporation, its

General Partner    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

80



--------------------------------------------------------------------------------

ADVENT PARTNERS, LP

By:

 

Advent International Corporation, its

General Partner    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

GLOBAL PRIVATE EQUITY III LP

By:

 

Advent International Limited

Partnership, its General Partner,        

By:

 

Advent International Corporation, its

General Partner,    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

 

ADVENT PGGM GLOBAL LP (CLASS A)

By:

 

Advent International Limited

Partnership, its General Partner,        

By:

 

Advent International Corporation, its

General Partner,    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

81



--------------------------------------------------------------------------------

ADVENT PARTNERS GPE-III LP

By:

 

Advent International Corporation, its

General Partner    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

ADVENT PARTNERS (N/A) GPE-III LP

By:

 

Advent International Corporation, its

General Partner,    

By:

 

/s/ Janet L. Hennessy        

--------------------------------------------------------------------------------

Title: Vice-President

 

 

82



--------------------------------------------------------------------------------

DESIROTH PTE. LTD

By:

 

/s/ Malu Bernald        

--------------------------------------------------------------------------------

Title: Director

 

83



--------------------------------------------------------------------------------

GEORGE ZELINZKI

By:

 

/s/ George Zelinzki        

--------------------------------------------------------------------------------

 

 

84



--------------------------------------------------------------------------------

CLAYDINTON Pte. Ltd.

By:

 

/s/ Martin Diaz        

--------------------------------------------------------------------------------

Title: Director

 

85



--------------------------------------------------------------------------------

CONSORCIO ROFI, S.A. de C.V.

By:

 

/s/ Pedro Rodriguez      

--------------------------------------------------------------------------------

Title: Presidente

 

86



--------------------------------------------------------------------------------

SIGMA ALPHA INVESTMENTS, LLC

By:

 

/s/        

 

--------------------------------------------------------------------------------

Title: Manager

 

87



--------------------------------------------------------------------------------

SIGMA BETA INVESTMENTS, LLC

By:

 

/s/ Julian Garcia        

--------------------------------------------------------------------------------

Title: Manager

 

88



--------------------------------------------------------------------------------

PARIBAS NORTH AMERICA, INC.

By:

 

/s/ James Farris        

--------------------------------------------------------------------------------

Title: Assistant Finance Manager

 

89



--------------------------------------------------------------------------------

RALY LLC

By:

 

/s/ Raul Limon        

--------------------------------------------------------------------------------

Title:    

 

RAUL LIMON

By:

 

/s/ Raul Limon        

--------------------------------------------------------------------------------

 

 

90



--------------------------------------------------------------------------------

PILSCOMB PROPERTIES, LLC

By:

 

/s/ Jorge Rangel de Alba        

--------------------------------------------------------------------------------

Title: President and Attorney in Fact

 

91



--------------------------------------------------------------------------------

DOLEX CLASS B SHAREHOLDERS

 

PILSCOMB PROPERTIES, LLC

By:

 

/s/ Jorge Rangel de Alba        

--------------------------------------------------------------------------------

Title: President and Attorney in Fact

 

92



--------------------------------------------------------------------------------

RALY LLC

By:

 

/s/ Raul Limon        

--------------------------------------------------------------------------------

Title:    

 

RAUL LIMON

By:

 

/s/ Raul Limon        

--------------------------------------------------------------------------------

 

 

93



--------------------------------------------------------------------------------

BATTIATO INVESTMENTS, CV

By:

 

/s/ Maria Teresa Gonzalez de Perez        

--------------------------------------------------------------------------------

Title: Attorney in Fact

 

94



--------------------------------------------------------------------------------

DE GREGORY INVESTMENTS, CV

By:

 

/s/ Juan Carlos Perez Acevez        

--------------------------------------------------------------------------------

Title: Attorney in Fact

 

95



--------------------------------------------------------------------------------

ARAL, LLC

By:

 

/s/ Salvador Arroyo        

--------------------------------------------------------------------------------

Title: Sole Member and Attorney in Fact

 

96



--------------------------------------------------------------------------------

GERARDO GONZALEZ

By:

 

/s/ Gerardo Gonzalez        

--------------------------------------------------------------------------------

 

 

97



--------------------------------------------------------------------------------

SALVADOR VELAZQUEZ

By:

 

/s/ Salvador Velazquez        

--------------------------------------------------------------------------------

 

 

98